


Exhibit 10.1

STOCK PURCHASE AGREEMENT

by and among

SAFETY PRODUCTS HOLDINGS, INC.,

THE SELLERS PARTY HERETO,

HONEYWELL INTERNATIONAL INC.,

and

THE REPRESENTATIVE NAMED HEREIN

April 3, 2008

--------------------------------------------------------------------------------




TABLE OF CONTENTS

      Page   ARTICLE 1        PURCHASE AND SALE 2 1 A.   Purchase and Sale
Transaction 2 1 B.   Options 3 1 C.   Closing 4 1 D.   Closing Payments and
Related Transactions 4 1 E.   Certain Management Retention Amounts 7   ARTICLE 2
       CONDITIONS TO CLOSING 9 2 A.   Conditions to All Parties' Obligations 9 2
B.   Conditions to the Buyer's Obligations 9 2 C.   Conditions to the Company's
and the Sellers' Obligations 10 2 D.   Waiver of Condition; Frustration of
Conditions 11   ARTICLE 3        CERTAIN COVENANTS PRIOR TO THE CLOSING 11 3 A.
  Access 11 3 B.   Ordinary Conduct of Company 12 3 C.   Use of Cash;
Cancellation of Accounts from Equity Holders 15 3 D.   Exclusive Transaction 15
3 E.   280G Cooperation 16 3 F.   Certain Exercises of Drag-Along Rights 16 3 G.
  Certain Actions with Respect to Letters of Credit 16 3 H.   Termination of
Stockholders' Agreement 17 3 I.   Treatment of Opco Notes and Holdco Notes 17 3
J.   Reserved 18 3 K.   Transfer Restrictions; Matters Related to Stockholders
Agreements 18 3 L.   Confidentiality; Non-Competition; Non-Solicitation 18 3 M.
  Other Matters 21   ARTICLE 4        REPRESENTATIONS AND WARRANTIES OF EACH
SELLER 22 4 A.   Authority 22 4 B.   Authorization 22 4 C.   No Breach 22 4 D.  
Ownership of Company Capital Stock 22 4 E.   Legal Proceedings 22 4 F.   No
Other Representations 23   ARTICLE 5        REPRESENTATIONS AND WARRANTIES OF
THE COMPANY 23 5 A.   Organization and Corporate Power; Authorization;
Enforceability 23 5 B.   Company Capital Stock 23 5 C.   Subsidiaries 24 5 D.  
Authorization; No Breach 25


i

--------------------------------------------------------------------------------




5 E.   Financial Statements; Company SEC Reports; Undisclosed Liabilities;      
  Financial Procedures 25 5 F.   Absence of Certain Developments 27 5 G.   Real
Property 28 5 H.   Tax Matters 29 5 I.   Company Material Contracts 31 5 J.  
Intellectual Property 34 5 K.   Legal Proceedings 35 5 L.   Brokerage 35 5 M.  
Company Employee Benefit Plans 35 5 N.   Insurance 37 5 O.   Compliance with
Applicable Laws 38 5 P.   Environmental 38 5 Q.   Employees and Labor Matters 38
5 R.   Affiliate Transactions 40 5 S.   Permits 40 5 T.   Government Contracts
40 5 U.   Product Liability; Product Recalls and Warranties 41 5 V.   Customers
43 5 W.   Suppliers 43   ARTICLE 6        REPRESENTATIONS AND WARRANTIES OF
BUYER 43 6 A.   Organization and Corporate Power 43 6 B.   Authorization; No
Breach 43 6 C.   Legal Proceedings 44 6 D.   Investigation 44 6 E.   Board
Approvals 44 6 F.   Financing 44 6 G.   Brokerage 44 6 H.   Solvency 44 6 I.  
Acquisition for Investment 45   ARTICLE 7        TERMINATION 45 7 A.  
Termination 45 7 B.   Effect of Termination 46   ARTICLE 8        DEFINITIONS 46
8 A.   Definitions 46 8 B.   Usage 46   ARTICLE 9        ADDITIONAL AGREEMENTS
47 9 A.   Survival; Certain Waivers 47 9 B.   Press Release and Announcements 50
9 C.   Confidentiality 51 9 D.   Notification 51 9 E.   Consents 51 9 F.  
Reasonable Best Efforts 52


ii

--------------------------------------------------------------------------------




9 G.   Regulatory Act Compliance 52 9 H.   Director and Officer Liability and
Indemnification 53 9 I.   Designation and Replacement of Representative 54 9 J.
  Authority and Rights of Representative; Limitations on Liability 55 9 K.  
Facility Closings; Employee Layoffs 58 9 L.   Employee Benefits Matters 58 9 M.
  Provision Respecting Representation of Company 59 9 N.   Expenses; Transfer
Taxes 59 9 O.   Certain Access Provisions 59 9 P.   Seller Release 60   ARTICLE
10        MISCELLANEOUS 61 10 A.   Amendment and Waiver 61 10 B.   Notices 61 10
C.   Assignment 63 10 D.   Severability 63 10 E.   No Strict Construction 63 10
F.   Captions 64 10 G.   Complete Agreement 64 10 H.   Company Disclosure Letter
64 10 I.   No Additional Representations; Disclaimer 65 10 J.   Counterparts 66
10 K.   Governing Law 66 10 L.   CONSENT TO JURISDICTION 66 10 M.   WAIVER OF
JURY TRIAL 67 10 N.   Payments under Agreement 67 10 O.   Third-Party
Beneficiaries and Obligations 68 10 P.   Obligations of the Buyer and the
Company 68 10 Q.   No Partnership Created 68 10 R.   Specific Performance 69 10
S.   Damages 69     LIST OF EXHIBITS   Exhibit A     Definitions   Exhibit B    
Retention Escrow Agreement   Exhibit C     Form of Company Closing Certificate  
Exhibit D     Form of Buyer Closing Certificate   Exhibit E     Form of Option
Cancellation Agreement  


iii

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made as of April 3,
2008, by and among Safety Products Holdings, Inc., a Delaware corporation (the
"Company"), the Persons listed on the signature pages hereto under the heading
"Sellers" (collectively referred to herein as the "Sellers" and individually as
a "Seller"), Honeywell International Inc., a Delaware corporation (the "Buyer"),
and Odyssey Investment Services, L.L.C., a Delaware limited liability company,
solely in its capacity as representative as set forth in this Agreement (the
"Representative"). Unless otherwise defined herein, capitalized terms used
herein are defined in Exhibit A attached hereto.

     WHEREAS, as of the date hereof, the Sellers collectively, directly or
indirectly, beneficially own 11,023,384.408 shares of common stock, par value
$0.01 per share (the "Company Capital Stock"), of the Company, representing 100%
of the Company Capital Stock issued and outstanding on the date hereof.

     WHEREAS, upon the terms and subject to the conditions set forth herein, the
Buyer desires to acquire from the Sellers, and the Sellers desire to sell to the
Buyer, all of the shares of Company Capital Stock which are issued and
outstanding and owned by the Sellers as of the Closing Date.

     WHEREAS, on the date hereof and in accordance with Section 9J hereof, the
respective Sellers are delivering to the Representative all Certificates
representing 100% of the shares of Company Capital Stock directly or indirectly
beneficially owned by such Seller, duly endorsed for transfer or accompanied by
appropriate transfer documents, for delivery by the Representative to the Buyer
at the Closing on and subject to the terms and conditions set forth herein; and

     WHEREAS, immediately prior to the execution hereof certain Sellers have
executed employment agreements with the Company, to take effect upon the
Closing.

     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties and covenants herein contained, and intending to be
legally bound, the parties hereto hereby agree as follows:

ARTICLE 1
PURCHASE AND SALE

     1A. Purchase and Sale Transaction. At the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each Seller shall sell,
assign, transfer and convey to the Buyer, free and clear of all Liens (other
than restrictions on transfer under applicable federal and state securities
laws), and the Buyer shall purchase and acquire from each such Seller, all of
the shares of Company Capital Stock held by such Seller as of immediately prior
to the Closing, with each Seller being entitled to receive from the Buyer in
respect of such Seller's shares of Company Capital Stock an aggregate amount in
cash equal to the sum of (i) the product of (a) the number of shares of Company
Capital Stock held by such Seller as of immediately prior to the Closing and (b)
the Closing Per Share Consideration, and (ii) the product of (a) the number of

--------------------------------------------------------------------------------




shares of Company Capital Stock held by such Seller as of immediately prior to
the Closing and (b) the Additional Per Share Consideration.

     1B. Options. Subject to Section 1D(ii) (with respect to the timing and
method of payment) and Section 1E, at the Closing, each holder of an unexercised
Option to purchase Company Capital Stock (whether or not vested) that is
outstanding as of immediately prior to the Closing shall be entitled to receive,
as payment thereon in respect of the cancellation thereof, from the Company an
aggregate amount in cash equal to the sum of (i) the product of (a) the number
of shares of Company Capital Stock subject to the unexercised portion of such
Option held by such holder as of immediately prior to the Closing and (b) the
Closing Option Per Share Consideration, and (ii) the product of (a) the number
of shares of Company Capital Stock subject to the unexercised portion of such
Option held by such holder as of immediately prior to the Closing and (b) the
Additional Per Share Consideration. To facilitate the payment thereof, at least
two (2) Business Days prior to the Closing, the Company shall deliver to the
Buyer a schedule (the "Option Payment Schedule") setting forth, with respect to
each Option, (i) the holder thereof, (ii) the number of shares of Company
Capital Stock issuable upon exercise of such Option, and (iii) the aggregate
amount of Closing Option Per Share Consideration to be paid to such holder
pursuant to Section 1D(ii) below (net of all applicable required withholdings
and, without duplication, other amounts that the Buyer may be required to deduct
in accordance with Section 1D(vi) hereof). At the Closing and until such amounts
are paid in full to the applicable recipients thereof, the Buyer shall
contribute to the Company (and cause the Company to maintain on an unrestricted
basis) an aggregate amount in cash sufficient to pay the consideration to be
paid to the holders of Options pursuant to Section 1D(ii) below. Prior to the
Closing, the Company (i) shall have delivered to the Buyer a copy of the duly
adopted resolutions or action by written consent of the Committee (as defined in
the Stock Option Plan) declaring (a) that the purchase and sale transaction
contemplated by this Agreement is a "Corporate Event" (as defined in the Stock
Option Plan), (b) that any Option outstanding as of immediately prior to the
Closing shall be subject to purchase by the Company effective as of the Closing
in exchange for the right to receive the Closing Option Per Share Consideration
and the Additional Per Share Consideration payable in respect of such Option as
provided herein, and (c) that no Options may be exercised after the Closing and
(ii) shall take all other actions permitted under the Stock Option Plan so that
effective as of the Closing all Options then outstanding shall be cancelled at
the Closing and represent only the right to receive the Closing Option Per Share
Consideration and the Additional Per Share Consideration. In connection with the
foregoing, the Company will use its commercially reasonable efforts to seek to
have each holder of an Option outstanding as of immediately prior to the Closing
(other than Rollover Employees that entered into an option cancellation
agreement on or prior to the date of this Agreement) enter into an option
cancellation agreement in substantially the form attached hereto as Exhibit E
(with appropriate modifications for the Options described on Section 10A-3 of
the Company Disclosure Letter, each, an "Option Cancellation Agreement"),
acknowledging and agreeing to such cancellation of such holder's Option. Buyer
acknowledges and agrees that the obtaining of any Option Cancellation Agreement
is not a condition to the Buyer's obligations to close the transactions
contemplated hereby at the Closing and the Company shall have no liability of
any kind or nature to the Buyer or otherwise as a result of any holder of
Option(s) refusing to execute and deliver an Option Cancellation Agreement in
respect of any of its Options. If any holder of Options exercises all or any
portion of such holder's Options prior to the Closing, the Company shall
promptly notify the Buyer of such exercise.

3

--------------------------------------------------------------------------------




     1C. Closing. On the terms and subject to the conditions set forth in this
Agreement, the closing of the transactions contemplated by this Agreement (the
"Closing") shall take place at the offices of Kirkland & Ellis LLP, 200 E.
Randolph Dr., Chicago, IL 60601 or such other location as the Buyer and the
Representative may mutually agree, at 10:00 a.m. local time, on the second
Business Day following the satisfaction or valid waiver of the conditions set
forth in Article 5 hereof (other than conditions which by their terms are to be
performed at the Closing; provided, however, that such conditions are satisfied
or validly waived at the Closing) or on such other date as is mutually agreed in
writing by the Buyer and the Representative. The date on which the Closing shall
occur is referred to herein as the "Closing Date." On the Business Day
immediately prior to the Closing Date, the Buyer, the Company and the
Representative shall conduct a pre-Closing at the same location as the Closing,
commencing at 10:00 a.m. local time (or at such other location and/or time as
the Buyer and the Representative may mutually agree), at which each of the
Buyer, the Company and the Representative shall present for review by the other
parties copies in execution form of all certificates, instruments and documents
required to be delivered by such party at the Closing. At the Closing, the Buyer
shall deliver to the Company all of the certificates, instruments and documents
required to be delivered by the Buyer and/or any of its Affiliates under this
Agreement in order for the conditions of the Company and each Seller to be
satisfied, the Company shall deliver to the Buyer all of the certificates,
instruments and documents required to be delivered by the Company under this
Agreement in order for the conditions of the Buyer to be satisfied and each
Seller and the Representative shall deliver to the Buyer all of the
certificates, instruments and documents required to be delivered by such Seller
or the Representative (as applicable) to the Buyer under this Agreement in order
for the conditions of the Buyer to be satisfied.

1D. Closing Payments and Related Transactions.

     (i) At the Closing (and without duplication), the Buyer shall pay to each
Seller for the shares of Company Capital Stock held by such Seller as of
immediately prior to the Closing, by wire transfer of immediately available
funds to the account designated by such Seller (or by the Company on behalf of
such Seller) prior to the Closing, an amount in cash equal to the product of (a)
the number of shares of Company Capital Stock held by such Seller as of
immediately prior to the Closing and (b) the Closing Per Share Consideration.

     (ii) On the Company's first payroll date on or after the Closing, the Buyer
shall cause the Company to, and the Company shall and/or shall cause one of its
Subsidiaries to, pay to each holder of an unexercised Option (whether or not
vested) that is outstanding as of immediately prior to the Closing, by direct
deposit or wire transfer of immediately available funds to the account
designated by such holder (or to the extent not so provided by such holder in
writing prior to the date of payment, by check), an aggregate amount (as
determined in accordance with Section 1B) equal to the product of (a) the number
of shares of Company Capital Stock subject to the Options held by such holder as
of immediately prior to the Closing and (b) the Closing Option Per Share
Consideration); provided, however, that the Company may, in its sole discretion,
authorize a special payroll payment on or promptly after the Closing Date to
make the payments contemplated by this clause (ii).

4

--------------------------------------------------------------------------------




     (iii) On the second (2nd) Business Day prior to the Closing, the Company
shall submit documentation (the "Payoff Instructions") setting forth its
calculation of Closing Net Indebtedness (including all Company Expenses and all
Representative Expenses included in the computation thereof), including the
identity of each recipient, dollar amounts, and wire transfer instructions.
Together with the delivery of the Payoff Instructions, the Company and the
Representative shall deliver to the Buyer (x) with respect to all indebtedness
for borrowed money included in the computation of Closing Net Indebtedness
(other than with respect to the Holdco Notes and Opco Notes), pay-off letters
and, to the extent applicable, Lien discharges (or agreements therefor) and such
other documents as reasonably may be reasonably obtained by the Company and that
are required by the terms of the agreement governing such indebtedness for
borrowed money for the payoff of the indebtedness for borrowed money
contemplated by this clause (x), (y) invoices for the payment (or the final
amount, if to be paid at Closing) of the Company Expenses, and (z) bank
statements, print screens of bank account information or other information in
the Company's possession as may be used by the Company for its computation of
Closing Cash for purposes of the calculation of Closing Net Indebtedness.
Notwithstanding the foregoing, the Company will use its reasonable best efforts
to provide the Buyer with initial drafts of its estimates of Closing Net
Indebtedness (prepared in good faith) at least five (5) Business Days prior to
the Closing, it being understood and agreed that (1) the Company's good faith
estimate of Closing Cash included in such initial drafts of its estimates of
Closing Net Indebtedness shall be based upon the Company's then available
information with respect to the cash balances of the Company and its
Subsidiaries as of the date such initial drafts are provided to the Buyer and
(2) the actual good faith estimates delivered by the Company in respect of
Closing Net Indebtedness (and identified therein as the final estimates) shall
be controlling for purposes of this Agreement absent manifest error; provided
that if, prior to the Closing Date, the Buyer provides written notice that it,
in good faith, disagrees with the Company's calculation of Closing Net
Indebtedness and Buyer's calculation of Closing Net Indebtedness exceeds the
Company's calculation of Closing Net Indebtedness by more than $1,000,000, then
Buyer shall deliver written notice of such disagreement (the date of such
delivery, the "Notice Date"), together with reasonable detail regarding the
basis for such disagreement, and the parties shall negotiate in good faith to
resolve any differences with respect to the amount of Closing Net Indebtedness
as promptly as reasonably practicable; provided further that if such
disagreement is not resolved to the mutual agreement of the Buyer, the Company
and the Representative not later than two days after the Notice Date, then the
calculation of Closing Net Indebtedness will not be updated to reflect such
later date and any incremental interest accrued on Indebtedness after the Notice
Date shall not, notwithstanding anything herein to the contrary (including the
definition of Net Indebtedness), be included in the calculation of Closing Net
Indebtedness or otherwise reduce the Closing Consideration. At the Closing, the
Buyer shall pay on behalf of the Company to the designated recipients in
accordance with the Payoff Instructions (a) amounts due and owing pursuant to
the Senior Credit Facility, (b) the Company Expenses, (c) the Representative
Expenses (with such payment pursuant to this clause (c) satisfying all of the
Buyer's and the Company's obligations with respect to the payment of any
Representative Expenses) and (d) any other liabilities specifically identified
in the computation of Closing Net Indebtedness and which by their terms or

5

--------------------------------------------------------------------------------




pursuant to this Agreement are required to be paid at Closing (including, in the
case of this clause (d), any portion of the Tender / Consent Amount required
pursuant to Section 3I(iii) to be deposited by the Buyer on the Closing Date
with the trustee for the Opco Notes and/or the trustee for the Holdco Notes,
respectively, in connection with the Debt Tender and / or the Consent
Solicitation). Prior to the Closing, the Company shall provide the Buyer and its
Agents reasonable access to its relevant personnel and to the relevant bank
statements and other information regarding Closing Cash and to the relevant
invoices, pay-off letters and other documents referred to above so as to allow
the Buyer a reasonable opportunity to review the calculations and amounts of
Closing Net Indebtedness (including the Company Expenses and Representative
Expenses). In no event shall any invoice or pay-off letter be required to
include any waiver or release of indemnification, contribution or similar
obligations of the Company or its Subsidiaries under any such agreement or to
provide for release of collateral with respect to Letters of Credit issued
thereunder that have not been substituted prior to Closing; provided, that the
Company will use its reasonable best efforts to have the provider of any such
invoice, acknowledge in writing that, upon payment at the Closing of the
invoiced amount specified therein as being owed to such provider, all payment
obligations of the Company and its Subsidiaries in respect of fees and expenses
owed to such provider with respect to the purchase and sale transaction
contemplated hereby will be paid in full, and, in the case of Credit Suisse
Securities (USA) LLC, that neither the Buyer nor the Company nor any Subsidiary
thereof have any further obligation to use such provider's services after the
Closing pursuant to the terms of Credit Suisse Securities (USA) LLC's engagement
letter with the Company and/or its Subsidiaries in respect of the transactions
contemplated hereby (and the auction process resulting therein).

     (iv) At the Closing, the Representative (on behalf of each of the Sellers
who has delivered to the Representative prior to the Closing the Certificates
representing the shares of Company Capital Stock owned by such Seller pursuant
to Section 9J) shall, and in the case of any Seller who has not delivered to the
Representative prior to the Closing the Certificates representing the shares of
Company Capital Stock owned by such Seller pursuant to Section 9J, such Seller
shall, deliver to the Buyer (and each such Seller reaffirms that the
Representative is expressly authorized pursuant to Section 9J hereof to deliver
to the Buyer on behalf of such Seller any such Certificates deposited with the
Representative pursuant to Section 9J) the Certificates representing the shares
of Company Capital Stock owned by such Seller, duly endorsed for transfer to the
Buyer or accompanied by appropriate transfer documents or stock powers endorsed
in blank.

     (v) The Company and the Buyer shall be entitled to deduct and withhold from
any consideration payable or otherwise deliverable to any Seller or holder of
Options pursuant to this Agreement such amounts as are required to be deducted
or withheld therefrom under the Code or any other applicable provision of
federal, state, local or foreign Tax law or under any applicable legal
requirement, including any such amounts required to be so deducted and withheld
in respect of the Closing Per Share Consideration, the Closing Option Per Share
Consideration and any Additional Per Share Consideration payable hereunder to
such Person; provided, that, if the Buyer proposes to make any such deduction
and/or withholding from any amounts otherwise payable to any Seller in respect
of any Closing Per Share Consideration and/or Additional Per Share

6

--------------------------------------------------------------------------------




Consideration payable hereunder to such Person, the Buyer shall provide to such
Seller at least five (5) Business Days prior to the Closing written notice of
its intention to make any such deduction and/or withholding (as applicable), the
amounts proposed to be so deducted and/or withheld and the applicable legal
requirements under Applicable Law which would otherwise require Buyer to make
any such withholding and/or deduction. To the extent such amounts are so
deducted or withheld, such amounts shall be treated for all purposes under this
Agreement as having been paid to the Person to whom such amounts otherwise would
have been paid. If Buyer or the Company deducts or withholds from any Seller
that has delivered the certificate referenced in Section 2B(vi) any amount which
the Buyer or the Company (as applicable) was not required to deduct or withhold,
it shall promptly following demand therefor, but in any event within two (2)
Business Days following such demand, remit to any such applicable Seller such
amount wrongly withheld, together with interest thereon at a rate per annum
equal to the rate of interest most recently published by the Wall Street Journal
as the "prime rate" at large U.S. money center banks on the Closing Date,
calculated on the basis of the number of days elapsed from the date of
withholding to the date of payment; provided, that, in such event, such
applicable Seller shall cooperate in good faith to (at Buyer's cost) submit any
filings to applicable Governmental Entities reasonably requested by the Buyer to
seek to obtain a refund of any such monies improperly withheld and, to the
extent any such amounts are thereafter refunded to such Seller, to promptly
remit such amounts to the Buyer or the Company, as the case may be, promptly
upon receipt (it being understood and agreed that the taking of any such action
by such applicable Seller under this sentence shall not be a condition to the
Buyer's and the Company's obligations hereunder to promptly remit any such
improperly withheld amounts to such Seller).

1E. Certain Management Retention Amounts.

     (i) Notwithstanding Section 1B and Section 1D(ii) above, with respect to
each management employee set forth on Section 10A-1 of the Company Disclosure
Letter (each, a "Rollover Employee"), the amount set forth opposite such
Rollover Employee's name on Section 10A-1 of the Company Disclosure Letter under
the heading "Retention Amount -- Rollover Employee's Portion" shall be deducted
from the portion of the payment which would otherwise be made to such Rollover
Employee in respect of his or her Options under Section 1D(ii) hereof, and shall
be deemed Option Rollover Proceeds as defined in Section 1.2 of the Retention
Plan and shall be deposited, for the benefit of such Rollover Employee, into an
escrow account (the "Retention Escrow Account") established and maintained
pursuant to the terms of an escrow agreement, each substantially in the form of
Exhibit B attached hereto (each, a "Retention Escrow Agreement"), among the
Buyer, the escrow agent party thereto and each such Rollover Employee. For the
avoidance of doubt and without limiting the rights of Sellers or holders of
Options to the Additional Retention Amounts in accordance with Section 1E(ii),
neither the Sellers nor the holders of Options, in their capacity as such, shall
have any claim or interest in any of the Retention Amount -- Rollover Employee's
Portion deposited in the Retention Escrow Account, which Retention Amount --
Rollover Employee's Portion shall be applied in satisfaction of any obligations
arising under the Retention Plan to participants therein or, to the extent not
earned by them, shall revert to and become the sole and exclusive property of
the Buyer.

7

--------------------------------------------------------------------------------




     (ii) Buyer and the Company acknowledge and agree that, at the Closing,
Buyer shall deposit into the Retention Escrow Account pursuant to each Retention
Escrow Agreement an amount equal to the aggregate retention bonus amount set
forth opposite such Rollover Employee's name on Section 10A-1 of the Company
Disclosure Letter under the heading "Additional Retention Amounts" (which
aggregate amount, for the avoidance of doubt and without duplication, shall be
included in the computation of Closing Net Indebtedness and which amount set
forth opposite each Rollover Employee's name on Section 10A-1 of the Company
Disclosure Letter under the heading "Additional Retention Amounts" constitutes
the Additional Retention Amounts under and as defined in the Retention Plan).
If, after the Closing, any funds constituting any of the Additional Retention
Amounts are released from any Retention Escrow Account to the Buyer or the
Company or any of their respective Subsidiaries (other than for the purpose of
delivery the same, net of applicable withholding for Tax, to a participant in
the Retention Plan), the Buyer shall, or shall cause the Company to, deliver to
the Representative for the benefit of the Sellers and the holders of Options,
100% of the aggregate amount of the Additional Retention Amounts so released to
the Buyer or the Company from such Retention Escrow Account. Subject to Section
9J(i), any amounts received by the Representative pursuant to the preceding
sentence of this Section 1E(ii) shall be received for the benefit of the Sellers
and holders of Options, with each such Seller entitled to receive the Additional
Per Share Consideration payable for each share of Company Capital Stock held by
such holder immediately prior to the Closing and each holder of an Option
(including Options held by Rollover Employees with respect to which the
Retention Amount -- Rollover Employee's Portion is being funded) entitled to
receive the Additional Per Share Consideration payable for each share of Company
Capital Stock issuable upon exercise of any Option held by such holder
immediately prior to the Closing; provided, that the Representative may, in its
sole discretion, elect to have the Additional Per Share Consideration payable in
respect of any Option be delivered to the Company for further payment to the
former holder of such Option (less, without duplication, applicable withholding
for Taxes) in accordance with written instructions delivered by the
Representative with respect to such payment by the Company and in any event, the
Company shall reasonably cooperate with the Representative with respect to the
calculation and payment of any withholding Taxes with respect to the payment of
such amounts. Buyer shall not, and shall not permit the Company to, agree to any
amendment to any Retention Escrow Agreement that would adversely impact the
rights of the Sellers and/or the holders of Options under this Section 1E(ii)
without the prior written consent of the Representative (it being acknowledged
that no amendment to a Retention Escrow Agreement that would impact any Rollover
Employee in his or her individual capacity as such shall require any consent of
the Representative (on behalf of any other Seller or holder of Options) so long
as any such amendment would not adversely impact the rights of the Sellers
and/or the holders of Options (other than any such Rollover Employee in his or
her individual capacity as such) under this Section 1E(ii)).

8

--------------------------------------------------------------------------------




ARTICLE 2
CONDITIONS TO CLOSING

     2A. Conditions to All Parties' Obligations. The obligation of each of the
Company, the Buyer and the Sellers to consummate the transactions contemplated
by this Agreement is subject to the satisfaction, or waiver by the Buyer, the
Company and the Representative, of each of the following conditions as of the
Closing:

     (i) Any applicable waiting periods under each of (A) the HSR Act (the "HSR
Approval"), (B) the Austrian Cartel Act 2005 (Kartellgesetz 2005; ACA), and (C)
the Act against Restraints of Competition of 1958 with amendments (Gesetz gegen
Wettbewerbsbeschrankungen - ARC) shall have expired or been terminated, and the
applicable waiting period under Part IX of the Competition Act (Canada) shall
have expired or been terminated or the parties shall have received an advance
ruling certificate or no action letter with respect thereto;

     (ii) No injunction or order of any Governmental Entity of competent
jurisdiction shall be in effect as of the Closing which prohibits or materially
restrains the consummation of the transactions contemplated by this Agreement;
and

     (iii) This Agreement shall not have been terminated in accordance with
Section 7A.

     2B. Conditions to the Buyer's Obligations. The obligation of the Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction, or waiver by the Buyer, of each of the following additional
conditions as of the Closing:

     (i) Each of the representations and warranties contained in Articles 4 and
5 of this Agreement shall be true and correct as of the Closing Date (without
taking into account any materiality, Company Material Adverse Effect or similar
qualifiers as to materiality (other than for purposes of the representation and
warranty made in Section 5F(i), where for the avoidance of doubt, the reference
to Company Material Adverse Effect shall be taken into account)) as if made anew
as of such date (except to the extent any such representation and warranty
expressly relates to an earlier date (in which case as of such earlier date)),
except to the extent of changes or developments required or permitted by the
terms of this Agreement and except for any failures of any such representations
and warranties to be true and correct as have not had and are not reasonably
likely to have, individually or in the aggregate, a Company Material Adverse
Effect;

     (ii) Each of the covenants and agreements of the Company, the Sellers and
the Representative to be performed by them (as applicable) as of or prior to the
Closing shall have been performed in all material respects, except to the extent
of changes or developments required or permitted by the terms of this Agreement;

     (iii) The Company shall have delivered to the Buyer a certificate in the
form of Exhibit C attached hereto dated the Closing Date and signed by a senior
executive officer

9

--------------------------------------------------------------------------------




of the Company on behalf of the Company confirming the foregoing matters in
Section 2B(i) and Section 2B(ii) as they relate to the Company;

     (iv) The Company shall have delivered to the Buyer a certified copy of the
resolution or consent of the Company's board of directors approving the
Company's consummation of the transactions contemplated hereby and the matters
pertaining to the Options set forth in clause (i) of the fourth sentence of
Section 1B hereof;

     (v) During the period from the date hereof to the Closing Date, no change,
event or circumstance shall have occurred that has had, or that is reasonably
likely to have, individually or in the aggregate, a Company Material Adverse
Effect.

     (vi) Each Seller shall have delivered a non-foreign affidavit in form
reasonably satisfactory to the Buyer certifying that such Person is not a
"foreign person" as defined in Section 1445 of the Code and the Treasury
Regulations promulgated thereunder;

     (vii) Each Seller that is not a natural person shall have delivered to the
Buyer a certified copy of the resolution or consent of such Seller's board of
directors or other governing body approving such Seller's execution and delivery
of this Agreement and its consummation of the transactions contemplated hereby;
and

     (viii) The Company shall have delivered to the Buyer written resignations
of each director of the board of directors of the Company and each of its
domestic Subsidiaries, and, without duplication, with respect to each employee
of any Odyssey Entity, written resignations from such individuals resigning from
all boards of directors and all positions with the Company and its Subsidiaries
(domestic and foreign), in each case, effective upon the Closing.

     2C. Conditions to the Company's and the Sellers' Obligations. The
obligations of each of the Sellers and the Company to consummate the
transactions contemplated by this Agreement are subject to the satisfaction, or
waiver by each of the Company and the Representative (on behalf of the Sellers),
of each of the following additional conditions as of the Closing:

     (i) Each of the representations and warranties contained in Article 6 of
this Agreement shall be true and correct as of the Closing Date (without taking
into account any materiality, Buyer Material Adverse Effect or similar
qualifiers as to materiality) as if made anew as of such date (except to the
extent any such representation and warranty expressly relates to an earlier date
(in which case as of such earlier date)), except to the extent of changes or
developments required or permitted by the terms of this Agreement and except for
any failures of any such representations and warranties to be true and correct
as have not had and would not reasonably be expected to have, individually or in
the aggregate, a Buyer Material Adverse Effect;

     (ii) Each of the covenants and agreements of the Buyer to be performed as
of or prior to the Closing shall have been performed in all material respects,
except to the extent of changes or developments required or permitted by the
terms of this Agreement;

10

--------------------------------------------------------------------------------




     (iii) The Buyer shall have delivered to the Company and the Representative
(on behalf of the Sellers and the holders of Options) a certificate in the form
of Exhibit D attached hereto dated the Closing Date and signed by a senior
executive officer of the Buyer on behalf of the Buyer confirming the foregoing
matters in Section 2C(i) and Section 2C(ii); and

     (iv) The Buyer shall have delivered to the Company and the Representative
(on behalf of the Sellers and the holders of Options) certified copies of the
resolutions or written consents of the board of directors of the Buyer approving
the Buyer's consummation of the transactions contemplated hereby.

     2D. Waiver of Condition; Frustration of Conditions. All conditions to the
Closing shall be deemed to have been satisfied or waived from and after the
Closing. None of the Company, the Buyer, the Representative or any Seller may
rely on the failure of any condition set forth in this Article 2, as applicable,
to be satisfied as a reason excusing its obligations to consummate the
transactions contemplated hereby if such failure was caused by such party's
failure to comply with its obligations hereunder to the extent such obligations
are required to be performed at or prior to the Closing.

ARTICLE 3
CERTAIN COVENANTS PRIOR TO THE CLOSING

     3A. Access. During the period from the date of this Agreement to the
earlier of (i) the Closing and (ii) the date that this Agreement is terminated
pursuant to Section 7A, the Company shall grant to the Buyer and its authorized
Agents reasonable access, during normal business hours and upon reasonable
notice, to the personnel, properties, books and records of the Company and its
Subsidiaries (including the electronic data room) that are in the possession or
under the control of the Company and its Subsidiaries to the extent relating to
the transactions contemplated hereby or the transition of the Company's business
to the Buyer; provided, however, that (a) such access does not unreasonably
interfere with the normal operations of the Company or its Subsidiaries, (b) all
requests for access shall be directed to Robert Peterson or David Myers or such
other Person(s) as Robert Peterson and/or David Myers may designate from time to
time (collectively, the "Designated Contacts"), and (c) nothing herein shall
require the Company to provide access to, or to disclose any information to, the
Buyer if such access or disclosure would be in violation of Applicable Laws
(including the HSR Act and other anticompetition laws) or the provisions of any
material agreement to which the Company or any of its Subsidiaries is a party.
Without limiting the foregoing, the Company agrees to provide the Buyer's
insurer who is to provide the Rep and Warranty Policy to the Buyer with
reasonable access to the Chief Executive Officer and Chief Financial Officer and
other members of the Company's senior management team during normal business
hours and upon reasonable notice, to answer questions concerning the
representations and warranties of the Company made herein and matters concerning
the Company's and its Subsidiaries' business(es) (subject, in any event, to the
limitations set forth in clause (a), (b) and (c) above and an acknowledgment by
the Buyer or such insurer that no employee of the Company and/or any of its
Subsidiaries who is asked to communicate with such insurer or its Agents would
(1) be required to delivery any certification as to any of the information
provided to any such insurer and (2) otherwise be subject to any liability as a
result of any such cooperation). Other than the Designated Contacts or as
expressly

11

--------------------------------------------------------------------------------




provided in the preceding sentences, the Buyer is not authorized to and shall
not (and shall cause its Agents and Affiliates not to) contact any officer,
director, employee, franchisee, customer, supplier, distributor, lessee, lessor,
lender, noteholder or other material business relation of the Company or any of
its Subsidiaries prior to the Closing with respect to matters pertaining to the
Company, any of its Subsidiaries, any of their respective businesses and/or the
transactions contemplated hereby without the prior consent of the Designated
Contacts (not to be unreasonably conditioned, delayed or withheld). The Buyer
shall, and shall cause its Affiliates and Agents to, abide by the terms of the
Confidentiality Agreement with respect to such access and any information
furnished to it or its Affiliates or Agents pursuant to this Section 3A. For the
avoidance of doubt, in no event shall the access provided for in this Section 3A
or any other obligation of the Company or its Subsidiaries hereunder include any
right of the Buyer or any of its Affiliates to conduct any sampling or analysis
of environmental media of the nature commonly referred to as a "Phase II
Environmental Investigation" such as any soil or groundwater testing. In
addition, during the period from the date of this Agreement to the earlier of
(i) the Closing and (ii) the date that this Agreement is terminated pursuant to
Section 7A, unless Buyer otherwise agrees in writing, the Company shall prepare
monthly financial statements in the ordinary course of business consistent with
past practices, and will deliver to Buyer copies of the Company's monthly
financial statements in a format consistent with the format of the monthly
financial statements of the Company previously provided to the Buyer in
connection with the transactions contemplated hereby, promptly upon completion.

     3B. Ordinary Conduct of Company. During the period from the date of this
Agreement to the earlier of the Closing and the date that this Agreement is
terminated pursuant to Section 7A, except as (w) set forth on Section 3B of the
Company Disclosure Letter, (x) otherwise consented to by the Buyer in writing
(not to be unreasonably withheld, conditioned or delayed); provided that, with
respect to any such matter hereunder for which the Company requests Buyer's
consent under this Section 3B(x), if any such consent is not provided by the
Buyer or is unreasonably withheld, conditioned or delayed, then Buyer
acknowledges and agrees that the Company and its Subsidiaries shall not be
deemed to be operating outside of the ordinary course of business by virtue of
not taking the action for which such consent was requested and was so withheld,
(y) otherwise contemplated by this Agreement, or (z) would constitute a
violation of Applicable Law, the Company shall not, and shall cause each of its
Subsidiaries not to:

     (i) conduct its business except in the ordinary course of business
consistent with past practice;

     (ii) fail to use its reasonable best efforts to preserve intact in all
material respects the Company's and its Subsidiaries' business organization and
goodwill, including its relationships with their material customers and
suppliers;

     (iii) enter into a new Lease or enter into a new agreement that would be
included in the definition of Company Material Contracts if it had been entered
into as of the date of this Agreement or terminate or amend in a material manner
or waive in any material manner any material provision or right under any of the
Company Material Contracts or under any insurance policy listed on Section 5N of
the Company Disclosure Letter or under any Lease, other than, with respect to
any insurance policy, renewals or

12

--------------------------------------------------------------------------------




replacements of coverage in the ordinary course of business or the entering into
of new policies to replace expiring policies on substantially equivalent terms;

     (iv) amend its Organizational Documents;

     (v) fail to comply in all material respects with Applicable Law (including
failing to timely make any required filing with the SEC by the latest date on
which any such filing is required to be made) or fail to perform any obligations
of such Person under any Company Material Contract (as and when such obligations
become due in the ordinary course), other than any such failures as would not
materially impair or restrict the business of the Company and its Subsidiaries,
taken as a whole, as conducted through the Closing;

     (vi) acquire by merging or consolidating with, or agreeing to merge or
consolidate with, or purchase substantially all the capital stock, debt
securities or assets of, or otherwise acquire any business of, any corporation,
partnership, association or other business organization or division thereof;

     (vii) effect any merger, consolidation, restructuring, reorganization,
recapitalization or complete or partial liquidation;

     (viii) except in the ordinary course of business, sell, lease, sublease,
mortgage, pledge or otherwise encumber or dispose of any of the material assets
or equipment owned by the Company or its Subsidiaries;

     (ix) except for (a) the issuance of certificates for shares of Company
Capital Stock upon the exercise of Options outstanding as of the date hereof,
(b) the issuance of replacement certificates for lost, stolen or destroyed stock
certificates with respect to which the stockholder requesting the same has
provided an affidavit of loss including customary indemnification provisions or
(c) the issuance of new stock certificates in connection with a transfer of
Company Capital Stock by the holder thereof that is not otherwise prohibited
hereunder, issue or sell any of its capital stock or equity securities,
securities convertible into its capital stock or equity securities, or any
options, warrants or other rights to purchase its capital stock or equity
securities;

     (x) declare, set aside, make or pay any dividend or other distribution in
respect of the Company Capital Stock, whether payable in cash, stock or
property;

     (xi) reclassify, split, combine, repurchase, redeem or subdivide, directly
or indirectly, any of the Company Capital Stock;

     (xii) materially increase or repay any intercompany indebtedness between or
among the Company and its Subsidiaries;

     (xiii) except as provided in the capital expenditures budget on Section
3B(xii) of the Company Disclosure Schedule, make any commitments with respect to
capital expenditure that are in the excess of $1,000,000 in respect of any
single commitment or

13

--------------------------------------------------------------------------------




in excess of $2,000,000 in the aggregate for the Company and its Subsidiaries
taken as a whole;

     (xiv) settle or waive any material claims with respect to any existing
litigation or commence any new material litigation;

     (xv) (A) abandon or fail to maintain any Company Intellectual Property
Rights, or (B) license, assign, sell or otherwise transfer any Company
Intellectual Property Rights, that, in the case of each of subsections (A) and
(B), is either individually or in the aggregate material to the business of the
Company or its Subsidiaries as conducted through the Closing;

     (xvi) change any method of accounting or accounting practice by the Company
or any Subsidiary, except for any such changes required by reason of a
concurrent change in GAAP, the Code and/or Applicable Law;

     (xvii) make any new, or change any existing, Tax elections, except as
required by the Code and/or Applicable Law, or file any amended Tax Return,
enter into any closing agreement, settle or compromise any proceeding with
respect to any Tax claim or assessment relating to the Company or any of its
Subsidiaries, surrender any right to claim a refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to the Company or any of its Subsidiaries, or take any other
similar action relating to the filing of any Tax Return or the payment or
reporting of any Tax, in each case if such action would materially impair or
restrict the business of the Company and its Subsidiaries, taken as a whole, as
conducted through the Closing;

     (xviii) except (a) as otherwise required by the terms of any existing
Employee Benefit Plan as in effect on the date hereof (or as required to be
amended or modified pursuant to or in accordance with the terms hereof), (b) for
the participation in the transactions contemplated hereby by Sellers and/or
holders of Options, (c) as required by Applicable Law or legally binding
contractual obligations, or (d) option cancellation agreements entered into with
respect to the transactions contemplated hereby (including any Option
Cancellation Agreements), increase in any manner the compensation of or employee
benefits available to, or enter into or announce any new bonus, incentive,
employee benefits, severance, retention or termination agreement or arrangement
with, any of its directors, officers, employees or consultants;

     (xix) fail to make ordinary course contributions to Employee Benefit Plans
in accordance with the terms thereof (it being expressly understood and agreed
that the Company and its Subsidiaries shall not be required to fund or agree to
fund any underfunded pension liability under any such Employee Benefit Plan,
except for any ordinary course contributions (determined without regard to the
potential funding obligations arising from any termination of such Employee
Benefit Plan at or after the Closing));

14

--------------------------------------------------------------------------------




     (xx) except as otherwise permitted or contemplated hereunder, enter into
any new agreement with any Odyssey Investment Partnership or officer or director
of the Company which, if entered into prior to the date of this Agreement, (x)
would be required to be disclosed on Section 5R of the Company Disclosure Letter
or (y) that contains terms that are materially less favorable in the aggregate
to the Company or any of its Subsidiaries than those that reasonably could be
obtained in an arm's length negotiation;

     (xxi) operate its cash management, capital expenditures practices or
working capital management practices other than in the ordinary course of
business consistent with past practice (taking into account seasonal
fluctuations in the operation of the business of the Company and its
Subsidiaries), including with respect to timing of payment of accounts payable
and accrued liabilities, making of capital expenditures, acceleration of
collection of accounts receivable (whether by granting of discounts, credits,
concessions, write-offs, modifications of material terms or otherwise) and
maintenance of inventory levels for the Company and its Subsidiaries; or

     (xxii) enter into any agreement or agree to do any of the foregoing.

     3C. Use of Cash; Cancellation of Accounts from Equity Holders.
Notwithstanding any other provision to the contrary contained in this Agreement,
on and prior to the Cash Calculation Time, the Company and its Subsidiaries may
use cash and cash equivalents to pay or repay any liabilities of the Company and
its Subsidiaries (including amounts owing under the Senior Credit Facility);
provided that, from and after the Cash Calculation Time and prior to the
Closing, the Company and its Subsidiaries shall not (i) incur any indebtedness
for borrowed money (other than, for the avoidance of doubt, interest accrued on
indebtedness outstanding prior to the Cash Calculation Time) or (ii) use cash
and cash equivalents to pay or repay any Indebtedness of the Company and its
Subsidiaries (including amounts owing under the Senior Credit Facility or with
respect to the Opco Notes or the Holdco Notes), other than in the case of clause
(ii) foregoing to the extent required by the terms thereof.

     3D. Exclusive Transaction. The Company and each Seller agrees that from the
date hereof until the earlier of the Closing Date and the date that this
Agreement is terminated pursuant to Section 7A, each such Person shall not, and
shall instruct its Agents and Affiliates not to, directly or indirectly (a)
solicit, facilitate, initiate, respond to or encourage proposals, offers or
inquiries from a third party, other than the Buyer, with respect to any
Competing Transaction, (b) provide any non-public information to any such third
party (including via access to any data room or other records), other than the
Buyer or its Agents, with respect to the business, assets. liabilities,
financial condition or results of operations of the Company or any Subsidiary
thereof in connection with any Competing Transaction, (c) solicit, facilitate,
initiate, encourage, respond to or participate in any negotiations or
discussions with any such third party other than the Buyer or its Agents with
respect to any Competing Transaction, or (d) enter into a letter of intent or
other agreement with a third party other than the Buyer with respect to any
Competing Transaction. The Company shall, promptly following the execution of
this Agreement, request the return or destruction of any confidential or
proprietary information of the Company or its Subsidiaries previously provided
by or on behalf of the Company to any third party in connection with discussions
or the evaluation of any Competing Transaction. Within one Business Day after
the date of this Agreement, the Company and each Seller agrees that it

15

--------------------------------------------------------------------------------




shall terminate (and cause its respective Agents to terminate) any discussions
or negotiations any such Person may be having with any third party regarding a
Competing Transaction.

     3E. 280G Cooperation. Prior to the date hereof, each Person who is entitled
to any Excess Payments (as hereinafter defined) has executed and delivered to
the Company (prior to such time as the Company makes any submission to its
stockholders with respect thereto for approval under Section 280G(b)(5)(B) of
the Code and the Treasury Regulations thereunder) a waiver in the form executed
and delivered by each Person entitled to any Excess Payments (collectively, the
"280G Waivers"). Pursuant to the 280G Waivers, each such Person has agreed to
waive any right or entitlement to any amounts in the nature of compensation
which may reasonably be deemed contingent on a change of control of the Company
for purposes of Section 280G of the Code (including as a result of the
consummation of the transactions contemplated by this Agreement) and which
otherwise would constitute parachute payments under Section 280G of the Code
(the "Excess Payments"), unless any requisite stockholder approval of those
payments and benefits are obtained. Prior to the Closing, the Company shall
submit the Excess Payments to its stockholders for approval in a manner
satisfying all applicable requirements of Section 280G(b)(5)(B) of the Code and
the Treasury Regulations thereunder. The Company has previously provided drafts
of all documents (including the required disclosure statement) requesting such
approval of any Excess Payments by the Company's stockholders to the Buyer and
the documents submitted or to be submitted to the Company’s stockholders in
connection with seeking the stockholder approval of the Excess Payments
contemplated by this provision do not or will not differ in any material respect
from those previously provided to the Buyer (except as consented to by the
Buyer, such consent not to be unreasonably withheld).

     3F. Certain Exercises of Drag-Along Rights. In the event that any holder of
an Option exercises his or her Option and acquires shares of Company Capital
Stock and such holder of an Option does not exercise a joinder to this Agreement
in form and substance reasonably satisfactory to Buyer agreeing to be bound by
the provisions of this Agreement binding on Sellers generally, then, (i) Sellers
shall assert in writing their rights (if any) under the Stockholders Agreements
to require such former holder of an Option to sign a joinder to this Agreement
in form and substance reasonably satisfactory to Buyer agreeing to be bound by
the provisions of this Agreement binding on Sellers generally and (ii) to the
extent requested by the Buyer and at Buyer's sole cost and expense, each such
Seller shall use such Seller's respective reasonable best efforts to exercise
and seek to enforce, and to cause any of its applicable Affiliates who have any
such rights (if any) under the Stockholders Agreements to exercise and seek to
enforce, its drag-along rights under the Stockholder Agreements with respect to
any such holder of an Option who exercises his or her Option and fails to
exercise such a joinder to this Agreement, in each case, prior to the Closing.

     3G. Certain Actions with Respect to Letters of Credit. The Company has
informed the Buyer that it has had issued, for the benefit of the Company and
its Subsidiaries, the letters of credit listed on Section 3G of the Company
Disclosure Letter (the "Letters of Credit"). At or prior to the Closing, in
order to facilitate the termination of the Senior Credit Facility as of the
Closing, the Buyer shall either (i) substitute replacement letters of credit for
the Letters of Credit and arrange for return and cancellation of the Letters of
Credit without any additional liability to the Company or (ii) have issued
back-to-back Letters of Credit or other credit support satisfactory to the
issuer(s) of such Letters of Credit.

16

--------------------------------------------------------------------------------




     3H. Termination of Stockholders' Agreement. As to each Stockholder
Agreement, the Company, on the one hand, and the Sellers that are party to such
Stockholder Agreement on the other hand, agree that (i) all applicable
restrictions on transfer, rights of first refusal and rights of first offer
contained in the Stockholder Agreements are hereby waived solely to the extent
necessary to consummate the sale by the Sellers of the Company Common Stock held
by the Sellers to the Buyer at the Closing on the terms and subject to the
conditions set forth herein and (ii) such Stockholder Agreement will immediately
upon Closing, without any further action, terminate without liability to any
party; provided, that the foregoing termination shall not preclude any Seller
who has (or whose Affiliate has) the right under any Stockholder Agreement to
assert or enforce any so-called drag-along rights thereunder against any other
party to such Stockholder Agreement as contemplated by Section 3F above.

     3I. Treatment of Opco Notes and Holdco Notes.

     (i) Notwithstanding anything in this Agreement to the contrary (but subject
to the applicable requirements of this Section 3I), the Company and/or one or
more of its Subsidiaries may, without breach of any other provision of this
Agreement, on or prior to the tenth (10th) Business Day after the date of this
Agreement, initiate a tender offer for all or any portion of the Opco Notes
and/or the Holdco Notes (collectively, the "Debt Tender") and/or seek consents
to amendments or waivers of one or more covenants in the Opco Notes, the Holdco
Notes, or any indenture or agreement governing the Opco Notes and/or Holdco
Notes to strip such securities of specific existing covenants or rights in favor
of the holders thereof (collectively, the "Consent Solicitation"). In connection
with the Debt Tender and/or the Consent Solicitation, the Company shall cause
(A) any Debt Tender to be accomplished in accordance with Applicable Law,
including Rule 14e promulgated pursuant to the Exchange Act, and (B) any Consent
Solicitation to be accomplished in accordance with Applicable Law.

     (ii) The Company has provided drafts of documents related to a proposed
Debt Tender and/or any Consent Solicitation to the Buyer at least three (3)
Business Days in advance of such submission to noteholders, and the Company
shall reasonably consider (and, to the extent reasonably acceptable, accept) any
comments made by the Buyer on and prior to the close of business on April 8,
2008. None of the documents distributed by the Company to the holders of Opco
Notes or Holdco Notes or the applicable trustees with respect thereto in
connection with the Debt Tender or the Consent Solicitation shall contain any
untrue statements of a material fact or omit to state any material fact
necessary to make the statements made not misleading in light of the
circumstances under which they are made; provided that the foregoing shall not
apply to any documents or information provided by or on behalf of Buyer for
inclusion therein. The Company shall provide that any Debt Tender and/or Consent
Solicitation will close not later than one (1) Business Day after the Closing
Date and, notwithstanding anything herein to the contrary, shall not without the
prior written consent of the Buyer amend or extend the Debt Tender and/or
Consent Solicitation to provide for a later closing date for the Debt Tender
and/or Consent Solicitation or for any related payments as to all validly
tendered Opco Notes and Holdco Notes that would exceed the Tender / Consent
Amount included in the computation of Closing Net Indebtedness. The Buyer
acknowledges and agrees that the Company and/or any such Subsidiary may (x)
provide that the Debt

17

--------------------------------------------------------------------------------




Tender shall not be consummated, nor shall any amounts be payable to the holders
of the Opco Notes or Holdco Notes in connection with any Debt Tender and/or
Consent Solicitation, at any time at or prior to Closing or in the event this
Agreement is terminated, (y) subject to compliance with the immediately
foregoing sentence and Applicable Law, make consummation of the Debt Tender
and/or Consent Solicitation subject to satisfaction of any conditions that the
Company and/or such Subsidiary may determine in their sole discretion and (z)
provide that the Debt Tender and/or Consent Solicitation may be terminated at
any time by the Company for any reason prior to the Closing.

     (iii) In the event that the Company and/or any of its Subsidiaries elects
to make the Debt Tender and/or the Consent Solicitation with respect to the Opco
Notes and/or the Holdco Notes and the conditions thereto are satisfied with
respect to the Debt Tender and/or Consent Solicitation, the Buyer shall deliver,
concurrently with the Closing, the total amount required to be delivered to the
trustee therefor (if required pursuant to the terms of the applicable indenture
or the express terms of the Debt Tender and/or Consent Solicitation) for payment
to holders of Opco Notes and/or Holdco Notes whose securities are accepted for
purchase or redemption pursuant to the Debt Tender and/or Consent Solicitation
and/or whose securities have been validly tendered and not withdrawn as of the
Closing and/or are otherwise entitled to receive a fee with respect to the
Consent Solicitation as of the Closing.

3J. Reserved.

     3K. Transfer Restrictions; Matters Related to Stockholders Agreements. The
Company and each Seller (solely for himself, herself or itself and in such
Person's capacity as a stockholder of the Company) agrees that from the date
hereof until the earlier of the Closing Date and the date that this Agreement is
terminated pursuant to Section 7A, such Seller shall not consent to or approve
any transfer of any shares of Company Capital Stock to any Person other than
Buyer (or its designee) in accordance with the terms and conditions set forth in
this Agreement without the Buyer's prior written consent. By such Seller's
execution and delivery of this Agreement, each such Seller hereby irrevocably
waives any obligation of the Company and/or any other Seller to deliver any
notice to any such Seller that is required to be delivered by the Company and/or
any other Seller under the Company's Organizational Documents or any other
contract involving the Company and such Seller (including under any of the
Stockholder Agreements) in connection with the execution and delivery of this
Agreement or consummation of the transactions contemplated by this Agreement.
Each of the Company and each Seller consent to the execution and delivery by
each Seller of this Agreement and the performance by such Seller of the
transactions contemplated hereby for all purposes of the Stockholder Agreements,
and each Seller further hereby irrevocably expressly waives any rights of first
refusal, rights of first offer or similar rights with respect to the
transactions contemplated hereby; provided, that the foregoing shall not be
deemed a waiver of any so-called drag along rights provided in any Stockholder
Agreements to the extent such rights are contemplated to be exercised pursuant
to Section 3F, Section 3H or any other provision herein.

     3L. Confidentiality; Non-Competition; Non-Solicitation.

18

--------------------------------------------------------------------------------




     (i) Confidentiality. Each Seller acknowledges that such Person has had, and
from time to time until the Closing may have, access to confidential records,
data, customer lists, Trade Secrets and other confidential or proprietary
information owned or used by the Company or any Subsidiary thereof (the
"Confidential Information"). Accordingly, for a period of four (4) years
following the Closing Date, each Seller agrees (i) to hold the Confidential
Information in strict confidence, (ii) not to disclose Confidential Information
to any Person (except to the Buyer, the Company and their respective
Subsidiaries or any Affiliates or Agents thereof to the extent reasonably
related to such disclosing Seller's performance of its duties as an employee of
the Company or its Subsidiaries), and (iii) not to use or disclose, directly or
indirectly, any of such Confidential Information for any competitive or
commercial purpose unrelated to such Seller's performance of its duties as an
employee of the Company or its Subsidiaries; provided, however, that each Seller
may disclose Confidential Information to its, and its Affiliates', officers,
directors, employees, agents and attorneys if such individuals agree to comply
with this Section 3L(i); and provided, further, however, that, notwithstanding
anything to the contrary contained herein, no Seller shall be subject to any of
the limitations set forth above with respect to any Confidential Information
which (i) is now, or hereafter becomes, through no act or failure to act on the
part of such Seller that constitutes a breach of this Section 3L, generally
known or available to the public, (ii) is hereafter furnished to such Seller by
a third party who is not known to the Seller to be under any obligation of
confidentiality to the Company or any of their respective Subsidiaries, (iii) is
disclosed with the written approval of the Buyer, the Company or any of their
respective Subsidiaries, (iv) is required or is reasonably necessary to be
provided pursuant to or in connection with any Action, including any Action with
respect to any matter for which any Equityholder Party is seeking or otherwise
entitled to indemnification hereunder (provided, that, in each such instance
(other than any such proceeding involving this Agreement or the transactions
contemplated thereby), to the extent reasonably practical under the
circumstances, such Seller shall give the Buyer and the Company reasonable prior
notice of such disclosure and cooperate, at Buyer's expense, with the efforts
(if any) of the Buyer and the Company in seeking confidential treatment from the
relevant Governmental Entity for such disclosure), or (v) is independently
developed by employees or agents of such Seller without reference to any
Confidential Information. Nothing in this Section 3L(i) shall be deemed to limit
the right of any Seller (or any of its affiliates, officers, directors,
employees, agents and/or attorneys) to, directly or indirectly, (x) invest in or
acquire any Person that competes with the Company and its Affiliates, subject to
such Person's compliance with any other restrictions applicable to such Person
in this Section 3L or (y) in the case of any Seller that is not an individual,
disclose information or data regarding the terms of its investment in the
Company and its Subsidiaries to any partner or prospective partner of such
Seller or any successor investment fund or use any historical information or
data of the Company and its Subsidiaries for purposes of raising a successor
investment fund as long as the Person to whom such information is disclosed has
agreed to keep such information confidential.

     (ii) Employee Non-Solicit. During the two (2) year period beginning on the
Closing Date, each Seller (other than Safety Products, LLC) agrees that he, she
or it shall not, directly or indirectly, (a) induce any individual listed on
Section 3L(ii) of the

19

--------------------------------------------------------------------------------




Company Disclosure Letter to terminate his or her employment relationship with
the Company or its Subsidiaries or hire or offer any such individual listed on
Section 3L(ii) of the Company Disclosure Letter employment, or (b) with respect
to all other employees of the Company and its Subsidiaries, induce any such
individual to terminate his or her employment relationship with the Company or
its Subsidiaries or offer any such individual employment; provided, that the
prohibitions in this Section 3L(ii) shall not apply to (x) general solicitations
of employment (including through the use of employment agencies) that are not
specifically directed at employees of the Company or its Subsidiaries, and any
hirings therefrom and (y) any post-termination inducements, solicitations and/or
hirings of any individual whose employment with the Company and/or any of its
Subsidiaries was terminated at least six (6) months prior to the date of any
such inducement, solicitation or hiring.

     (iii) Individual Seller Non-Compete.

     (a) Each of the Sellers listed on Section 3L(iii) of the Company Disclosure
Letter (the "Individual Sellers") hereby covenants and agrees with the Company
and the Buyer that, during a period of three (3) years commencing on the Closing
Date (the "Covenant Period"), he or she shall not, directly or indirectly, own,
manage, operate or control, or engage, join or participate in the ownership,
management, operation or control of, make any investments in, or furnish any
capital or loans to, act as an employee or consultant to, or be connected in any
manner with, any Person or business that competes in any manner whatsoever with
the business of the Company or any Subsidiary thereof as presently conducted or
as conducted by the Company or any of its Subsidiaries as of the Closing Date,
provided, however, that the foregoing shall not prohibit the acquisition of up
to 2% of the outstanding securities in a publicly traded company for investment
purposes.

     (b) In addition, during the Covenant Period, each of the Individual Sellers
agrees that he or she shall not, directly or indirectly, (i) solicit the
business of any present or former customers, distributors, clients or other
Persons from whom the Company or its Subsidiaries derived material revenues as
of the Closing Date for the purpose of competing with the Company's or its
Subsidiaries' business or (ii) persuade or attempt to persuade any present or
future customer, distributor, client, vendor, service provider, supplier,
contractor or any other Person having material business dealings with the
Company or Subsidiaries to cease doing business with the Company or any of its
Subsidiaries.

     (iv) Each of the Sellers subject to any of the covenants in this Section 3L
(solely as to itself, himself or herself, as applicable) acknowledges and
recognizes that (a) the businesses and markets of the Company and its
Subsidiaries are conducted throughout the United States, (b) the Buyer is
investing substantial sums of money to acquire the shares of Company Capital
Stock from the Sellers, (c) the Buyer would not be doing so but for the
covenants contained in this Agreement, and (d) such covenants are necessary in
order to protect and maintain the proprietary interests and other legitimate
business interests of the Company and its Subsidiaries and their business, and
the prospective business of the Company or its Subsidiaries and (e) such
covenants are reasonable in light of the foregoing. Consequently, each such
Seller acknowledges and agrees that the geographic scope of the foregoing
covenants applicable to such Seller

20

--------------------------------------------------------------------------------




shall extend to all places and counties within each state in the United States
in which the Company or any of its Subsidiaries (x) has employees or independent
contractors (with respect to the non-solicitation covenants provided above) or
(y) sells or offers to sell its products or services (with respect to Section
3L(iii) above only). Each such Seller further acknowledges and agrees that the
geographic scope and duration of the foregoing covenants not to compete and
non-solicitation covenants to the extent applicable to such Seller are
reasonable.

     (v) Each of the Sellers subject to this Section 3L acknowledges that if any
Governmental Entity determines that any of the covenants or other provisions
contained in this Section 3L, or any part hereof, applicable to such Seller is
invalid or unenforceable against such Seller, the remainder of such covenants
and this Agreement shall not thereby be affected and shall be given full effect
without regard to the invalid portions. If any Governmental Entity determines
that any of the covenants contained in this Section 3L, or any part hereof, are
unenforceable because of the duration of such provision or the Persons,
products, services or area covered thereby or for any other reason, such
Governmental Entity shall have the power and the parties (including, for
purposes of this Section 3L(v), each Seller) intend and desire that such
Governmental Entity, and in connection with the purchase of the shares of the
Company Capital Stock the Buyer is relying on such Governmental Entity to,
exercise such power to reduce the duration or coverage of such provision
applicable to any such Seller to the minimum extent necessary to render such
provision enforceable, and in its reduced form, such provision shall then be
deemed enforceable and shall be enforced.

     (vi) Each of the Sellers subject to this Section 3L hereby agrees that his,
her or its violation or attempted or threatened violation of the covenants or
other provisions contained in this Section 3L applicable to such Seller, or any
part thereof, may cause irreparable injury to the Company and the Buyer for
which money damages may be inadequate, and that the Company and the Buyer shall
be entitled, in addition to any other rights or remedies that may be available
to them at law or in equity, to seek an injunction enjoining and restraining
such Seller, from violating or attempting or threatening to violate any
provision of this Section 3L applicable to such Seller, without a requirement to
post a bond.

     3M. Other Matters. The Company shall use its reasonable best efforts to
reasonably cooperate with the Buyer (at the Buyer's sole cost and expense) as
requested in connection with the Buyer's preparations for any proposed
post-Closing redemption by the Buyer of the Holdco Notes and the Opco Notes, if
any, that have not been, and will not be, repaid (including through the Debt
Tender) at, prior to or within one (1) Business Day after the Closing; it being
understood and agreed, for the avoidance of doubt, that neither the Company nor
any of its Subsidiaries shall be required to deliver any notice of redemption or
repurchase with respect to any such post-Closing redemption at any time prior to
the Closing.

21

--------------------------------------------------------------------------------




ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF EACH SELLER

          As an inducement to the Buyer to enter into this Agreement, each
Seller, solely for himself, herself or itself (on a several and not joint
basis), hereby represents and warrants that, except as set forth in the Company
Disclosure Letter:

     4A. Authority. Such Seller has all requisite legal capacity (if an
individual), power and authority (if an entity) (including, if applicable, full
organizational power and authority) to execute and deliver this Agreement and to
perform such Seller's obligations hereunder.

     4B. Authorization. This Agreement has been duly executed and delivered by
such Seller. This Agreement constitutes a valid and binding obligation of such
Seller, and has been authorized by all necessary actions on the part of such
Seller (including obtaining any spousal consent to the extent appropriate in
light of applicable community property Laws to which such Seller is subject and,
if such Seller is not an individual, any applicable corporate, partnership or
limited liability company actions) enforceable against such Seller in accordance
with its terms, except as limited by the application of bankruptcy, moratorium
and other laws affecting creditors' rights generally and as limited by the
availability of specific performance and the application of equitable
principles.

     4C. No Breach. Assuming receipt of and subject to the consents set forth on
Section 4C of the Company Disclosure Letter, and the HSR Approval, except for
compliance with applicable federal and state securities laws, the execution and
delivery of this Agreement by such Seller does not, and the performance by such
Seller of its obligations under this Agreement will not (a) result in any
material breach of any of the provisions of, (b) constitute a material default
under, or (c) require any material authorization, consent, approval, exemption
or other action by or notice to any Governmental Entity, in each case, except as
has been obtained or as contemplated in this Agreement (including Section
2A(i)), under (I) the Organizational Documents of such Seller (if applicable),
(II) any material contract to which such Seller is party, or (III) any
Applicable Law to which such Seller is subject.

     4D. Ownership of Company Capital Stock. Such Seller is the record and
beneficial owner of the shares of Company Capital Stock set forth opposite such
Seller's name on Section 5B of the Company Disclosure Letter, free and clear of
all Liens other than Liens being released, waived or otherwise terminated at or
prior to the Closing and restrictions on transfer under applicable federal and
state securities law restrictions. At Closing, such Seller shall transfer to the
Buyer good title to such Seller's shares of Company Capital Stock held by such
Seller as of immediately prior to the Closing, free and clear of any Liens or
other restrictions on transfer, other than applicable federal and state
securities law restrictions, Liens and restrictions being released, waived or
otherwise terminated at or prior to the Closing and Liens created by the Buyer.

     4E. Legal Proceedings. There are no Actions pending or, to such Seller's
knowledge, threatened against such Seller at law or in equity, or before or by
any Governmental Entity which would prevent such Seller from selling such
Seller's shares of Company Capital Stock to the

22

--------------------------------------------------------------------------------




Buyer on the terms and subject to the conditions set forth in this Agreement or
from performing its other material obligations under this Agreement in
accordance with the terms hereof.

     4F. No Other Representations. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS ARTICLE 4, NO SELLER MAKES ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY, AND EACH SELLER HEREBY DISCLAIMS ANY SUCH
REPRESENTATION OR WARRANTY WITH RESPECT TO THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR OTHERWISE.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          As an inducement to the Buyer to enter into this Agreement, the
Company hereby represents and warrants that, except as set forth in the Company
Disclosure Letter or in the Company SEC Reports (other than with respect to
matters set forth in the risk factor sections) or with respect to any
prospective or forward-looking statements made in such filings):

     5A. Organization and Corporate Power; Authorization; Enforceability. The
Company is a corporation validly existing and in good standing under the laws of
the State of Delaware and is qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the nature of its business
or ownership of its assets or properties would require such qualification,
except where any failure to be so qualified or be in good standing would not
have a Company Material Adverse Effect. The Company and its Subsidiaries have
all requisite corporate power and authority necessary to own and operate their
properties and to carry on their businesses as now conducted and proposed to be
conducted by the Company as of the date hereof, except as would not have a
Company Material Adverse Effect. The Company has all requisite corporate power
and authority necessary to enter into this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby. All necessary
corporation action has been taken by the Company to authorize the execution,
delivery and performance by the Company of this Agreement, and the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by the Company and constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms, except as limited by the
application of bankruptcy, moratorium and other laws affecting creditors' rights
generally and as limited by the availability of specific performance and the
application of equitable principles. The Company has made available to Buyer, or
will make available to Buyer at or prior to the Closing, correct and complete
copies of the resolutions adopted by the board of directors of the Company
authorizing the execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated by this Agreement.
The copies of the Organizational Documents of the Company and its Subsidiaries
which have been made available to the Buyer reflect all amendments made thereto
through the date hereof.

     5B. Company Capital Stock. The authorized capital stock of the Company
consists of 15,000,000 shares of common stock, of which (as of the date hereof)
11,023,384.408 shares are

23

--------------------------------------------------------------------------------




issued and outstanding and owned of record as set forth on Section 5B of the
Company Disclosure Letter. All of the outstanding shares of Company Capital
Stock have been duly authorized and are validly issued, full paid and
non-assessable, and none of such shares of Company Capital Stock have been
issued in violation of any preemptive rights of any Person, or, assuming the
veracity of all representations and warranties as to investor qualifications and
similar matters provided by the purchasers of such securities under subscription
or similar agreements pursuant to which such shares of the Company Capital Stock
were issued, sold or granted, in violation of any state or federal securities
laws. Except for the Options (which are held of record and have the respective
exercise prices, as of the date hereof, as set forth on Section 5B of the
Company Disclosure Letter) and except as may exist in the Stockholder
Agreements, the Subscription Agreement or the Executive Subscription Agreement
or as set forth on Section 5B of the Company Disclosure Letter, there are no
purchase, subscription, conversion, exchange, preemptive, drag-along, tag-along,
rights of first refusal or similar rights, warrants, or options to purchase or
otherwise acquire any shares of capital stock of the Company or securities or
obligations of any kind convertible into or exercisable or exchangeable for any
shares of capital stock of the Company or any other agreement which would
require the Company to grant, issue or sell any of its capital stock or
securities convertible into or exercisable or exchangeable for, or any options,
warrants or rights to purchase, any of such capital stock after the date hereof,
other than, for the avoidance of doubt, any rights of Buyer under this Agreement
to acquire the outstanding shares of the Company Capital Stock from the Sellers.
Other than as contemplated by this Agreement with respect to the treatment of
Options, there are no outstanding obligations of the Company as of the date
hereof to repurchase, redeem or otherwise acquire or, other than the
registration rights in the Stockholders Agreements, to register any of its
capital stock with any securities exchange or Governmental Entity. There are no
outstanding or authorized stock appreciation, phantom stock, or similar rights
with respect to the Company or any Subsidiary thereof. There are no declared and
unpaid dividends on any shares of Company Capital Stock. The Company has not
issued any Option intended to qualify as an "incentive stock option" under
Section 422 of the Code.

     5C. Subsidiaries. Section 5C of the Company Disclosure Letter sets forth
the name of each Subsidiary of the Company, the jurisdiction of its
incorporation or organization, the direct owner of the outstanding capital stock
or other equity securities of such Subsidiaries and the percentage of the
outstanding capital stock or other equity interests of such Subsidiary owned by
the Company or any of its Subsidiaries. Each such Subsidiary listed on Section
5C of the Company Disclosure Letter is an entity validly existing and in good
standing (or an equivalent foreign concept to the extent applicable) under the
laws of the jurisdiction of its incorporation or organization and is qualified
to do business in each jurisdiction in which the nature of its business or
ownership of its assets or properties would require such qualification, except
where any failure to be so qualified or be in good standing would not have a
Company Material Adverse Effect. Except as set forth on Section 5C of the
Company Disclosure Letter, all of the outstanding capital stock or other equity
securities of each such Subsidiary are owned by the Company or another
Subsidiary free and clear of any Liens, except for Liens arising pursuant to the
Senior Credit Facility and restrictions on transfer under applicable securities
law. There are no rights, subscriptions, warrants, or options to purchase or
otherwise acquire any shares of capital stock or equity securities of any of the
Subsidiaries or obligations of any kind convertible into or exchangeable for any
shares of capital stock or equity securities of such Subsidiaries, or any other
agreement which would require any Subsidiary of the Company to grant, issue or
sell

24

--------------------------------------------------------------------------------




any of its capital stock or securities convertible into or exercisable or
exchangeable for, or any options, warrants or rights to purchase, any of such
capital stock. There are no outstanding obligations of any Subsidiary of the
Company to repurchase, redeem or otherwise acquire any of its capital stock.
Except for the Subsidiaries or except as set forth on Section 5C of the Company
Disclosure Letter, neither the Company nor any of its Subsidiaries is a party to
any joint venture, partnership or similar agreement, or owns or holds the right
to acquire any shares of stock or any other security or interest in any other
Person. North Safety Products L.L.C. is an indirect wholly-owned subsidiary of
the Company and a successor to Siebe North, Inc. (formerly Siebe Norton Inc.).

     5D. Authorization; No Breach. Assuming receipt of and subject to the
consents set forth on Section 5D of the Company Disclosure Letter and the HSR
Approval, except as set forth on Section 5D of the Company Disclosure Letter,
the execution and delivery of this Agreement by the Company, and performance of
its obligations hereunder, do not (a) materially violate or result in any
material breach of any of the provisions of, (b) violate or constitute a
material default under (or constitute any event which, with or without due
notice or lapse of time, or both, would constitute a material violation of or
material default under), (c) except as would not materially impair or restrict
the business of the Company and its Subsidiaries, taken as a whole, as conducted
through the Closing, result in the termination of or accelerate the performance
required by any of the terms, conditions or provisions of, (d) except as would
not materially impair or restrict the business of the Company and its
Subsidiaries, taken as a whole, as conducted through the Closing, require, in
and of itself and without giving effect to any other action or inaction, the
payment by the Company and/or any of its Subsidiaries of any severance,
change-of-control or similar payments under any express terms of, or give rise
to any material obligation of the Company and/or any of its Subsidiaries under
or result in the loss of any material Intellectual Property Rights or a material
benefit of the Company and/or any of its Subsidiaries under the express terms
of, (e) result in the creation of any material Lien, upon any of the shares of
capital stock or any material assets or properties of the Company or its
Subsidiaries, other than any Permitted Encumbrances(s) (excluding any Liens
resulting from any actions taken by or at the direction of the Buyer and/or any
of its Affiliates) or (f) require any material authorization, consent, approval,
exemption or other material action by or material notice to any Governmental
Entity or other third party, in each case, except as has been obtained or as
contemplated to be obtained by the Company or any of its Subsidiaries in this
Agreement (including HSR Approval and the other consents and approvals, if any,
contemplated by Section 2A(i)), under (I) the Organizational Documents of the
Company or any of its Subsidiaries, (II) any Company Material Contract or Lease
or (III) any Applicable Law to which the Company or any of its Subsidiaries is
subject.

     5E. Financial Statements; Company SEC Reports; Undisclosed Liabilities;
Financial Procedures.

     (i) Section 5E(i) of the Company Disclosure Letter sets forth the following
financial statements: (a) the audited consolidated balance sheet of the Company
and its Subsidiaries as of each of December 31, 2006 and December 31, 2007 and
the related audited consolidated statements of income and cash flows of the
Company and its Subsidiaries for the fiscal periods then ended, and (b) the
unaudited consolidated balance sheet of the Company and its Subsidiaries as of
February 23, 2008 (the "Latest Balance

25

--------------------------------------------------------------------------------




Sheet") and the related unaudited consolidated statements of income and cash
flows of the Company and its Subsidiaries for the 54 day period then ended.
Except as set forth on Section 5E(i) of the Company Disclosure Letter, the
foregoing financial statements present fairly in all material respects the
financial position of the Company and its Subsidiaries as of the dates referred
to for such financial statements, and results of their operations and cash flows
for the periods referred to therein, and were prepared in conformity with GAAP
in all material respects (except as may be indicated in the notes thereto and
subject, in the case of the unaudited financial statements, to the lack of
footnote disclosure and changes resulting from normal year-end adjustments).

     (ii) None of the Company SEC Reports, as of their respective dates (and, if
amended or superseded by a filing prior to the date hereof, then on the date of
such filing), contained or, in the case of any filings or amendments or
supplements thereto to be made with the SEC by the Company after the date hereof
but prior to the Closing, will contain any untrue statement of a material fact
or omitted or will omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (with it being understood that (x) no
representation is being made regarding any financial statements included in the
Company SEC Reports except as set forth in Section 5E(i) and (y) the Company SEC
Reports (other than the consolidated financial statements (without regard to
footnotes) contained therein) may not include information regarding Subsidiaries
that are not guarantors of the Opco Notes or the Holdco Notes).

     (iii) Except as set forth on Section 5E(iii) of the Company Disclosure
Letter, the Company and its Subsidiaries do not have any liabilities or
obligations whatsoever (whether matured or unmatured, known or unknown, fixed or
contingent or otherwise) of the type required to be reflected in the column
designated as a liability on or reserved against as a liability in, or to be
disclosed as a liability in the notes to, a consolidated balance sheet prepared
in accordance with GAAP (collectively, "Liabilities"), except (a) Liabilities
disclosed in the column designated as liabilities on or reserved against as a
liability in the Latest Balance Sheet or disclosed in the notes thereto, (b)
Liabilities that have arisen since the date of the Latest Balance Sheet in the
ordinary course of business, (c) Liabilities arising after the date of this
Agreement in connection with the transactions contemplated by this Agreement,
(d) Liabilities to be included in the computation of Closing Net Indebtedness,
(e) Liabilities disclosed on another section of the Company Disclosure Letter,
and (f) other Liabilities that do not exceed $15,000,000 in the aggregate.

     (iv) Neither the Company nor any of its Subsidiaries is a party to any
off-balance sheet joint venture, off-balance sheet partnership or any similar
off-balance sheet agreement (including any "off-balance sheet arrangements" (as
defined in Item 303 of Regulation S-K of the SEC)), where the result, purpose or
effect of such agreement (including any "off-balance sheet arrangements" (as
defined in Item 303 of Regulation S-K of the SEC)) is to avoid disclosure of any
material transaction involving, or material Liabilities of, the Company or any
of its Subsidiaries in the Company's or such Subsidiary's audited financial
statements or other Company SEC Reports.

26

--------------------------------------------------------------------------------




     (v) The Company and its Subsidiaries maintain disclosure controls and
procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act) as required by Rule 13a-15 under the Exchange Act. Since December
31, 2005, the Company and its Subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act. The management of the Company has completed its
assessment of the effectiveness of the Company's internal control over financial
reporting in compliance with the requirements of Section 404 of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated thereunder for the year ended December 31, 2007, and based on such
assessment concluded that such controls were effective. To the Company's
knowledge, (x) there do not currently exist any significant deficiencies or
material weaknesses in the design or operation of its or its Subsidiaries'
internal controls over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect in any material
respect the Company's ability to record, process, summarize and report financial
information or (y) there does not currently exist any fraud that involves
management or other employees who have a significant role in the Company's
internal control over financial reporting.

     5F. Absence of Certain Developments. Except as set forth in Section 5F of
the Company Disclosure Letter or as otherwise required or permitted by this
Agreement, from the date of the Latest Balance Sheet to the date hereof, neither
the Company nor any of its Subsidiaries has:

     (i) suffered any change, event or circumstance that has had, or that is
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect;

     (ii) granted, issued or sold any of its capital stock or equity securities,
securities convertible into its capital stock or equity securities, or warrants,
options or other rights to purchase its capital stock or equity securities (or
securities exercisable or exchangeable for or convertible into such capital
stock or equity securities), except for (a) issuances of Company Capital Stock
upon exercise of Options or (b) issuances of replacement certificates
representing shares of Company Capital Stock for which the original certificates
have been lost, stolen or destroyed and with respect to which affidavits of loss
including customary indemnification from the stockholder requesting the
replacement have been obtained;

     (iii) subjected any material portion of its properties or assets to any
material Lien, except for Permitted Encumbrances;

     (iv) declared, set aside, paid or effected any dividend or distribution to
its stockholders in respect of the Company Capital Stock whether payable in
cash, stock, property or otherwise, or made any other payment on or with respect
to any of its capital stock (other than dividends or distributions from a
Subsidiary of the Company made in the ordinary course);

27

--------------------------------------------------------------------------------




     (v) sold, assigned or transferred any material portion of its assets,
except for sales or dispositions of inventory and worn and obsolete assets in
the ordinary course of business;

     (vi) sold, assigned or transferred any material Company Intellectual
Property Rights or, except for non-exclusive licenses granted in the ordinary
course of business, licensed any Company Intellectual Property Rights;

     (vii) made or granted any material bonus, salary or other compensation
increase to any former or current director, officer, employee or consultant or
group of former or current employees or consultants (except in the ordinary
course of business in accordance with past practice or as required pursuant to
the terms of any agreement in effect as of the date hereof), or made or granted
any material increase in the payments or benefits provided under any employee
benefit plan or arrangement, or materially amended or terminated any existing
employee benefit plan or arrangement or severance agreement or employment
contract or adopted or entered into any new employee benefit plan or arrangement
or severance agreement or employment contract (except in the ordinary course of
business in accordance with past practice or as required pursuant to the terms
of any agreement in effect as of the date hereof);

     (viii) changed an annual accounting period or adopted or changed any
material accounting method used by it or adopted any material accounting method
unless required by GAAP, the Code or Applicable Law, or made any material
election or settled any material claim relating to Taxes or changed any material
election relating to Taxes already made unless required by GAAP, the Code or
Applicable Law;

     (ix) altered through merger, liquidation, reorganization, conversion,
restructuring, election or in any other manner the corporate structure,
ownership or classification for Tax purposes of the Company or any Subsidiary;

     (x) made any loans or advances to, or guarantees or suretyship agreements
for the benefit of, any Persons (except for advances of business expenses in the
ordinary course of business to employees); or

     (xi) suffered any material damage, destruction or other casualty loss with
respect to material property owned by the Company or any of its Subsidiaries
that is not fully covered by insurance (subject to any applicable deductibles or
self-insured amounts).

     5G. Real Property.

     (i) Section 5G(i) of the Company Disclosure Letter sets forth the address
of each parcel of Owned Real Property. The Company or one of its Subsidiaries
has good fee simple title to each parcel of Owned Real Property, free and clear
of all Liens, except Permitted Encumbrances and except as otherwise set forth on
Section 5G(i) of the Company Disclosure Letter. With respect to each parcel of
Owned Real Property, except as set forth on Section 5G(i) of the Company
Disclosure Letter: (a) neither the Company nor any of its Subsidiaries has
leased or otherwise granted to any Person the right to use

28

--------------------------------------------------------------------------------




or occupy such Owned Real Property or any portion thereof; and (b) there are no
outstanding options, rights of first offer or rights of first refusal to
purchase such Owned Real Property or any portion thereof.

     (ii) Section 5G(ii) of the Company Disclosure Letter sets forth the address
of each parcel of Leased Real Property, and a true and complete list of all
Leases for each such parcel of Leased Real Property. The Company has not
received written notice of any material default under any of the Leases which
has not been cured or waived. To the Company's knowledge, except (a) as set
forth on Section 5G(ii) of the Company Disclosure Letter attached hereto or (b)
as would not reasonably be expected to give rise to any payment obligations of
the Company and any of its Subsidiaries in excess of $1,000,000 in the aggregate
(excluding any accrued but unpaid amounts not past due) or otherwise materially
restrict or impair the operation of the Company and its Subsidiaries business
(taken as a whole), no event has occurred which would allow the other party
thereto to terminate or accelerate performance under or otherwise modify
(including upon the giving of notice or the passage of time) any of such Leases.

     (iii) Except (a) as set forth on Section 5G(iii) of the Company Disclosure
Letter attached hereto, (b) as set forth on the Latest Balance Sheet, and (c)
for Permitted Encumbrances, the Company or one of its Subsidiaries owns, free
and clear of all Liens, or has a contract, license or lease to use, all of the
personal property and assets shown on the Latest Balance Sheet, acquired
thereafter or located on its premises which is material to its business or
operations.

     5H. Tax Matters. Except as set forth on Section 5H of the Company
Disclosure Letter:

     (i) (a) the Company and each of its Subsidiaries has timely filed all
material Tax Returns that it was required to file and all such Tax Returns are
complete and correct in all material respects; (b) all Taxes due and owing by
the Company or any of its Subsidiaries have been paid by the Company or its
Subsidiaries (except those that are being contested in good faith or that have
been provided for in accordance with GAAP), except for such failures as would
not result in liabilities to the Company and its Subsidiaries in excess of
$1,000,000 in the aggregate as to all such matters; (c) no material deficiency
or proposed adjustment that has not been paid or resolved for any amount of Tax
has been asserted or assessed by any Taxing authority in writing against the
Company or any of its Subsidiaries as of the date hereof; (d) neither the
Company nor any of its Subsidiaries has consented to extend the time in which
any Tax may be assessed or collected by any Taxing authority (other than
pursuant to extensions which have expired or extensions of time to file Tax
Returns obtained in the ordinary course of business); (e) as of the date hereof,
there are no ongoing or pending material Tax audits by any Taxing authority
against the Company or any of its Subsidiaries; (f) no written claim has been
made after December 31, 2005 and prior to the date hereof by an authority in a
jurisdiction where the Company or any of its Subsidiaries does not file Tax
Returns that the Company or any of its Subsidiaries is or may be subject to
taxation by that jurisdiction; (g) Section 5H(i) of the Company Disclosure
Letter lists jurisdictions (whether foreign or domestic) with respect to which
the Company or any of its

29

--------------------------------------------------------------------------------




Subsidiaries pays Taxes; (h) there are no Liens for Taxes (other than Taxes not
yet due and payable) upon any of the assets of the Company or any of its
Subsidiaries as of the date hereof; and (i) the Company and its Subsidiaries
have withheld and paid all Taxes required to have been withheld and paid prior
to the date hereof in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, except for
any such failures as would not result in liabilities to the Company and its
Subsidiaries in excess of $1,000,000 in the aggregate as to all such matters.

     (ii) Except as set forth on Section 5H(ii) of the Company Disclosure
Letter, neither the Company nor any of its Subsidiaries (a) has, since December
31, 2005, been a member of an Affiliated Group filing a consolidated federal
income Tax Return (other than a group the common parent of which was the
Company) or (b) has any liability for the Taxes of any Person (other than the
Company or any of its Subsidiaries) under Treasury Regulation § 1.1502 -6 (or
any similar provision of state, local, or foreign Tax law), as a transferee or
successor, by contract, or otherwise.

     (iii) Neither the Company nor any of its Subsidiaries has, since December
31, 2005, distributed stock of another Person, or has had its stock distributed
by another Person, in a transaction that was purported or intended to be
governed in whole or in part by Code Section 355 or Code Section 361.

     (iv) Neither the Company nor any of its Subsidiaries is a party to any
agreement that has required or would require the Company or any of its
Subsidiaries to make any payment that would constitute an "excess parachute
payment" for purposes of Sections 280G and 4999 of the Code. Each plan, program,
arrangement or agreement which constitutes in any part a nonqualified deferred
compensation plan within the meaning of Section 409A of the Code has, since
December 31, 2004, been operated and maintained in accordance with a good faith,
reasonable interpretation of Section 409A of the Code and its purpose, as
determined under applicable guidance of the Department of Treasury and Internal
Revenue Service, with respect to amounts deferred (within the meaning of Section
409A of the Code) after December 31, 2004.

     (v) Except for indemnification provisions of purchase and sale agreements
related to the acquisition or divestiture of a business or Person, neither the
Company nor any of its Subsidiaries is a party to, or bound by, or has any
obligation under, any tax allocation or sharing agreement or similar contract or
arrangement or any agreement that obligates it to make any payment computed by
reference to the Taxes, taxable income or taxable losses of any other Person
(other than any agreement, contract or arrangement among the Company and/or one
or more of its Subsidiaries).

     (vi) Neither the Company nor any of its U.S. Subsidiaries will be required
to include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any (A) change in method of accounting for a taxable period
ending on or prior to the Closing Date, (B) "closing agreement" as described in
Section 7121 of the Code (or any corresponding or similar provision of state or
local income Tax law) executed on or prior

30

--------------------------------------------------------------------------------




to the Closing Date, (C) intercompany transactions or any excess loss account
described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state or local income Tax law), (D)
installment sale or open transaction disposition made on or prior to the Closing
Date, or (E) prepaid amount received on or prior to the Closing Date.

     (vii) Neither the Company nor any of its Subsidiaries has engaged in any
transaction that the Internal Revenue Service has identified as a listed
transaction, as set forth in Treasury Regulation § 1.6011-4(b)(2) or regulation
or comparable provision of state or local law.

     5I. Company Material Contracts.

     (i) Section 5I of the Company Disclosure Letter sets forth a list as of the
date of this Agreement of each of the following types of agreements to which any
of the Company or its Subsidiaries is a party or by which any of them is bound
(collectively, the "Company Material Contracts"):

     (a) any agreement (whether written or oral) with any current or former
employee, director or consultant of the Company or any of its Subsidiaries that
has future required scheduled payments in excess of $150,000 per annum and is
not terminable by the Company or its applicable Subsidiary upon notice of 60
calendar days or less for a cost of less than $150,000 or any agreement (whether
written or oral) with any current or former employee, director or consultant of
the Company or any of its Subsidiaries that contains any change in control or
severance payment provisions which would be triggered as a result of the
consummation of the transactions and which require a change in control or
severance payment in excess of $150,000 in any individual case;

     (b) any collective bargaining agreement with any labor union or other
employee representative of a group of employees relating to wages, hours and
other conditions of employment;

     (c) any (i) agreement containing a covenant not to compete or solicit
customers or sales in any jurisdiction or industry granted by the Company or any
of its Subsidiaries in favor of a third party that materially impairs the
business of the Company and its Subsidiaries, taken as a whole, as conducted
through the Closing, (ii) agreement that provides a Person with the exclusive
right to sell a product in any territory is not terminable by it upon notice of
90 calendar days or less without material liability (excluding from the
determination of material liability any accrued but unpaid obligations not past
due arising prior to (and not as a result of) any such termination), or (iii)
agreement that provides a Person with "most favored nations" pricing with
respect to a specific product for which the Company and its Subsidiaries had
generated revenues of greater than $2,500,000 for the twelve-month period ended
December 31, 2007;

     (d) any lease or similar agreement under which (i) the Company or one of
its Subsidiaries is lessee of, or holds or uses, any machinery, equipment,
vehicle or other tangible personal property owned by a third party or (ii) the
Company or one of its Subsidiaries

31

--------------------------------------------------------------------------------




is a lessor or sublessor of, or makes available for use by any third party, any
tangible personal property owned or leased by the Company or one of its
Subsidiaries, in any case which has future required or accrued but unpaid
payments in excess of $5,000,000 per annum and is not terminable by it upon
notice of 60 calendar days or less for a cost of less than $5,000,000 (excluding
from the calculation of such cost any accrued but unpaid obligations not past
due arising prior to (and not as a result of) any such termination);

     (e) any agreement or contract under which the Company or one of its
Subsidiaries has borrowed any money or issued any note, indenture or other
evidence of indebtedness or guaranteed indebtedness or liabilities of others
(other than intercompany indebtedness among the Company and its Subsidiaries,
guarantees of indebtedness of the Company or any of its Subsidiaries,
endorsements for the purpose of collection or purchases of equipment or
materials made under conditional sales contracts, in each case in the ordinary
course of business), in each case having an outstanding principal amount in
excess of $5,000,000;

     (f) any agreement, contract, memorandum of understanding, side letter or
other arrangement, whether written or oral, pursuant to which the Company or any
of its Subsidiaries has asserted claims for indemnification or contribution
against a prior owner of the Company or any of its Subsidiaries for asbestosis,
silicosis, mixed dust, or similar claims or litigation to which the Company or
any of its Subsidiaries is subject (including the Joint Defense Agreement
disclosed in the Company SEC Reports and as may relate to respiratory product
liability litigation or claims) relating to products manufactured, distributed
or sold by the Company or any of its Subsidiaries or any of their respective
predecessors or Affiliates;

     (g) any agreement or contract that provides rights or obligations of the
Company or any Subsidiary thereof for any material unpaid deferred purchase
price, earn-out or similar payments related to the acquisition of another Person
or the business of another Person;

     (h) any agreement pursuant to which the Company or any Subsidiary licenses
any material Intellectual Property Rights from or to a Person (other than
licenses for commercially available, off-the-shelf Software) or has granted an
exclusive licenses to any Person of any Company Intellectual Property Rights;

     (i) any material bailment, consignment or other similar arrangement,
including as may relate to inventory (including raw materials, works in progress
and other items of or relating to inventory), equipment or other assets or
property of any customer, supplier or third party;

     (j) any agreement with any distributor, sales agent, consultant or
manufacturing representative of the Company or any of its Subsidiaries that is
not terminable by the Company or its applicable Subsidiary upon notice of 90
calendar days or less without cost or penalty with respect to such agreement in
excess of $2,000,000 to the Company and its Subsidiaries (taken as a group),
excluding from the calculation of such cost or penalty any accrued but unpaid
obligations not past due arising prior to (and not as a result of) any such
termination;

32

--------------------------------------------------------------------------------




     (k) any teaming agreement, limited partnership agreement or joint venture
agreement to which the Company or any of its Subsidiaries is a party with
respect to the bidding on, or completion of, a project or the manufacture of a
product that is not terminable by the Company or its applicable Subsidiary upon
notice of 90 calendar days or less without cost or penalty with respect to any
such agreement in excess of $2,000,000 to the Company and its Subsidiaries
(taken as a group), excluding from the calculation of such cost or penalty any
accrued but unpaid obligations not past due arising prior to (and not as a
result of) any such termination;

     (l) any agreement pursuant to which the Company or any of its Subsidiaries
acquired any business or the material portion of the assets (other than
inventory or equipment) or capital stock of any other Person entered into since
December 31, 2005 and which required the payment by the Company and/or any of
its Subsidiaries of a purchase price in excess of $5,000,000;

     (m) any currently effective settlement agreement to which the Company
and/or any of its Subsidiaries is a party which (i) involves future unpaid
obligations by the Company and/or any of its Subsidiaries to any third Person or
group of third Persons in excess of $1,000,000 individually or $10,000,000 in
the aggregate for multiple settlements arising from the same or similar facts or
circumstances or (ii) reasonably would be expected to materially impair or
restrict the operation of the business of the Company and its Subsidiaries,
taken as a whole, as conducted through the Closing; and

     (n) any other agreement, contract, lease, license or instrument, in each
case not included in clauses (a) through (m) above or set forth on any of the
other sections of the Company Disclosure Letter, to which the Company or any of
its Subsidiaries is a party or by or to which any of their assets are bound or
subject which has future required scheduled payments by or to the Company or any
of its Subsidiaries in excess of $5,000,000 per annum and is not terminable by
it upon notice of 90 calendar days or less for a cost of less than $5,000,000
(other than warranty obligations in the ordinary course of business, purchase
orders, and Leases), excluding from the calculation of such cost any accrued but
unpaid obligations not past due arising prior to (and not as a result of) any
such termination;

     (ii) Except as disclosed on Section 5I of the Company Disclosure Letter or
any other section of the Company Disclosure Letter: (i) each Company Material
Contract is in full force and effect, is the legal, valid and binding obligation
of the Company and/or its Subsidiaries (as applicable) and, to the Company's
knowledge, each of the other counterparties thereto, (ii) neither the Company
nor any applicable Subsidiary thereof nor, to the Company's knowledge, any other
party is in material breach or default under any Company Material Contract, and,
to the Company's knowledge, (A) no event has occurred which with notice or lapse
of time or both would constitute a material breach or default thereunder and (B)
since the date of the Latest Balance Sheet, no party has notified the Company in
writing of any intention to terminate or, prior to the date hereof, materially
modify (other than modifications in the ordinary course of business that would
not reasonably be expected to materially adversely affect the Company or any
Subsidiary thereunder or modifications permitted or required by this Agreement)
any such Company Material Contract, (iii) since the date of the Latest Balance
Sheet and prior to the date

33

--------------------------------------------------------------------------------




hereof, no counterparty has repudiated in writing to the Company any material
provision of any Company Material Contract and (iv) since the date of the Latest
Balance Sheet, neither the Company nor any of its applicable Subsidiaries has
waived any rights or claims under any Company Material Contract that would
reasonably be expected to materially impair the rights of the Company and its
Subsidiaries under such Company Material Contract.

     (iii) On or prior to the date of this Agreement, Norcross Safety Products
L.L.C. ("Norcross LLC") has (a) executed and delivered to the counterparty
thereto written notice of termination of the agreement specified on Section
5I(iii) of the Company Disclosure Letter terminating such agreement in
accordance with its terms and (b) paid to the counterparty thereto the "Break
Fee" as calculated in accordance with such agreement and all other fees and
expenses for which invoices have been received from the counterparty prior to
the date of this Agreement.

5J. Intellectual Property.

     (i) Except as set forth on Section 5J(i) of the Company Disclosure Letter,
the Company or one of its Subsidiaries (a) owns the entire right and possesses
good title to all Owned Intellectual Property Rights, and (b) has the right to
use, all Licensed Intellectual Property Rights, free and clear of all Liens
(other than Permitted Encumbrances). No written claims are pending or have been
threatened in writing since December 31, 2005 against the Company or any of its
Subsidiaries with respect to the enforceability, ownership, use or validity of
any Owned Intellectual Property Rights, and to the knowledge of the Company, no
written claims are pending or have been threatened in writing since December 31,
2005 against the Company or any of its Subsidiaries with respect to the
enforceability, ownership, use or validity of any Licensed Intellectual Property
Rights. Except as set forth on Section 5J(i) of the Company Disclosure Letter,
since December 31, 2005, neither the Company nor its Subsidiaries have been sued
or named as a defendant in any claim, suit, actions or proceeding and no claims
have been threatened in writing against the Company or its Subsidiaries, which
involve a claim of infringement of any Intellectual Property Rights of any third
party and which have not been finally resolved or terminated prior to the date
hereof. Except as set forth on Section 5J(i) of the Company Disclosure Letter,
the conduct of the business of the Company or its Subsidiaries does not infringe
or misappropriate any Intellectual Property Rights of any third parties, except
as would not, individually or in the aggregate, materially impair or restrict
the business of the Company and its Subsidiaries, taken as a whole, as conducted
through the Closing or as would not, individually or in the aggregate,
reasonably be expected to result in liability to the Company and its
Subsidiaries (taken as a whole) of more than $3,000,000. To the knowledge of the
Company, no third party is infringing or misappropriating any Company
Intellectual Property Rights. To the knowledge of the Company, no written offers
for a license of third party Intellectual Property Rights (other than licenses
for commercially available, off-the-shelf Software) or written notices of
infringement or misappropriation of third party Intellectual Property Rights
have been received by the Company or its Subsidiaries since December 31, 2005.

34

--------------------------------------------------------------------------------




     (ii) The Company Intellectual Property Rights include all of the
Intellectual Property Rights necessary to and used by the Company and/or any of
its Subsidiaries in the conduct of the Company's and its Subsidiaries' business,
and there are no other Intellectual Property Rights that are material to the
conduct of the Company's and its Subsidiaries' business by the Company and its
Subsidiaries.

     (iii) The Company and its Subsidiaries have taken reasonable steps to
maintain the confidentiality of any Trade Secrets included in all Company
Intellectual Property Rights.

5K. Legal Proceedings.

     (i) Except as set forth on Section 5K(i) of the Company Disclosure Letter,
as of the date hereof, there are no material Actions or orders pending or, to
the Company's knowledge, threatened against the Company or any of its
Subsidiaries before any Governmental Entity at law or in equity, or before or by
any Governmental Entity.

     (ii) Except as set forth on Section 5K(ii) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries is subject to any
outstanding judgments, orders, decrees or awards of any Governmental Entity that
reasonably would be expected to materially impair or restrict the business of
the Company and its Subsidiaries, taken as a whole, as conducted through the
Closing, or that reasonably would require a material payment by the Company and
its Subsidiaries after the Cash Calculation Time.

     5L. Brokerage. Except for fees and expenses payable to Credit Suisse
Securities (USA) LLC, which fees and expenses will be included in Closing Net
Indebtedness, and paid as Company Expenses, neither the Company nor any of its
Subsidiaries has any liability for brokerage commissions, finders fees, or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of the
Company or any of its Subsidiaries.

     5M. Company Employee Benefit Plans.

     (i) Section 5M(i) of the Company Disclosure Letter sets forth a list of
each Employee Benefit Plan as of the date hereof. Each such Employee Benefit
Plan has been maintained, funded and administered in all material respects in
accordance with its terms and the terms of any applicable collective bargaining
agreement and complies in form and in operation with the applicable requirements
of ERISA, the Code and other Applicable Laws. There has not been any prohibited
transaction (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) with respect to any such Employee Benefit Plan and, other than routine
claims for benefits, there are no claims or lawsuits pending or, to the
knowledge of the Company, threatened against or arising out of an Employee
Benefit Plan as of the date hereof, except in each case as would not,
individually or in the aggregate, reasonably be expected to result in a material
liability to the Company and its Subsidiaries. The Company and its Subsidiaries
are in compliance in all material respects with the requirements of COBRA as of
the date hereof.

35

--------------------------------------------------------------------------------




     (ii) Each Employee Benefit Plan listed on Section 5M(i) of the Company
Disclosure Letter and that is intended to meet the requirements of a "qualified
plan" under Section 401(a) of the Code has, as of the date hereof, received a
favorable determination letter or opinion letter from the Internal Revenue
Service and, to the knowledge of the Company, nothing has occurred prior to the
date hereof that would reasonably be expected to adversely affect such plan's
qualified status.

     (iii) Except as set forth on Section 5M(iii) of the Company Disclosure
Letter, none of the Company or any of its Subsidiaries maintains, sponsors or
contributes or has any material liability or obligation with respect to any
Title IV Plan or any Multiemployer Plan. Except as set forth on Section 5M(iii)
of the Company Disclosure Letter, no Employee Benefit Plan subject to Title IV
of ERISA or Section 412 of the Code has incurred any "accumulated funding
deficiency" (as defined in Section 302 of ERISA or Section 412 of the Code)
whether or not waived, as of the date hereof. Neither the Company nor any of its
Subsidiaries has, prior to the date hereof, incurred any liability or obligation
on account of a "partial withdrawal" or a "complete withdrawal" (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan that has
not been satisfied in full.

     (iv) Except as set forth on Section 5M(iv) of the Company Disclosure
Letter, the execution of this Agreement and the consummation of the transactions
contemplated herein will not, by itself, result in any payment (whether of
severance pay or otherwise) becoming due from or under any Employee Benefit Plan
to any current or former director, officer, consultant or employee of the
Company or any Subsidiary or result in the vesting, acceleration of payment or
increases in the amount of any benefit payable under any Employee Benefit Plan
to or in respect of any such current or former director, officer, consultant or
employee.

     (v) None of the Company or its Subsidiaries contributes to or had any other
material liability under or with respect to any "multiple employer welfare
arrangement" as defined in Section 3(40)(A) of ERISA, or any "multiple employer
plan" as described in ERISA Section 210.

     (vi) Neither the Company nor any of its Subsidiaries has material liability
under any Employee Benefit Plan, nor has taken any action that could reasonably
be expected to give rise to such material liability under any Employee Benefit
Plan, arising out of the treatment of any service provider as a consultant or
independent contractor and not as an employee.

     (vii) Except as set forth on Section 5M(vii) of the Company Disclosure
Letter, neither the Company nor any of its Subsidiaries has any material
liability with respect to post termination health, medical or life insurance
benefits or other welfare benefits for retired, former or current employees or
directors of the Company and its Subsidiaries (or any spouse, former spouse or
other dependent thereof), other than pursuant to COBRA.

36

--------------------------------------------------------------------------------




     (viii) Except as set forth on Section 5M(viii) of the Company Disclosure
Letter, neither the Company nor any of its Subsidiaries maintains a "voluntary
employees beneficiary association" within the meaning of Section 501(c)(9)of the
Code.

     (ix) Section 5M(ix) of the Company Disclosure Letter contains a list of
each Foreign Benefit Plan. Each of the Foreign Benefit Plans has been
administered in compliance in all material respects with the provisions of the
plans and the Applicable Laws of each jurisdiction in which any of the Foreign
Benefit Plans are maintained. Each Foreign Benefit Plan intended to qualify for
special tax treatment, to the knowledge of the Company, meets all requirements
for such treatment; and if required to be registered, has been registered with
the appropriate authorities and, to the knowledge of the Company, has been
maintained in good standing with the appropriate regulatory authorities.

     (x) To the Company's knowledge, neither the Company nor any of its
Subsidiaries has any liability for any plan, policy or arrangement maintained,
contributed to or sponsored by any other current or former ERISA Affiliate.

     (xi) The Company has delivered or made available to Buyer a current,
accurate and complete copy (to the extent such copy exists) of each Employee
Benefit Plan and, to the extent applicable: (i) any current related trust,
annuity contract or other funding instrument; (ii) the most recent IRS
determination letter; (iii) the Plan's current summary plan description, if any;
(iv) the most recent (1) Form 5500 and attached schedules, (2) audited financial
statements, and (3) actuarial valuation reports.

     5N. Insurance. Set forth on Section 5N of the Disclosure Schedule is a list
of all material policies of insurance (including material policies providing
property, casualty, liability, and workers' compensation coverage and material
bond and surety arrangements), other than title insurance policies, held by the
Company or any Subsidiary of the Company covering the policy year that includes
the date of this Agreement. True and complete copies of all such policies have
been delivered to or made available to the Buyer. With respect to each such
insurance policy: (a) the policy is in full force and effect by its terms; (b)
neither the Company, any Subsidiary, nor, to the Company's knowledge, any other
party to the policy, is in material breach or material default thereunder
(including with respect to the payment of premiums or the giving of notices);
(c) to the Company's knowledge, no event has occurred that, with notice or the
lapse of time, would constitute such a material breach or material default
thereunder; (d) since the date of the Latest Balance Sheet, no counterparty to
any such insurance policy has notified the Company in writing of any intention
to terminate or materially modify (other than modifications in the ordinary
course of business that would not reasonably be expected to materially adversely
affect the Company or any Subsidiary thereunder or modifications contemplated by
this Agreement) any such insurance policy; and (e) since the date of the Latest
Balance Sheet, neither the Company nor any Subsidiary has received notice from
the insurer under any such policy disclaiming coverage or reserving rights with
respect to a particular claim or such policy in general. None of the Company nor
any of its Subsidiaries has been denied coverage from any insurer within the
past two (2) years.

37

--------------------------------------------------------------------------------




     5O. Compliance with Applicable Laws. Except as set forth on Section 5O of
the Company Disclosure Letter or the other sections of the Company Disclosure
Letter, since December 31, 2005, the Company and its Subsidiaries have complied
in all material respects with all Applicable Laws. Except as set forth on
Section 5O of the Company Disclosure Letter or the other sections of the Company
Disclosure Letter, since December 31, 2005, neither the Company nor any of its
Subsidiaries has received any communication from a Governmental Entity that
alleges that any of them is not in compliance with any Applicable Laws, where
the failure to be in compliance with Applicable Laws requires, or would
reasonably be expected to require, either a material payment obligation by the
Company and its Subsidiaries or consequences that reasonably would be expected
to materially impair or restrict the operation of the business of the Company
and its Subsidiaries, taken as a whole, as conducted through the Closing.

     5P. Environmental. Except as set forth on Section 5P of the Company
Disclosure Letter, (i) the Company and its Subsidiaries are in compliance as of
the date hereof with all Environmental Laws, except for any instances of
noncompliance that would not reasonably be expected to have a Company Material
Adverse Effect; (ii) the Company and its Subsidiaries maintain and are in
compliance as of the date hereof with all permits, licenses and other
authorizations that are required pursuant to Environmental Laws for the
occupation of its facilities and the operation of its business as conducted on
the Closing Date ("Environmental Permits"), except for any failure to maintain
such Environmental Permits or instances of noncompliance with such Environmental
Permits that would not reasonably be expected to have a Company Material Adverse
Effect; (iii) none of the Company or its Subsidiaries has received prior to the
date hereof any written notice regarding any actual or alleged violation of
Environmental Laws, or any liabilities or potential liabilities arising under
Environmental Laws, except for any notice, the subject of which would not
reasonably be expected to have a Company Material Adverse Effect; and (iv) there
have been no releases, prior to the date hereof, of petroleum or hazardous
substances at the Owned Real Property or the Leased Real Property in
concentrations or circumstances that are required by Environmental Laws to be
investigated or remediated by the Company or its Subsidiaries, except for such
conditions that would not reasonably be expected to have a Company Material
Adverse Effect.

     5Q. Employees and Labor Matters.

     (i) Except as set forth in Section 5Q of the Company Disclosure Letter,
with respect to the Company or any of its Subsidiaries, (a) to the Company's
knowledge, as of the date hereof, there are no union organizing efforts underway
or threatened; and (b) there are no labor strikes, slowdowns, work stoppages or
lockouts pending, or to the Company's knowledge, as of the date hereof,
threatened which would materially impair or restrict the operation of the
business of the Company and its Subsidiaries, taken as a whole, as conducted
through the Closing, nor have there been any such labor strikes, slowdowns, work
stoppages or lockouts since December 31, 2005.

     (ii) Except as set forth on Section 5Q of the Company Disclosure Letter,
neither the Company nor any Subsidiary is a party to or bound by any collective
bargaining agreement (whether written or oral and whether with a trade union,
employee representative, staff association or any other employee body
representing workers), and

38

--------------------------------------------------------------------------------




there are no labor unions or other organizations representing or, to the
knowledge of the Company, purporting or attempting to represent any employee of
the Company or any Subsidiary thereof. Neither the Company nor any Subsidiary
thereof has received an application or request for recognition from any trade
union in relation to current or former employees, consultants, directors,
officers or contractors since December 31, 2005.

     (iii) Except as set forth on Section 5Q of the Company Disclosure Letter or
in any other applicable sections of the Company Disclosure Letter, since
December 31, 2005, the Company and its Subsidiaries have complied in all
material respects with all provisions of Applicable Laws pertaining to
employment and labor relations. Since December 31, 2005, neither the Company nor
any of its Subsidiaries has incurred any material liability imposed by any
Governmental Entity for any failure to provide information and/or to bargain or
consult with, in accordance with Applicable Laws, current or former employees,
consultants, directors, officers or contractors and their representatives
(including to applicable labor organizations, unions and works councils) with
respect to any labor negotiations.

     (iv) Since December 31, 2005, neither the Company nor any of its
Subsidiaries has implemented any plant closing or layoff of employees that
(without regard to any actions that could be taken by the Company and its
Subsidiaries from and after the Closing) were implemented in violation of the
Worker Adjustment and Retraining Notification Act of 1988, as amended, or any
similar foreign, state or local law.

     (v) To the knowledge of the Company, all of the employees of the Company
and its Subsidiaries who perform services in the United States are either United
States citizens or are legally entitled to work in the United States under the
Immigration Reform and Control Act of 1986, as amended, other United States
immigration laws and the laws related to the employment of non-United States
citizens applicable in the state in which the employees are employed, except as
would not, individually or in the aggregate, reasonably be expected to give rise
to material fines or penalties payable by the Company and its Subsidiaries. To
the knowledge of the Company, any employee of the Company or its Subsidiaries
who performs services outside the United States is legally entitled to work in
the country in which such employee performs services and the reporting and
payment of, and withholding from, such employee's salary and other compensation
complies with all Applicable Laws in both the United States and the work country
(including social security contributions, where applicable), except as would
not, individually or in the aggregate, reasonably be expected to give rise to
material fines or penalties payable by the Company or its Subsidiaries. With
respect to any employee of the Company and its Subsidiaries who performs
services outside the United States, the Company is in material compliance with
all material foreign employment, labor, health and safety and other Applicable
Laws governing employment and the rights of employees and labor unions.

     (vi) Except as set forth on Section 5Q of the Company Disclosure Letter or
the other sections of the Company Disclosure Letter, since December 31, 2005,
all consultants and independent contractors of the Company and its Subsidiaries
have been

39

--------------------------------------------------------------------------------




properly classified as such for purposes of federal and applicable state laws,
laws applicable to the Employee Benefit Plans, the Foreign Benefit Plans, and
other Applicable Laws related to employment, except as would not in the
aggregate result in a material liability to the Company and its Subsidiaries.

     (vii) Neither the Company nor any of its Subsidiaries has, since December
31, 2005, entered into any agreement that involved (or that may involve) the
Company or any of its Subsidiaries in the future acquiring any undertaking or
part of an undertaking such that Directive 77/187/EEC (as amended by Directive
2001/23/EEC and as transposed into national law in the relevant European
jurisdiction) applied or may apply thereto.

     5R. Affiliate Transactions. Except for the option cancellation agreements
entered into in connection with the transactions contemplated hereby (including
any Option Cancellation Agreements), Section 5R of the Company Disclosure Letter
sets forth a complete list as of the date of this Agreement of (x) all
agreements or contracts between the Company and/or any of its Subsidiaries, on
the one hand, and any Odyssey Entity, on the other hand, and (y) all agreements
or contracts, between the Company and/or any of its Subsidiaries, on the one
hand, and any officer or director of the Company or any Subsidiary thereof (or
any Affiliate thereof), on the other hand, since December 31, 2005, having a
potential or actual value or a contingent or actual liability or obligation
exceeding $1,000,000, other than (1) obligations described in Section 9H hereto
and (2) the Employee Benefit Plans.

     5S. Permits. Each of the Company and its Subsidiaries holds all material
permits, licenses or other authorizations of Governmental Entities that are
required for the ownership of its assets or properties or the conduct of its
business as presently conducted, except where the failure to obtain or hold any
such permits, licenses or authorizations would not reasonably be expected to
materially impair or restrict the business of the Company and its Subsidiaries,
taken as a whole, as conducted through the Closing, and each of the Company and
its Subsidiaries is in material compliance with such required permits, licenses
and authorizations.

     5T. Government Contracts.

     (i) To the Company's knowledge, there is no pending Action by any
Governmental Entity against the Company or any of its Subsidiaries with respect
to any alleged material irregularity, misstatement or omission arising under any
contract with the United States federal government or any subdivision or agency
or instrumentality thereof (each, a "Government Contract"), and since December
31, 2005, neither the Company nor any of its Subsidiaries has made a voluntary
written disclosure or initiated any internal investigation with respect to any
alleged material irregularity, misstatement or omission arising under any
Government Contract.

     (ii) Except as set forth on Section 5T of the Company Disclosure Letter,
since December 31, 2005, (i) neither any Governmental Entity party to any
Government Contract nor any prime contractor, subcontractor or other Person
party to any Government Contract has notified the Company in writing that the
Company has materially breached or materially violated any Law specifically
pertaining to any Government Contract or any material provision of any
Government Contract; (ii) the

40

--------------------------------------------------------------------------------




Company has not been notified in writing by any Governmental Entity, any prime
contractor, subcontractor or any other Person party to any Government Contract
that any such Government Contract to which the Company is a party has been
terminated for any reason, and no written cure notice or written show cause
notice has been delivered to the Company which is currently in effect pertaining
to any Government Contract nor, to the knowledge of the Seller, is any
Governmental Entity threatening in writing to terminate any Government Contract,
issue a cure notice, or show cause notice; and (iii) as of the date hereof,
there are no outstanding material claims or disputes between the Company and any
Governmental Entity under any Government Contract, or between the Company and
any prime contractor, subcontractor, vendor or other third party arising under
any Government Contract, in each case except as would not be reasonably expected
to either result in a material liability or fine payable by the Company and its
Subsidiaries or materially impair or restrict the business of the Company and
its Subsidiaries, taken as a whole, as conducted through the Closing.

     (iii) Except as set forth on Section 5T of the Company Disclosure Letter,
since December 31, 2005, (i) to the Company's knowledge, the Company has not
been notified in writing that it has been suspended or debarred from bidding on
contracts or subcontracts with any Governmental Entity and, to the Company's
knowledge, no such suspension or debarment has been threatened in writing, and
(ii) since December 31, 2005, the Company has not been the subject of a formal
material audit by the U.S. Government Accounting Office, the U.S. Department of
Defense or any of its agencies, the Defense Contract Audit Agency, the U.S.
Department of Justice, the Inspector General of any U.S. Governmental Entity,
any law enforcement agency or government accounting office of any state or local
government with respect to any Government Contract nor, to the Company's
knowledge, has any such formal material audit been threatened in writing against
the Company with respect to any Government Contract, other than routine
inquiries, audits and reconciliations that were resolved without further action.

     (iv) Neither the Company nor any of its Subsidiaries has (A) made any
payments or used any funds to influence federal transactions in violation of
Applicable Law, (B) used any corporate or other funds or given anything of value
for unlawful commissions, gratuities, contributions, payments, gifts or
entertainment, or made any unlawful expenditures relating to political activity
to government officials or others or established or maintained any unlawful or
unrecorded funds in the furtherance of the foregoing in violation of any
Applicable Law, or (C) accepted or received any unlawful contributions,
payments, expenditures or gifts, in each case except as would not be reasonably
expected to either result in a material liability or fine for the Company and
its Subsidiaries or materially impair or restrict the business of the Company
and its Subsidiaries, taken as a whole, as conducted through the Closing.

     5U. Product Liability; Product Recalls and Warranties.

     (i) Except as set forth on Section 5U(i) of the Company Disclosure Letter,
the Company and each of its applicable Subsidiaries has obtained all required
material product registrations and other material certifications required for it
to manufacture,

41

--------------------------------------------------------------------------------




fabricate, sell or distribute (as applicable) its products in the jurisdictions
in which the Company or such Subsidiary manufactures, fabricates, sells and/or
distributes such products, as applicable, and has otherwise complied in all
material respects with Applicable Laws or Safety Standards applicable to the
Company or such Subsidiary in respect of the manufacture, fabrication, sale
and/or distribution of any particular product or products, as applicable, in the
jurisdictions in which the Company and its applicable Subsidiaries manufacture,
fabricate, sell and/or distribute such products, as applicable.

     (ii) Except as set forth on Section 5U(ii) of the Company Disclosure
Letter, the products manufactured, fabricated, distributed or sold by the
Company and its applicable Subsidiaries have been manufactured, fabricated,
distributed and sold (as applicable) by the Company and such Subsidiaries in
material compliance with all Applicable Laws and all Safety Standards applicable
to the Company and such Subsidiaries with respect to each such particular
product or products and any applicable contractual commitments and warranties
(whether express or implied) applicable to such particular product or products.
Except as set forth on Section 5U(ii) of the Company Disclosure Letter, to the
knowledge of the Company, none of the Company nor any of its Subsidiaries has
any material liability for products, manufactured, fabricated, distributed or
sold in violation of Applicable Laws and Safety Standards applicable to the
Company and such Subsidiaries with respect to each such particular product or
products and any applicable contractual commitments and warranties (whether
express or implied) in excess of any liabilities which would be adequately
covered by any warranty reserve established with respect thereto and included on
the Latest Balance Sheet (as adjusted for the passage of time through the
Closing Date in accordance with GAAP), including for the recall or replacement
of any products (regardless of the basis therefor) or for damages in connection
therewith or resulting therefrom. All products that the Company or any
Subsidiary thereof has marketed, sold or extended warranties on the basis that
such products meet any specific Safety Standards (whether such products are
required to meet such Safety Standards or the Company or its Subsidiaries have
voluntarily elected to comply therewith) meet or exceed such Safety Standards in
all material respects. Except as set forth on Section 5U(ii) of the Company
Disclosure Letter, within the past one (1) year, the Company has not received
any written or, to the Company's knowledge, oral notice that any Action, suit or
other proceeding has been made or will be commenced against the Company or any
of its Subsidiaries by or before any Governmental Entity alleging any
extraordinary warranty claims or that any of its products are defective in any
material respect or do not comply in all material respects with Applicable Law
or applicable Safety Standards (including any with respect to which the Company
or any Subsidiary voluntarily complies).

     (iii) Except as set forth on Section 5U(iii) of the Company Disclosure
Letter, there are no ongoing product recalls with respect to any products
manufactured, fabricated, distributed or sold by the Company or any Subsidiary
thereof prior to December 31, 2005, and since December 31, 2005, there have been
no material product recalls with respect to any products manufactured,
fabricated, distributed or sold by the Company from and after that date.

42

--------------------------------------------------------------------------------




     5V. Customers. Section 5V of the Company Disclosure Letter sets forth the
names of the ten largest (based upon consolidated revenues of the Company and
its Subsidiaries) customers from whom the Company or any Subsidiary derived
revenues on a consolidated basis for each of the respective twelve month periods
ended December 31, 2006 and December 31, 2007, and the amount of revenues on a
consolidated basis received by the Company and its Subsidiaries from each such
customer during such period. Except as set forth in Section 5V of the Company
Disclosure Letter, to the Company's knowledge, as of the date hereof, the
Company and the Subsidiaries have not received any written notice from any such
customer that it has ceased, or will cease, to purchase products and services
from the Company and its Subsidiaries.

     5W. Suppliers. Section 5W of the Company Disclosure Letter sets forth the
names of the ten largest (based upon volume of services or goods purchased by
the Company and its Subsidiaries on a consolidated basis) suppliers, vendors or
other providers of goods or services to the Company and its Subsidiaries from
whom the Company and its Subsidiaries ordered raw materials, supplies and other
goods and services, in the twelve month period ended June 30, 2007, and the
aggregate dollar amounts for goods or services the Company and its Subsidiaries
purchased from such suppliers, vendors or other service providers during such
period. Except as listed on Section 5W of the Company Disclosure Letter, to the
Company's knowledge, as of the date hereof, the Company and its Subsidiaries
have not received any written notice from any such Person that such Person has
ceased, or will unilaterally cease, to supply such raw materials, supplies or
other goods or services to the Company or each Subsidiary.

ARTICLE 6
REPRESENTATIONS AND WARRANTIES
OF BUYER

          As an inducement to the Company and the Sellers to enter into this
Agreement, the Buyer hereby represents and warrants that:

     6A. Organization and Corporate Power. The Buyer is a corporation validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the nature of its business or ownership of its assets
or properties would require such qualification, except where any failure to be
so qualified or be in good standing would not have a Buyer Material Adverse
Effect. The Buyer has all requisite corporate power and authority necessary to
own and operate its properties and to carry on its businesses as now conducted
and to enter into this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. The copies of the
Organizational Documents of the Buyer which have been made available to the
Company reflect all amendments made thereto at any time prior to the date of
this Agreement.

     6B. Authorization; No Breach.

     (i) This Agreement has been duly executed and delivered by each of the
Buyer and constitutes the valid and binding obligation of the Buyer, enforceable
against the Buyer in accordance with its terms, except as limited by the
application of

43

--------------------------------------------------------------------------------




bankruptcy, moratorium and other laws affecting creditors' rights generally and
as limited by the availability of specific performance and the application of
equitable principles.

     (ii) Assuming receipt of and subject to the HSR Approval, the execution and
delivery of this Agreement by the Buyer does not, and the performance by the
Buyer of its obligations under this Agreement will not, (a) result in any
material breach of any of the provisions of, (b) constitute a material default
under, or (c) require any material authorization, consent, approval, exemption
or other action by or notice to any Governmental Entity, in each case, except as
has been obtained or as contemplated in this Agreement (including Section
2A(i)), under (I) the Organizational Documents of the Buyer, (II) any material
contract to which the Buyer is party or (III) any Applicable Law to which the
Buyer is subject.

     6C. Legal Proceedings. There are no material Actions pending or, to the
Buyer's knowledge, threatened against the Buyer or any of its Subsidiaries at
law or in equity, or before or by any Governmental Entity that would reasonably
be expected to have a Buyer Material Adverse Effect.

     6D. Investigation. The Buyer acknowledges that it is relying on its own
investigation and analysis in entering into the transactions contemplated
hereby. The Buyer is knowledgeable about the industries in which the Company and
its Subsidiaries operate and is capable of evaluating the merits and risks of
the transactions contemplated by this Agreement and is able to bear the
substantial economic risk of such investment for an indefinite period of time.
The Buyer has been afforded reasonable access to the books and records,
facilities and personnel of the Company and its Subsidiaries for purposes of
conducting a due diligence investigation and has reviewed those materials that
have been made available to the Buyer prior to the date hereof.

     6E. Board Approvals. The board of directors of the Buyer, by resolutions
duly adopted at a meeting duly called and held or by written consent, has
approved the transactions contemplated by this Agreement. No other corporate or
stockholder proceedings on the part of the Buyer are necessary to authorize the
transaction contemplated by this Agreement. No other vote of the holders of any
class or series of capital stock of the Buyer is required to adopt this
Agreement and approve the transactions contemplated hereby.

     6F. Financing. The Buyer currently has available to it, and will have
available to it at the Closing, sufficient funds necessary to pay the Purchase
Consideration and perform its other obligations hereunder.

     6G. Brokerage. No agent, broker, investment banker, financial advisor or
other firm or Person is or will be entitled to any broker's or finder's fee or
any other similar commission or fee in connection with any of the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Buyer or any of its Affiliates, other than any agent, broker, investment
banker, financial advisor or other firm or Person the fees and expenses of which
shall be paid by the Buyer or its Affiliates.

     6H. Solvency. Immediately after giving effect to the transactions
contemplated hereby, the Buyer and its Subsidiaries (including the Company and
its Subsidiaries), on a

44

--------------------------------------------------------------------------------




consolidated basis, shall be able to pay their respective debts as they become
due. Immediately after giving effect to the transactions contemplated hereby,
the Buyer and each of its Subsidiaries (including the Company and its
Subsidiaries) shall have adequate capital, on a consolidated basis, to carry on
their respective businesses. No transfer of property is being made by or to the
Buyer and no obligation is being incurred by the Buyer in connection with the
transactions contemplated by this Agreement with the intent to hinder, delay or
defraud either present or future creditors of the Buyer and/or any of its
Subsidiaries (including the Company and its Subsidiaries after the Closing).

     6I. Acquisition for Investment. The capital stock of the Company acquired
by the Buyer pursuant to this Agreement is being acquired for investment only
and not with a view to any public distribution thereof, and the Buyer will not
offer to sell or otherwise dispose of such stock so acquired by it in violation
of any of the registration requirements of the Securities Act, or any comparable
state law. The Buyer is an "accredited investor" within the meaning of
Regulation D promulgated pursuant to the Securities Act.

ARTICLE 7
TERMINATION

     7A. Termination. Anything contained herein to the contrary notwithstanding,
this Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing:

     (i) by the mutual written consent of the Buyer and the Representative;

     (ii) by the Buyer, if there has been a material violation or breach by the
Company or the Sellers of any covenant, representation or warranty contained in
this Agreement which has prevented the satisfaction of any condition to the
obligations of the Buyer at the Closing and such violation or breach has not
been waived by the Buyer at or prior to the Closing and such violation or breach
is not capable of being cured or, if capable of being cured, shall not have been
cured prior to the earlier of (I) ten days after written notice thereof from the
Buyer, or (II) the Termination Date; provided that the right of termination
pursuant to this Section 7A(ii) shall not be available to the Buyer at any time
that the Buyer has violated or is in breach of any covenant, representation or
warranty hereunder if such Buyer violation or breach has prevented satisfaction
of the Company's and the Sellers' conditions to Closing hereunder and has not
been waived by the Representative or, if capable of cure, has not been cured by
the Buyer;

     (iii) by the Representative, if there has been a material violation or
breach by the Buyer of any covenant, representation or warranty contained in
this Agreement which has prevented the satisfaction of any condition to the
obligations of the Company and the Sellers at the Closing and such violation or
breach has not been waived by the Representative at or prior to the Closing and
such violation or breach is not capable of being cured or, if capable of being
cured, shall not have been cured prior to the earlier of (I) ten days after
written notice thereof from the Representative, or (II) the Termination Date;
provided that the right of termination pursuant to this Section 7A(iii) shall
not be available to the Representative at any time that the Company and the
Sellers have

45

--------------------------------------------------------------------------------




violated or are in breach of any covenant, representation or warranty hereunder
if such Company or Seller violation or breach has prevented satisfaction of the
Buyer's conditions to Closing hereunder and has not been waived by the Buyer or,
if capable of cure, has not been cured by the Company and/or the Sellers;
provided, further, that the failure of the Buyer to deliver the Closing
Consideration as required by the terms hereof shall not be subject to cure
hereunder (other than by delivery of such Closing Consideration within two (2)
Business Days after it is otherwise due hereunder) unless otherwise agreed to in
writing by the Representative;

     (iv) by the Buyer or the Representative if the transactions contemplated
hereby have not been consummated on or prior to June 15, 2008 (the "Termination
Date"); provided that (I) the Buyer shall not be entitled to terminate this
Agreement pursuant to this Section 7A(iv) if the Buyer's breach of this
Agreement has prevented the consummation of the transactions contemplated hereby
and (II) the Representative shall not be entitled to terminate this Agreement
pursuant to this Section 7A(iv) if the Company's or the Sellers' breach of this
Agreement has prevented the consummation of the transactions contemplated
hereby; provided further that if the Closing has not occurred by the Termination
Date solely by reason of failure of the condition in Section 2A(i) to be
satisfied, the Termination Date may be extended by written notice of Buyer to
the Company, or the Company to the Buyer, until no later than July 15, 2008.

     7B. Effect of Termination.

     (i) In the event of any termination of this Agreement by the Buyer or the
Representative as provided in Section 7A, (a) this Agreement shall forthwith
become void and of no further force or effect (except that this Section 7B and
Section 9C, Section 9N, and Article 10 shall survive the termination of this
Agreement and shall be enforceable by the parties hereto) and (b) there shall be
no liability or obligation on the part of the Buyer, any Seller, the Company, or
the Representative to any other party hereto or with respect to the transactions
contemplated hereby, except for liability of such Seller, Buyer or the Company,
as the case may be, for willful breaches by such party arising prior to
termination.

     (ii) The Buyer affirms that it is not a condition to the Closing or to any
of the Buyer's other obligations under this Agreement that the Buyer obtain
financing for or related to any of the transactions contemplated hereby.

ARTICLE 8
DEFINITIONS

     8A. Definitions. The terms defined in Exhibit A hereto, whenever used
herein, shall have meanings set forth on Exhibit A for all purposes of this
Agreement. The definitions on Exhibit A are incorporated into this Agreement as
if fully set forth at length herein and all references to a section in such
Exhibit A are references to such section of this Agreement.

     8B. Usage.

46

--------------------------------------------------------------------------------




     (i) Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation."

     (ii) Words denoting any gender shall include all genders. Where a word is
defined herein, references to the singular shall include references to the
plural and vice versa.

     (iii) A reference to any party to this Agreement or any other agreement or
document shall include such party's successors and permitted assigns.

     (iv) All references to "$" and dollars shall be deemed to refer to United
States currency unless otherwise specifically provided.

     (v) All references to a day or days shall be deemed to refer to a calendar
day or calendar days, as applicable, unless otherwise specifically provided.

     (vi) Any covenant or agreement of or by the "parties" or "each of the
parties" shall not be deemed to require performance by, or be an agreement of,
the Representative and/or any Seller unless performance by the Representative
and/or any such Seller is expressly provided for in such covenant or the
Representative and/or any such Seller expressly so agrees in writing.

     (vii) Whenever this Agreement requires any payment to be made to any holder
of Company Capital Stock or Options, neither the Buyer nor any of its Affiliates
(as the acquirer of such Company Capital Stock or Options) or the Company or any
of its Subsidiaries shall be deemed a holder of such Company Capital Stock or
Options. Whenever there is any reference in this Agreement to shares of Company
Capital Stock or Options issued and outstanding as of immediately prior to the
Closing, no shares of Company Capital Stock held in the treasury of the Company
or any of its Subsidiaries or any Options cancelled or purchased prior to the
Closing, other than Options cancelled or purchased in connection with the
transactions contemplated hereby, shall be deemed issued and outstanding as of
immediately prior to the Closing. To the extent that the Company takes action,
and/or a holder of an Option delivers an option cancellation agreement
(including any Option Cancellation Agreement), providing for the cancellation of
an Option as of the Closing in exchange for the Closing Per Share Consideration
and the Additional Per Share Consideration to be paid in accordance with this
Agreement, such Option so cancelled shall be deemed issued and outstanding as of
immediately prior to the Closing for all purposes of this Agreement.

ARTICLE 9
ADDITIONAL AGREEMENTS

     9A. Survival; Certain Waivers.

     (i) The representations and warranties, and covenants and agreements to the
extent contemplating or requiring performance prior to the Closing, set forth in
this Agreement or in any certificate delivered pursuant to Article 2 of this
Agreement shall not survive the Closing. Each of the representations and
warranties set forth in this

47

--------------------------------------------------------------------------------




Agreement or in any certificate delivered in connection with this Agreement
shall terminate effective immediately as of the Closing such that no claim for
breach of any such representation or warranty, detrimental reliance or other
right or remedy (whether in contract, in tort or at law or equity) may be
brought after the Closing; provided, however, that such termination is not
intended to affect any obligation of the Insurer to insure the Buyer with
respect to breaches of any of the representations and warranties in the this
Agreement in accordance with the terms of any Rep and Warranty Policy. The
covenants and agreements of any party (including the Sellers and the
Representative) set forth in this Agreement and in any other document delivered
in connection herewith to the extent contemplating or requiring performance by
such party prior to the Closing shall terminate effective immediately upon the
Closing such that no claim for breach of any such covenant, detrimental reliance
or other right or remedy (whether in contract, in tort or at law or equity) may
be brought after the Closing. Each covenant or agreement requiring performance
at or after the Closing shall expressly survive Closing and nothing in this
Section 9A(i) shall be deemed to limit any rights or remedies of any Person for
breach of any such covenant (with it being understood that the Buyer shall also
be liable for breach of any covenant or agreement requiring performance by the
Company or any of its Subsidiaries after the Closing and that nothing herein
shall limit or affect the Buyer's or any of its Affiliates' liability for the
failure to pay the Purchase Consideration or pay other amounts as required
hereunder).

     (ii) Each of the Buyer (on its behalf and on behalf of the other Buyer
Parties) and the Company acknowledges and agrees that, from and after the
Closing, to the fullest extent permitted under Applicable Law and, to the extent
applicable, Environmental Law, any and all rights, claims and causes of action
it may have against any Seller or any other Equityholder Party relating to the
operation of the Company or its Subsidiaries or their respective businesses or
relating to the subject matter of this Agreement or the Company Disclosure
Letter and the transactions contemplated hereby and thereby or the business of
the Company and its Subsidiaries arising under or based upon any federal, state,
local or foreign statute, law (including common law), ordinance, rule or
regulation or otherwise (including any right, whether arising at law or in
equity, to seek indemnification, contribution, cost recovery, damages, or any
other recourse or remedy, including as may arise under common law) are hereby
waived. Furthermore, without limiting the generality of this Section 9A, no
claim shall be brought or maintained by or on behalf of the Buyer or any other
Buyer Party (including, after the Closing, the Company and its Subsidiaries)
against any of the Equityholder Parties, and no recourse shall be sought or
granted against any of them, by virtue of or based upon any alleged
misrepresentation or inaccuracy in or breach of any of the representations,
warranties or covenants of the Company or any other Person set forth or
contained in this Agreement, any certificate, instrument, opinion or other
documents of the Company or any other Person delivered hereunder, the subject
matter of this Agreement or the Company Disclosure Letter and the transactions
contemplated hereby and thereby, the business, the ownership, operation,
management, use or control of the business of the Company or any of its
Subsidiaries, any of their assets, or any actions or omissions at or prior to
the Closing. For the avoidance of doubt, the waivers and releases set forth in
this Section 9A(ii) shall not be deemed to include a waiver of any
indemnification rights or similar rights that the Company or any of its
Subsidiaries may have under any purchase and sale or similar

48

--------------------------------------------------------------------------------




agreement (specifically excluding, for the avoidance of doubt, this Agreement)
pursuant to which the Company or any of its Subsidiaries acquired any of the
Company's Subsidiaries, any material portion of the assets of another Person or
the business of another Person.

     (iii) Furthermore, without limiting the generality of this Section 9A, each
of the Buyer (on its behalf and on behalf of the other Buyer Parties) and the
Company, hereby waives any right, whether arising at law or in equity, to seek
contribution, cost recovery, damages, or any other recourse or remedy from any
Seller or any other Equityholder Party, and hereby releases each such Person
from any claim, demand or liability, with respect to any such environmental,
health, or safety matter (including any matter arising under any Environmental
Law).

     (iv) NOTWITHSTANDING ANY OTHER PROVISION HEREIN TO THE CONTRARY (OTHER THAN
TO THE EXTENT EXPRESSLY PROVIDED IN SECTION 9A(VI) HEREOF), AND WITHOUT LIMITING
THE GENERALITY OF THE OTHER PROVISIONS OF SECTIONS 9A(I) THROUGH (IV) HEREOF
(OTHER THAN TO THE EXTENT EXPRESSLY PROVIDED IN SECTION 9A(VI) HEREOF), THE
BUYER ACKNOWLEDGES AND AGREES, ON BEHALF OF THE BUYER AND EACH OF THE OTHER
BUYER PARTIES, THAT NO SELLER OR OTHER EQUITYHOLDER PARTY IS MAKING ANY OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 5 OF THIS AGREEMENT AND THAT
NO SELLER OR OTHER EQUITYHOLDER PARTY SHALL HAVE ANY DIRECT OR INDIRECT
RESPONSIBILITY OR LIABILITY (DERIVATIVELY OR OTHERWISE AND WHETHER AT LAW, IN
EQUITY OR OTHERWISE), FOR ANY BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT
OR AGREEMENT SET FORTH IN THIS AGREEMENT, THE COMPANY DISCLOSURE LETTER AND/OR
ANY CERTIFICATE DELIVERED HEREUNDER AT OR PRIOR TO THE CLOSING (INCLUDING ANY
OBLIGATION TO INDEMNIFY ANY BUYER PARTY FOR ANY LOSSES, LIABILITIES, EXPENSES OR
OTHER DAMAGES RESULTING FROM ANY NONFULFILLMENT OR BREACH OF ANY COVENANT,
AGREEMENT, REPRESENTATION OR WARRANTY IN THIS AGREEMENT, THE COMPANY DISCLOSURE
LETTER AND/OR ANY CERTIFICATE DELIVERED AT OR PRIOR TO THE CLOSING) AND THAT NO
CLAIM FOR INDEMNIFICATION OR OTHER REMEDY (WHETHER AT LAW, IN EQUITY OR
OTHERWISE) BY THE BUYER AND/OR ANY OTHER BUYER PARTY OR ANY OTHER PERSON SHALL
BE ASSERTED AGAINST ANY SELLER OR OTHER EQUITYHOLDER PARTY WITH RESPECT THERETO;
PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT A BREACH OF CONTRACT CLAIM
AGAINST ANY SELLER FOR BREACH BY SUCH SELLER OF SUCH SELLER'S COVENANTS SET
FORTH IN THIS AGREEMENT THAT REQUIRE PERFORMANCE BY SUCH SELLER AT OR AFTER THE
CLOSING. IN FURTHERANCE OF THE FOREGOING, THE BUYER (ON BEHALF OF ITSELF AND
EACH OF THE BUYER PARTIES) ACKNOWLEDGES AND AGREES THAT, FROM AND AFTER THE
CLOSING

49

--------------------------------------------------------------------------------




(OTHER THAN TO THE EXTENT EXPRESSLY PROVIDED IN SECTION 9A(VI) HEREOF), (1) THE
SOLE AND EXCLUSIVE REMEDY OF THE BUYER PARTIES FOR LOSSES, LIABILITIES, EXPENSES
OR OTHER DAMAGES (IF ANY) WITH RESPECT TO ANY CLAIMS FOR ANY BREACH OF ANY
REPRESENTATION, WARRANTY AND/OR COVENANT CONTAINED IN THIS AGREEMENT, THE
COMPANY DISCLOSURE LETTER AND/OR ANY CERTIFICATE DELIVERED AT OR PRIOR TO THE
CLOSING AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL SOLELY BE TO SEEK
RECOVERY FROM ANY SEPARATE STAND-ALONE INSURANCE POLICY (IF ANY) OBTAINED BY THE
BUYER FROM A THIRD PARTY INSURER FOR THE BENEFIT OF ONE OR MORE OF THE BUYER
PARTIES (THE "REP AND WARRANTY POLICY") AND (2) NO SELLER OR OTHER EQUITYHOLDER
PARTY SHALL HAVE ANY DIRECT OR INDIRECTLY LIABILITY OF ANY KIND OR NATURE WITH
RESPECT TO ANY SUCH REP AND WARRANTY POLICY (INCLUDING, WITHOUT LIMITATION, BY
WAY OF SUBROGATION). BUYER SHALL CAUSE ANY REP AND WARRANTY POLICY TO EXPRESSLY
PROVIDE THAT THE INSURER THEREUNDER SHALL NOT PURSUE ANY SUBROGATION RIGHTS
AGAINST ANY SELLER OR ANY OTHER EQUITYHOLDER PARTY IN CONNECTION WITH ANY CLAIM
MADE BY ANY BUYER PARTY THEREUNDER AND BUYER SHALL NOT PERMIT SUCH REP AND
WARRANTY POLICY TO BE AMENDED, WAIVED AND/OR MODIFIED IN A MANNER WHICH DOES OR
WOULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY TO ANY OF THE SELLERS.

     (v) The Buyer acknowledges and agrees that the agreements contained in this
Section 9A are an integral part of the transactions contemplated by this
Agreement and that, without these agreements, the Sellers and the Company would
not enter into this Agreement. The Buyer hereby agrees, on behalf of itself and
each of the other Buyer Parties (including, after the Closing, the Company and
its Subsidiaries), that it shall indemnify and hold harmless each Seller and
each of the other Equityholder Parties from and against and in respect of any
and all losses, liabilities, damages or expenses (including reasonable legal
fees) incurred by any Seller or any other Equityholder Party as a result of any
such claim brought or maintained by any Buyer Party (including, after the
Closing, the Company and its Subsidiaries) against any Seller or any other
Equityholder Party in contravention of this Section 9A.

     (vi) Nothing in this Section 9A shall limit, restrict or constitute a
waiver of the right of the Buyer to bring and maintain an Action against any
Seller at law or in equity for actual fraud by such Seller.

     9B. Press Release and Announcements. Each of the Sellers, the Company, the
Buyer and the Representative agree that, from the date hereof through the
Closing Date, no public release or announcement concerning the transactions
contemplated hereby shall be issued or made by or on behalf of any party
(including the Sellers and the Representative) without the prior consent of the
Company, the Representative and the Buyer, except that each of the Buyer, the
Company and its Subsidiaries may make announcements from time to time to their
respective employees,

50

--------------------------------------------------------------------------------




customers, suppliers and other business relations and otherwise as the Buyer or
the Company may reasonably determine is necessary to comply with Applicable Law
or the requirements of any agreement (including any listing agreement with a
national securities exchange or other stock exchange requirement) to which the
Buyer, the Company or any of its Subsidiaries is a party. Notwithstanding the
foregoing, the Buyer, the Representative and the Company shall cooperate to
prepare a joint press release to be issued on the Closing Date. The Sellers, the
Company, the Buyer and the Representative agree to keep the terms of this
Agreement confidential, except to the extent required by Applicable Law, any
debt agreement, indenture, any listing agreement or other stock exchange
requirement to which the Buyer or the Company or any such party is subject or
for SEC or financial reporting purposes and except that the parties (including
any Seller and the Representative) may disclose such terms to their respective
employees, accountants, limited partners, advisors and other Agents as necessary
in connection with the ordinary conduct of their respective businesses (so long
as such Persons agree to or are bound by contract to keep the terms of this
Agreement confidential). Notwithstanding the foregoing, any party (including any
Seller) shall be permitted to make disclosure otherwise prohibited by this
Section 9B without obtaining any other party's consent to the extent such
disclosure contains information previously publicly disclosed in accordance with
this Agreement and the Confidentiality Agreement.

     9C. Confidentiality. The Buyer acknowledges that all information provided
to any of its and its Affiliates or Agents by the Company and its Affiliates or
Agents (including pursuant to Section 3A) is subject to the terms of a
confidentiality agreement between or on behalf of the Company and the Buyer or
one or more of their respective Affiliates or other beneficial owners (the
"Confidentiality Agreement"), the terms of which are hereby incorporated herein
by reference; provided, that if there is an inconsistency between the terms of
this Agreement and the terms of the Confidentiality Agreement, then the terms of
this Agreement shall control and govern.

     9D. Notification. Prior to the Closing, the Company shall promptly notify
the Buyer if the Company obtains knowledge that any of the representations and
warranties of the Company in Article 5 of this Agreement are not true and
correct in all material respects or that there are any material errors in, or
omissions from, the Company Disclosure Letter. Prior to the Closing, each Seller
shall promptly notify the Buyer if such Seller obtains knowledge that any of the
representations and warranties of such Seller in Article 4 of this Agreement are
not true and correct in all material respects. Prior to the Closing, Buyer shall
promptly notify the Company and each Seller if the Buyer obtains knowledge that
any of the representations and warranties of the Buyer in Article 6 of this
Agreement are not true and correct in all material respects.

     9E. Consents. The Buyer acknowledges that certain consents to the
transactions contemplated by this Agreement may be required from parties to
contracts, leases, licenses or other agreements to which the Company and/or its
Subsidiaries is a party (including the Company Material Contracts) and such
consents have not been obtained and may not be obtained; provided, however,
that, subject to the proviso to the final sentence of this Section 9E and with
it being understood and agreed that the Closing shall not be delayed in order to
obtain such consents, Buyer and the Company agree to cooperate reasonably to
obtain prior to the Closing any third party consents required for consummation
of, or (at Buyer's expense) any other third party consents as may be reasonably
requested by the Buyer to be obtained in connection

51

--------------------------------------------------------------------------------




with, the transactions contemplated hereby prior to the Closing. The Buyer
agrees that neither the Company nor any of the Equityholder Parties shall have
any liability whatsoever to the Buyer (and the Buyer shall not be entitled to
assert any claims) arising out of or relating to the failure to obtain any
consents that may have been or may be required in connection with the
transactions contemplated by this Agreement or because of the default,
acceleration or termination of or loss of right under any such contract, lease,
license or other agreement as a result of failing to obtain any such consent.
The Buyer further agrees that no representation, warranty or covenant of the
Company contained herein shall be breached or deemed breached and no condition
of the Buyer shall be deemed not to be satisfied as a result of the failure to
obtain any consent or as a result of any such default, acceleration or
termination or loss of right or any Action commenced or threatened by or on
behalf of any Person arising out of or relating to the failure to obtain any
consent or any such default, acceleration or termination or loss of right. At
the Buyer's request prior to the Closing, the Company shall cooperate with the
Buyer in any reasonable manner in connection with the Buyer's obtaining any such
consents; provided, that such cooperation obligation shall not include any
requirement of the Company or any of its Affiliates to expend money, commence
any litigation or arbitration proceeding or offer or grant any accommodation
(financial or otherwise) to any third party.

     9F. Reasonable Best Efforts. Subject to the terms of this Agreement
(including the limitations set forth in this Section 9F), each of the Buyer and
the Company (on behalf of itself and the Sellers) shall use its reasonable best
efforts to cause the conditions to Closing to be satisfied (to the extent
reasonably within their respective control) and for the Closing to occur as
promptly as practicable and neither the Buyer nor the Company shall take any
action designed to prevent, impede or delay the Closing. Without limiting the
generality of the foregoing or the provisions of Section 9G, for purposes of
this Section 9F and Section 9G, the Buyer shall not, and shall not permit any of
its Affiliates to, intentionally take any action that is reasonably likely to
result in a Buyer Material Adverse Effect; provided, that the "reasonable best
efforts" of the Buyer in connection with the matters described in this Section
9F or Section 9G shall not include the Buyer's agreement (x) to hold separate or
divest or license any businesses, products and assets of the Buyer, the Company
and/or their respective Subsidiaries, (y) to agree with any Governmental Entity
to any material liabilities or restrictions on the conduct of Buyer, the Company
or their respective Subsidiaries or (z) to institute an Action against any
Governmental Entity in order to obtain the approval of such Governmental Entity
to the transactions contemplated hereby. The "reasonable best efforts" of the
Company shall not require the Company or any of its Subsidiaries, Affiliates, or
Agents or any Equityholder Parties to expend any money to remedy any breach of
any representation or warranty hereunder, to commence any litigation or
arbitration proceeding or to offer or grant any accommodation (financial or
otherwise) to any third party in order to obtain any consent required for the
consummation of the transactions contemplated hereby or to provide financing to
the Buyer for the consummation of the transactions contemplated hereby.

     9G. Regulatory Act Compliance. The Buyer and the Company shall each file or
cause to be filed, promptly (but in any event within ten (10) Business Days)
after the date of this Agreement, any notifications or other filings required to
be filed under the HSR Act and other anti-competition laws with respect to the
transactions contemplated hereby; provided, however, that, to the extent any
information from any particular Seller is required by Applicable Law to be
included in any such filing, such Seller shall use its reasonable best efforts
to provide any such

52

--------------------------------------------------------------------------------




information concerning such Seller (to the extent available) to the Company and
the Buyer in connection with their preparation of any such filings. With respect
to filings under the HSR Act, each of the Company and the Buyer shall seek early
termination of the waiting period under the HSR Act. The Buyer and the Company
shall use their respective reasonable best efforts to respond to any requests
for additional information made by any agencies and, subject to Section 9F
hereof, to use their respective reasonable best efforts to cause the waiting
periods or other requirements under the HSR Act and all other applicable
anti-competition laws to terminate or expire at the earliest possible date and
to use their reasonable best efforts to resist in good faith, at each of their
respective cost and expense, any assertion that the transactions contemplated
hereby constitute a violation of the antitrust laws, all to the end of
expediting consummation of the transactions contemplated hereby (it being
understood that the foregoing shall not require the Buyer, the Company and/or
any Seller to institute an Action against any Governmental Entity in order to
obtain the approval of such Governmental Entity to the transactions contemplated
hereby). Each of the Buyer and the Company shall consult with the other prior to
any meetings, by telephone or in person, with the staff of the Federal Trade
Commission, the United States Department of Justice or any other regulatory
agency, and each of the Buyer and the Company shall have the right to have an
Agent present at any such meeting.

     9H.Director and Officer Liability and Indemnification.

     (i) The Buyer shall not, and shall not permit the Company or any of its
Subsidiaries to, amend, repeal or modify any provision in the Company's or any
of its Subsidiaries' certificate of incorporation, bylaws or the Stock Option
Plan relating to the exculpation or indemnification of former officers and
directors of the Company or its Subsidiaries as in effect on the date hereof, it
being the intent of the parties (including each Seller) that the officers and
directors of the Company and its Subsidiaries prior to the Closing shall
continue to be entitled to such exculpation and indemnification after the
Closing to the fullest extent permitted under Applicable Law.

     (ii) The Buyer shall cause the Company and its Subsidiaries to maintain in
effect for six (6) years from the Closing Date directors' and officers'
liability insurance coverage (or purchase an insurance tail policy) for those
persons who are currently covered by the Company's directors' and officers'
liability insurance policy on terms not less favorable than those of such
existing insurance coverage; provided, that the Buyer shall not be required to
cause the Company to pay with respect to such insurance policy or coverage (as
applicable) in respect of any one policy year annual premiums in excess of 200%
of the last annual premium paid by the Company for such insurance, but in such
case shall provide as much coverage as reasonably practicable for such amount;
provided, further, that in the event that any claim is brought under any such
policy or coverage prior to the six-year anniversary of the Closing Date, such
directors' and officers' liability insurance policy shall be maintained as to
such claim to the extent necessary to provide coverage for such claim until
final disposition thereof.

     (iii) Notwithstanding anything contained in this Agreement to the contrary,
the covenants in this Section 9H shall survive the consummation of the Closing
for the relevant periods specified herein (but in any event through the six (6)
year anniversary of the Closing Date (subject to extension thereof as to
specified claims pursuant to the last

53

--------------------------------------------------------------------------------




proviso in Section 9H(ii) hereof)). In the event that the Buyer or any of its
Subsidiaries or any of their respective successors or assigns (a) consolidates
with or merges into any other Person, or (b) transfers all or substantially all
of its properties or assets to any Person, then, and in each case, the
successors and assigns of the Buyer or its Subsidiary, as the case may be, shall
expressly assume and be bound by the obligations set forth in this Section 9H.

     (iv) The terms and conditions governing the obligations of the Buyer and
its Subsidiaries under this Section 9H shall not be terminated or modified in
such a manner as to materially and adversely affect any Person expressly
intended to benefit from the covenants in this Section 9H without the consent of
such affected Person.

     9I. Designation and Replacement of Representative. The parties have agreed
that it is desirable to designate the Representative to act on behalf of the
holders of the Company Capital Stock and the holders of Options for certain
limited purposes, as specified herein. The parties have designated Odyssey
Investment Services, L.L.C. as the initial Representative, and execution of this
Agreement by each Seller shall, to the maximum extent permitted under Applicable
Law, constitute irrevocable ratification and approval of such designation by
such Seller and authorization of the Representative to serve in such capacity
(including to accept funds from the Buyer and distribute same (subject to any
rights of the Representative under this Section 9I or Section 9J to withhold any
portion of such sums to pay expenses of serving as the Representative and for
any other purpose set forth herein) to the Sellers entitled thereto hereunder
and to settle any and all disputes with the Buyer under this Agreement), and the
execution of an option cancellation agreement (or similar document,
acknowledgment or authorization, including an Option Cancellation Agreement) by
a holder of an Option shall constitute irrevocable ratification and approval of
such designation by the holders of the Options and authorization of the
Representative to serve in such capacity (including to accept funds from the
Buyer and distribute same (subject to any rights of the Representative under
this Section 9I or Section 9J to withhold any portion of such sums to pay
expenses of serving as the Representative and for any other purpose set forth
herein) to the holders of Options entitled thereto and to settle any and all
disputes with the Buyer under this Agreement), and in each case, shall also
constitute a reaffirmation, approval, acceptance and adoption of, and an
agreement to comply with and perform, all of the acknowledgments, amendments and
agreements made by the Representative on behalf of the Sellers and/or the
holders of Options, as applicable, in this Agreement and the other documents
delivered in connection herewith. The Representative may resign at any time and
the Representative may be removed (either with or without cause) only by the
vote of Persons which collectively owned more than 50% of the Company Capital
Stock as of immediately prior to the Closing ("Majority Holders"). The
designation of the Representative is coupled with an interest, and, except as
set forth in the immediately preceding sentence, such designation is irrevocable
and shall not be affected by the death, incapacity, illness, bankruptcy,
dissolution or other inability to act of any of the Equityholder Parties. In the
event that a Representative has resigned or been removed, a new Representative
shall be appointed by a vote of Majority Holders, such appointment to become
effective upon the written acceptance thereof by the new Representative. Written
notice of any such resignation, removal, or appointment of a Representative
shall be delivered by the Representative to the Buyer promptly after such action
is taken and the removal or resignation of the Representative shall not be
effective until notice of the appointment of the new Representative is so
delivered. Any replacement Representative

54

--------------------------------------------------------------------------------




shall, by virtue of accepting such appointment, be deemed to agree to be bound
by all the terms and conditions of Sections 9I and 9J applicable to the
Representative.

     9J. Authority and Rights of Representative; Limitations on Liability.

     (i) The Representative shall have such powers and authority as are
necessary or appropriate to carry out the functions assigned to it under this
Agreement and in any other document delivered in connection herewith; provided,
however, that the Representative will have no obligation to act on behalf of the
Sellers or the holders of Options unless expressly set forth in this Section 9J.
Without limiting the generality of the foregoing, each of the Sellers, by his,
her or its execution and delivery of this Agreement, and each holder of Options
by the execution of an option cancellation agreement or similar document,
acknowledgement or authorization (including an Option Cancellation Agreement)
which, in any such case, pursuant to which such holder acknowledges and agrees
to be bound by the provisions set forth in this Section 9J and Section 9I
(collectively, the "Covered Persons"), hereby irrevocably appoints the
Representative as the agent, proxy and attorney-in-fact for such Covered Person
for all purposes of this Agreement (including the full power and authority on
such Covered Person's behalf (i) to consummate the transactions contemplated
herein (including the delivery of such Covered Person's shares of Company
Capital Stock and/or Options at the Closing in exchange for the consideration to
which such Covered Person is entitled hereunder); (ii) to receive funds from the
Buyer and to disburse any funds received hereunder to such Covered Person
entitled to same; (iii) to endorse and deliver any certificates or instruments
representing the shares of Company Capital Stock (including affidavits of loss
for lost, stolen or destroyed Certificates including customary indemnification
provisions) and execute such instruments of transfer or assignment on behalf of
and in the name of such Covered Person as the Buyer shall reasonably request;
(iv) to execute and deliver on behalf of such Covered Person any amendment or
waiver to this Agreement; (v) to take all other actions to be taken by or on
behalf of such Covered Person in connection herewith; and (vi) to do each and
every act and exercise any and all rights which such Covered Person or any of
them are permitted or required to do or exercise under this Agreement). All
decisions and actions by the Representative (to the extent authorized by this
Agreement) shall be binding upon all of such Covered Persons, and no such
Covered Person shall have the right to object, dissent, protest or otherwise
contest the same; provided, however, that the Representative shall not take any
such action where such action materially and adversely affects the substantive
rights or obligations of one Seller, or group of Sellers, without a similar
proportionate effect upon the substantive rights or obligations of all Sellers,
unless each such disproportionately affected Seller consents in writing thereto.
Each of the Covered Persons agrees that such agency and proxy are coupled with
an interest, are therefore irrevocable without the consent of the Representative
and shall survive the death, incapacity, bankruptcy, dissolution or liquidation
of any Covered Person.

     (ii) In furtherance of the foregoing, concurrently with (and, in any event
within ten (10) Business Days after) such Person's execution and delivery of
this Agreement, each Seller is delivering or will deliver to the Representative
the Certificates representing the shares of Company Capital Stock held by such
Seller, duly endorsed for

55

--------------------------------------------------------------------------------




transfer or accompanied by appropriate transfer documents, and the
Representative shall have full power and authority to deliver such Certificates
to the Buyer at the Closing on behalf of each such Seller (without any further
action or approval on the part of any Seller with respect thereto). The Company
and the Buyer shall be entitled to rely on the actions taken by the
Representative without independent inquiry into the capacity of the
Representative to so act. All actions, notices, communications and
determinations by the Representative to carry out such functions shall
conclusively be deemed to have been authorized by, and shall be binding upon,
the Sellers and the holders of Options. Neither the Representative nor any of
its Agents shall have any liability to the Company, any Seller, the holders of
Options or any other Equityholder Party with respect to actions taken or omitted
to be taken by the Representative in such capacity (or any of its Agents in
connection therewith), except with respect to the Representative's gross
negligence or willful misconduct. The Representative will at all times be
entitled to rely on any directions received from the Majority Holders; provided,
however, that the Representative shall not be required to follow any such
direction, and shall be under no obligation to take any action in its capacity
as the Representative based upon any such direction. The Representative shall be
entitled to engage such counsel, experts and other agents and consultants as it
shall deem necessary in connection with exercising its powers and performing its
function hereunder and (in the absence of bad faith on the part of the
Representative) shall be entitled to conclusively rely on the opinions and
advice of such Persons. The Representative (for itself and its Agents) shall be
entitled to full reimbursement for all reasonable expenses, disbursements and
advances (including fees and disbursements of its counsel, experts and other
agents and consultants) incurred by the Representative in such capacity (or any
of its Agents in connection therewith), and to full indemnification against any
loss, liability or expenses arising out of actions taken or omitted to be taken
in its capacity as Representative (except for those arising out of the
Representative's gross negligence or willful misconduct), including the costs
and expenses of investigation and defense of claims, from the Sellers and the
holders of Options (including from funds paid to the Representative under this
Agreement and/or otherwise received by it in its capacity as Representative, or
funds to be distributed to the Sellers or the holders of Options under this
Agreement at its direction, pursuant to or in connection with this Agreement).
In furtherance of the foregoing, notwithstanding anything in this Agreement to
the contrary, the Representative shall have the power and authority to set aside
and retain additional funds paid to or received by it, or direct payment of
additional funds to be paid to the Sellers and holders of Options as Purchase
Consideration pursuant to this Agreement at Closing or thereafter to satisfy
such obligations (including to establish such reserves as the Representative
determines in good faith to be appropriate for such costs and expenses that are
not then known or determinable). To the extent that the amount included as
Representative Expenses exceeds such expenses, disbursements or advances, the
Representative may retain such excess as a fee for the services it provides
hereunder. The relationship created herein is not to be construed as a joint
venture or any form of partnership between or among the Representative or any
Seller or any holder of Options for any purpose of U.S. federal or state law,
including federal or state income tax purposes. Neither the Representative nor
any of its Affiliates owes any fiduciary or other duty to any Seller or any
holder of Options; provided that, to the extent that the Representative receives
from the Buyer the

56

--------------------------------------------------------------------------------




consideration payable to a Seller in respect of his, her or its Company Capital
Stock, the Representative shall promptly turn over such consideration to such
Seller.

     (iii) Each of the Buyer (on its behalf and on behalf of the other Buyer
Parties) and the Company acknowledges that the Representative is party to this
Agreement solely for purposes of serving as the "Representative" hereunder and
no claim shall be brought by or on behalf of any of the Buyer or any other Buyer
Party (including, after the Closing, the Company and its Subsidiaries) against
the Representative with respect to this Agreement or the agreements or
transactions contemplated hereby or any certificate, opinion, instrument or
other documents delivered hereunder; provided, that the foregoing acknowledgment
shall not limit the rights of any Seller or holder of Options or the Buyer or a
Buyer Party to the extent that the Representative receives from the Buyer the
consideration payable to a Seller or holder of Options (as applicable) in
respect of his, her or its Company Capital Stock and fails to promptly turn over
such consideration to such Seller or holder of Options (as applicable) entitled
thereto. Notwithstanding the foregoing, Buyer's payment obligations to the
Sellers and holders of Options shall be deemed satisfied with respect to the
payment of the Purchase Consideration to the extent of any Purchase
Consideration paid to the Representative. Neither the Buyer nor the Company
shall have any liability to any Persons for acts or omissions of the
Representative (acting in its capacity as such) or any Agent thereof.

     (iv) Any decision, act, consent or instruction of the Representative under
this Agreement shall constitute a decision, act, consent or instruction of the
Covered Persons and shall be final, binding and conclusive on the Covered
Persons. All deliveries and payments to be made by the Buyer to or at the
direction of the Representative pursuant to Section 1E in respect of the Covered
Persons shall be made on behalf of the Covered Persons and shall constitute full
performance of the obligations of the Buyer to the Covered Persons pursuant to
such section with respect to such amounts. The Buyer shall not be liable to any
Person for the Representative's allocation of particular deliveries or payments
described in the preceding sentence nor for the payment or distribution of (or
failure or delay in paying or distributing) such amounts by the Representative.
The appointment of the Representative revokes any power of attorney heretofore
granted that authorized any other Person to represent the Covered Persons with
regard to this Agreement or the transactions contemplated hereby.

     (v) Notwithstanding any notice received by the Buyer to the contrary and
absent Buyer's bad faith or willful misconduct, the Buyer (i) shall be fully
protected in relying upon and shall be entitled to rely upon, shall have no
liability to the Sellers or any Option holders with respect to, actions,
omissions, decisions or determinations of the Representative and (ii) shall be
entitled to assume that all actions, decisions and determinations of the
Representative are fully authorized by each Seller and Option holder.

     (vi) The Representative represents and warrants that (a) it is a limited
liability company validly existing and in good standing under the laws of its
jurisdiction of organization, (b) it has all requisite power and authority
necessary to execute, deliver and perform its obligations under this Agreement,
(c) this Agreement constitutes a valid and

57

--------------------------------------------------------------------------------




binding obligation of the Representative, enforceable in accordance with its
terms (except as limited by the application of bankruptcy, moratorium and other
laws affecting creditors' rights generally and as limited by the availability of
specific performance and the application of equitable principles) and (d) the
execution, delivery and performance of its obligations under this Agreement do
not violate its Organizational Documents, any material contract to which the
Representative or any of its assets or properties may be bound, or any
Applicable Law to which the Representative is subject.

     9K. Facility Closings; Employee Layoffs. Buyer shall indemnify each
Equityholder Party for any loss, liability, damage or expense suffered by such
Equityholder Party arising from the failure of any Buyer Party (including, after
the Closing, the Company or any of its Subsidiaries) to comply with any and all
applicable notice or filing requirements under any liability under the Worker
Adjustment and Retraining Notification Act of 1988, 29 U.S.C. § 2101, et seq.,
as amended, or any similar foreign, state or local law, regulation or ordinance
(collectively, "WARN")

     9L. Employee Benefits Matters. The Buyer will provide (or cause to be
provided) to employees of the Company and its Subsidiaries compensation
(including bonus opportunity but not equity based compensation) and employee
benefits (other than defined benefit pension plans) that are in the aggregate
substantially comparable to the compensation and employee benefits provided to
similarly situated employees of the Buyer, except to the extent and for the
period that the Buyer elects to keep in force any existing benefits of the
Company or any of its Subsidiaries. The Buyer hereby agrees that, from and after
the Closing Date, the Buyer shall cause the Company to grant all employees of
the Company and its Subsidiaries credit for any service with the Company or any
of its Subsidiaries earned prior to the Closing Date (i) for eligibility and
vesting (but not for benefit accrual) purposes and (ii) for purposes of vacation
accrual under any benefit plan, program or arrangement established or maintained
by or on behalf of the Company or any of its Subsidiaries on or after the
Closing Date (the "Buyer Plans") to the same extent such service was recognized
under a similar Employee Benefit Plan, except, in each case, to the extent such
treatment would result in duplicative benefits. In addition, the Buyer hereby
agrees that the Buyer shall cause (i) the Company and its Subsidiaries to waive
all pre-existing condition exclusion and actively-at-work requirements and
similar limitations, eligibility waiting periods and evidence of insurability
requirements under any Buyer Plans to the same extent such conditions were not
applicable under any Employee Benefit Plan, and (ii) any covered expenses
incurred on or before the date the employees transition to Buyer Plans by any
employee (or covered dependent thereof) of the Company or any of its
Subsidiaries to be taken into account for purposes of satisfying applicable
deductible, coinsurance and maximum out-of-pocket provisions during the calendar
year that includes the transition date under any applicable Buyer Plan, provided
that the employee or covered dependent provides satisfactory evidence of the
expenses to the administrator or agent of the Buyer Plan. Buyer or another Buyer
Party (including, after the Closing, the Company or one of its Subsidiaries)
shall be solely responsible for complying with the requirements of COBRA for any
individual who is an "M&A qualified beneficiary" as defined in Q&A-4 of Treas.
Reg. §54.4980B -9 in connection with the transactions contemplated by this
Agreement. For the avoidance of doubt, the foregoing shall not (x) be deemed to
amend or waive compliance with the express terms of any applicable collective
bargaining agreement or (y) apply to any employee of the Company and/or any of
its Subsidiaries who enters into a written conditional employment agreement with
the Company

58

--------------------------------------------------------------------------------




prior to the date hereof with respect to such individual's post-Closing
employment with the Buyer and/or the Company and its Subsidiaries; it being
understood and agreed that such individual's post-Closing employment terms shall
be governed by the terms of such employment agreement and not this Section 9L
unless otherwise specified in any such employment agreement.

     9M. Provision Respecting Representation of Company. Each of the parties
(including each Seller) to this Agreement hereby agrees, on its own behalf and
on behalf of its directors, members, partners, officers, employees and
Affiliates, that Kirkland & Ellis LLP may have served as counsel to each and any
of the Representative, one or more Sellers and one or more holders of Options
and their respective Affiliates (individually and collectively, the "Seller
Group"), on the one hand, and the Company and its Subsidiaries, on the other
hand, in connection with the negotiation, preparation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby, and
each member of the Seller Group consents to and waives any conflict of interest
arising from such multi-party representation. In addition, each of the parties
hereto (including each Seller) acknowledge and agree that following consummation
of the transactions contemplated hereby, Kirkland & Ellis LLP (or any successor)
may serve as counsel to the Seller Group or any director, member, partner,
officer, employee or Affiliate of the Seller Group and advise any such Persons
in respect of the post-closing adjustments contemplated by Section 1E hereof
and/or provide legal advice from time to time to any such Person in respect of
the interpretation of this Agreement and the rights, obligations and remedies of
the various interestholders hereunder and/or under any of the agreements
contemplated hereby; provided, that Kirkland & Ellis LLP shall not represent any
member of the Seller Group or any director, member, partner, officer, employee
or Affiliate of the Seller Group in any litigation against Buyer, the Company
and/or any of their respective Subsidiaries with respect to the transactions
contemplated by this Agreement. Each Seller that has not expressly retained
Kirkland & Ellis LLP acknowledges and agrees that Kirkland & Ellis LLP has been
retained to represent the Company (and not such Seller) in connection with the
transactions contemplated hereby, such Seller has been afforded the opportunity
to review this Agreement with such Seller's attorneys and advisors, and that
such Seller does not have an attorney-client arrangement with Kirkland & Ellis
LLP with respect to the transactions contemplated hereby.

     9N. Expenses; Transfer Taxes. If this Agreement is terminated prior to
consummation of the Closing, each party shall pay all fees and expenses incurred
by such party in connection with this Agreement and the transactions
contemplated hereby or otherwise required by Applicable Law. If the Closing
occurs, the Buyer shall pay, or cause to be paid, (i) all fees and expenses
incurred by the Buyer and its Affiliates in connection with this Agreement and
the transactions contemplated hereby or otherwise required by Applicable Law,
(ii) any and all Company Expenses and Representative Expenses in each case to
the extent included in the computation included in the computation of Closing
Net Indebtedness, and (iii) all Transfer Taxes (of which, for the avoidance of
doubt and without duplication, 50% is being included in the calculation of
Closing Net Indebtedness).

     9O. Certain Access Provisions.

     (i) For a period of five (5) years after the Closing Date, the Buyer shall
preserve and retain, or cause the Company and its Subsidiaries to preserve and
retain, all

59

--------------------------------------------------------------------------------




corporate, accounting, legal, auditing or other books and records of the Company
and its Subsidiaries relating to the conduct of the business and operations of
the Company and its Subsidiaries prior to the Closing Date; provided, however,
the Buyer shall preserve and retain, or cause the Company and its Subsidiaries
to preserve and retain, all Tax books and records until the expiration of the
later of (a) the seventh (7th) anniversary of the Closing Date or (b) the date
on which Taxes may no longer be assessed under the applicable statutes of
limitation, including any waivers or extensions thereof.

     (ii) After the Closing Date, the Buyer shall cause the Company and its
Subsidiaries to permit the Representative to have reasonable access to, and to
inspect and copy, all materials referred to in this Section 9O and to meet with
officers and employees of the Buyer and the Company and its Subsidiaries on a
mutually convenient basis in order to obtain explanations with respect to such
materials and to obtain additional information and to call such officers and
employees as witnesses.

     (iii) From and after the Closing, each Seller hereby agrees to reasonably
cooperate with the Buyer, upon the Buyer's request and at the Buyer's expense
(including with respect to the retention of independent legal counsel for such
Seller), at mutually satisfactory times, in connection with investigating,
prosecuting or defending any claim, Action, audit or proceeding by or before any
Governmental Entity relating to the conduct of the business of the Company and
its Subsidiaries through the Closing Date or the consummation of the
transactions contemplated hereby, including providing information or other
materials with respect to such matters that is in such Seller's possession,
reasonably participating in depositions, serving as a witness with respect to
such matters with respect to which such Seller has reasonable information, and
otherwise as reasonably requested by the Buyer. Notwithstanding anything in this
Agreement to the contrary, in no event shall the requirement of cooperation by
any Seller apply to any matter that involving liability or that would reasonably
be expected to give rise to liability to such Seller or any other Equityholder
Party to Buyer or any Buyer Party (including, after the Closing, the Company and
its Subsidiaries).

     9P. Seller Release. As of immediately after the Closing and effective upon
payment by the Buyer to such Seller (or to the Representative on such Seller's
behalf) of the Purchase Consideration to which such Seller is entitled at
Closing, each Seller, to the fullest extent permitted by Applicable Law, hereby
releases and forever discharges the Company, the Buyer, its Subsidiaries, each
Equityholder Party, their successors and assigns (individually, a "Releasee" and
collectively, "Releasees") from any and all claims, demands, proceedings, causes
of action, orders, judgments, obligations, contracts, agreements, debts, losses,
costs, expenses, damages and liabilities whatsoever, whether known or unknown,
suspected or unsuspected, both at law and in equity ("Claims"), which the
undersigned now has, has ever had or may hereafter have against the respective
Releasees to the extent arising as a result of such Seller's equity ownership or
investment in the Company and its Subsidiaries on and prior to the Closing Date
(collectively, the "Released Matters"). The "Released Matters" shall also
include, in the case of any Seller that is an Odyssey Investment Partnership,
any Claims, rights, or obligations of any Odyssey Investment Partnership under
any contract or arrangement with the Company or any of its Subsidiaries not
disclosed to Buyer prior to the date hereof. For the avoidance of doubt, in no
event shall the foregoing release and discharge extend to, and in no event shall
the "Released

60

--------------------------------------------------------------------------------




Matters" include, (a) any Claims or rights of such Seller or any other
Equityholder Party under any contract, agreement or arrangement disclosed on the
Company Disclosure Letter, (b) any Claims or rights such Seller or any other
Equityholder Party, has as a holder of debt securities, or Agent for such
holders of debt securities, of the Company or any of their Subsidiaries
(including the Senior Credit Facility, the Opco Notes and the Holdco Notes), (c)
any Claims or rights to reimbursement, indemnification or contribution of such
Seller or such Seller's Agents in his, her or its capacity as an officer,
director, manager, stockholder or employee of the Company and/or any of its
Subsidiaries (whenever arising) under the Organizational Documents of the
Company and/or any of its Subsidiaries, any insurance policies maintained by or
on behalf of the Company and/or any of its Subsidiaries or Applicable Law, (d)
any Claims or rights for compensation, benefits or vacation pay owed to any
Seller that is an employee, (e) any Claims or rights of any Seller or any other
Equityholder Party that relates to any obligation of the Buyer or the Company
under this Agreement or any other agreement entered into in connection with the
transactions contemplated hereby or (f) any other Claims set forth on Section 9P
of the Company Disclosure Letter.

ARTICLE 10
MISCELLANEOUS

     10A. Amendment and Waiver. This Agreement may be amended or any provision
of this Agreement may be waived; provided that (i) any amendment or waiver shall
be binding only if such amendment or waiver is set forth in a writing executed
by the Representative, the Company and the Buyer and (ii) subject to the first
sentence of Section 2D with respect to the waiver of conditions to Closing from
and after the Closing, any waiver of any provision of this Agreement shall be
effective against the Representative, the Company and the Buyer only if set
forth in a writing executed by such Person. Absent such a written waiver, no
course of dealing between or among any Persons having any interest in this
Agreement shall be deemed effective to modify, waive, amend or discharge any
provision of this Agreement or any rights or obligations of any Person under or
by reason of this Agreement.

     10B. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) if personally delivered, on
the date of delivery, (ii) if delivered by express courier service of national
standing for next day delivery (with charges prepaid), on the Business Day
following the date of delivery to such courier service, (iii) if deposited in
the United States mail, first-class postage prepaid, on the date of delivery,
(iv) if delivered by telecopy, provided the relevant transmission report
indicates a full and successful transmission to the proper fax number, (x) on
the date of such transmission, if such transmission is completed at or prior to
5:00 p.m., local time of the recipient party, on the date of such transmission,
and (y) on the next Business Day following the date of transmission, if such
transmission is completed after 5:00 p.m., local time of the recipient party, on
the date of such transmission, or (v) if delivered by e-mail, provided the
relevant computer record indicates a full and successful transmission to the
proper e-mail address and no failure message is generated (x) on the date of
such transmission, if such transmission is completed at or prior to 5:00 p.m.,
local time of the recipient party, on the date of such transmission, and (y) on
the next Business Day following the date of transmission, if

61

--------------------------------------------------------------------------------




such transmission is completed after 5:00 p.m., local time of the recipient
party, on the date of such transmission. Notices, demands and communications to
any Seller, the Company, the Representative or the Buyer shall, unless another
address is specified in writing pursuant to the provisions hereof, be sent to
the address indicated below:

Notices to the Company (prior to the Closing)

Safety Product Holdings, Inc.
c/o Odyssey Investment Services, L.L.C.
280 Park Avenue
West Tower, 38th Floor
New York, New York 10017
Attention: Craig Staub
                Matt Satnick
Telecopy: (212) 351-7925
Email: cstaub@odysseyinvestment.com
           msatnick@odysseyinvestment.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attention: Richard J. Campbell, P.C.
Telecopy: (312) 861-2200
Email: rcampbell@kirkland.com

Notices to the Representative

Odyssey Investment Services, L.L.C.
280 Park Avenue
West Tower, 38th Floor
New York, New York 10017
Attention: Craig Staub
                Matt Satnick
Telecopy: (212) 351-7925
Email: cstaub@odysseyinvestment.com
           msatnick@odysseyinvestment.com

with a copy to (which shall not constitute notice)

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attention: Richard J. Campbell, P.C.
Telecopy: (312) 861-2200

62

--------------------------------------------------------------------------------




Email: rcampbell@kirkland.com

Notices to the Buyer and/or the Company (after the Closing):

Honeywell International Inc.
101 Columbia Road
Morristown, New Jersey 07962-2487
Attention: General Counsel and Senior Vice President
Telecopy: (973) 455-4217
Email: peter.kreindler@honeywell.com

with a copy (which shall not constitute notice) to:

Bingham McCutchen LLP
355 South Grand Ave., Suite 4400
Los Angeles, California 90071-3106
Attention: David K. Robbins
Telecopy: (213) 830-8660
Email: david.robbins@bingham.com

Notices to any Seller:

To such Seller at the address set forth opposite such Seller's name
on Section 10B of the Company Disclosure Letter

     10C. Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, successors and permitted assigns. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned
(including by operation of law) without the prior written consent of (i) prior
to the Closing, the Company, the Representative and the Buyer and (ii) from and
after the Closing, the Buyer and the Representative; provided, however, that the
Buyer shall be entitled to assign its rights and obligations under this
Agreement to any Subsidiary or Affiliate of the Buyer without the consent of any
other party hereto, but no such assignment shall relieve the Buyer of any of its
obligations to any other party hereunder without the express written consent of
each such affected party.

     10D. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under Applicable Law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.

     10E. No Strict Construction. Notwithstanding the fact that this Agreement
has been drafted or prepared by one of the parties, each of the Buyer, the
Company, the Sellers and the

63

--------------------------------------------------------------------------------




Representative confirm that they and their respective counsel have reviewed,
negotiated and adopted this Agreement as the joint agreement and understanding
of the parties hereto and the language used in this Agreement shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction shall be applied against any Person.

     10F. Captions. The captions used in this Agreement and descriptions of the
Company Disclosure Letter are for convenience of reference only and do not
constitute a part of this Agreement and shall not be deemed to limit,
characterize or in any way affect any provision of this Agreement or the
interpretation or application thereof, and all provisions of this Agreement
shall be enforced and construed as if no caption herein or description of the
Company Disclosure Letter had been used in this Agreement or therein.

     10G. Complete Agreement. This Agreement (including its Exhibits and
Schedules (including the Company Disclosure Letter)), together with the
Confidentiality Agreement and any other agreements expressly referred to herein
or therein that are to be executed and delivered on or after the date hereof,
contain the complete agreement among the parties hereto with respect to their
collective subject matter and supersede any prior understandings, agreements or
representations by or between such parties, written or oral, with respect to
such subject matter (including that certain letter agreement between the Buyer
and the Company, dated as of March 12, 2008).

     10H. Company Disclosure Letter. Notwithstanding (i) the fact that the
Company Disclosure Letter is arranged by sections corresponding to the sections
in this Agreement, (ii) that a particular section of this Agreement makes
reference to a specific section of the Company Disclosure Letter, (iii) that a
particular representation and warranty may not make a reference to the Company
Disclosure Letter and (iv) anything else to the contrary set forth in this
Agreement, the disclosures in each section of the Company Disclosure Letter are
exceptions and qualifications to the representations and warranties set forth in
the corresponding section of this Agreement and, to the extent that such
disclosure is reasonably apparent as being an exception and qualification to any
representation and warranty in another section of this Agreement, in each other
section of this Agreement to which the relevance of such disclosure is
reasonably apparent. The inclusion of information in the Company Disclosure
Letter shall not be construed as or constitute an admission or agreement that a
violation, right of termination, default, liability or other obligation of any
kind exists with respect to any item, nor shall it be construed as or constitute
an admission or agreement by any Person that such information is material to any
Person. In addition, matters reflected in the Company Disclosure Letter are not
necessarily limited to matters required by this Agreement to be reflected in the
Company Disclosure Letter. Such additional matters, if any, are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature. Neither the specifications of any dollar amount in any
representation, warranty or covenant contained in this Agreement nor the
inclusion of any specific item in the Company Disclosure Letter is intended to
imply that such amount, or higher or lower amounts, or the item so included or
other items, are or are not material, and no Person shall use the fact of the
setting forth of any such amount or the inclusion of any such item in any
dispute or controversy between the parties as to whether any obligation, item or
matter not described herein or included in the Company Disclosure Letter is or
is not material for purposes of this Agreement. Further, neither the
specification of any item or matter

64

--------------------------------------------------------------------------------




in any representation, warranty or covenant contained in this Agreement nor the
inclusion of any specific item in the Company Disclosure Letter is intended to
imply that such item or matter, or other items or matters, are or are not in the
ordinary course of business, and no Person shall use the fact of setting forth
or the inclusion of any such items or matter in any dispute or controversy
between the parties as to whether any obligation, item or matter not described
herein or included in the Company Disclosure Letter is or is not in the ordinary
course of business for purposes of this Agreement. Prior to the Closing, the
Company shall have the right from time to time to supplement, modify or update
the disclosures in the Company Disclosure Letter with respect to the
representations and warranties of the Company made in this Agreement or to
otherwise provide notice to the Buyer with respect to events, circumstances, or
matters first arising after the date of this Agreement; provided that any such
supplements, modifications, updates and notices shall not be taken into account
in determining whether the condition set forth in Section 2B(i) is satisfied or
be deemed to amend the definition of "Company Disclosure Letter" herein, but
shall be deemed to have been disclosed to the Buyer from and after the date
disclosed for purposes of Section 9A(vi).

     10I. No Additional Representations; Disclaimer

     (i) The Buyer acknowledges and agrees that none of the Company, any Seller
or any other Equityholder Party, nor any other Person acting on behalf of the
Company, any Seller or any of the Equityholder Parties has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Company or any of its Subsidiaries
or their respective businesses or assets, except as expressly set forth in this
Agreement, as expressly set forth in any certificate delivered by the Company
pursuant to Section 2B(iii) or as and to the extent required by this Agreement
to be set forth in the Company Disclosure Letter. The Buyer further agrees that
no Seller or other Equityholder Party nor any of their respective direct or
indirect Affiliates or Agents will have or be subject to any liability to the
Buyer or any other Person resulting from the distribution to the Buyer, or the
Buyer's use of, any such information and any information, document or material
made available to the Buyer or its Affiliates or agents in that certain
Information Packet, dated February, 2008, prepared by the Company and Credit
Suisse Securities (USA) LLC, in certain "data rooms" and online "data sites,"
management presentations or any other form in expectation of the transactions
contemplated by this Agreement.

     (ii) The Buyer acknowledges and agrees that except for the representations
and warranties of the Sellers expressly set forth in Article 4 hereof, the
representations and warranties of the Company expressly set forth in Article 5
hereof and the representations and warranties of the Company contained in any
certificate delivered by the Company in connection herewith, the Company Capital
Stock is being acquired AS IS WITHOUT ANY EXPRESSED OR IMPLIED WARRANTY. The
Buyer acknowledges and agrees that it is consummating the transactions
contemplated hereby without any representation or warranty, express or implied,
by the Company, the Representative, any Seller or any other Equityholder Party,
except for (A) the representations and warranties of the Sellers expressly set
forth in Article 4 hereof, (B) the representations and warranties of the Company
expressly set forth in Article 5 hereof, (C) the representations and warranties
of the Company expressly contained in any

65

--------------------------------------------------------------------------------




certificate delivered by the Company pursuant to Section 2B(iii) hereof, and (D)
the representations and warranties of the Representative expressly set forth in
Section 9J(vi) hereof. Without limiting the generality of the foregoing, no
representation or warranty regarding or relating to (i) Tax matters is being
made, except as set forth in Section 5H, (ii) employee benefit matters is being
made, except as set forth in Section 5M, and (iii) environmental matters is
being made, except as set forth in Section 5P. Notwithstanding anything herein
to the contrary, in no event shall the Company be required to list in the
Company Disclosure Letter each specific asbestosis, silicosis, mixed dust or
similar litigation or claim, as opposed to a general description of such
litigation matters or claims (including as may relate to respiratory product
liability litigation or claims), to which the Company or any of its Subsidiaries
is subject; provided that the application of this sentence shall not otherwise
limit the scope or substance of the representations and warranties contained in
Article 5 other than with respect to the level of detail the Company is required
to include in the Company Disclosure Letter with respect to such specific
litigation or claims.

     (iii) In connection with the Buyer's investigation of the Company and its
Subsidiaries, the Buyer has received from or on behalf of the Company certain
projections, including projected statements of operating revenues and income
from operations of the Company and its Subsidiaries and certain business plan
information of the Company and its Subsidiaries. The Buyer acknowledges that
there are uncertainties inherent in attempting to make such estimates,
projections and other forecasts and plans, that the Buyer is familiar with such
uncertainties, that the Buyer has made its own independent evaluation of the
adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it (including as to the reasonableness of the assumptions
underlying such estimates, projections and forecasts), and that the Buyer shall
have no claim against any Seller, any other Equityholder Party or any other
Person with respect thereto. Accordingly, the Company makes no representations
or warranties whatsoever with respect to such estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and forecasts).

     10J. Counterparts. This Agreement may be executed in multiple counterparts
(including by means of telecopied or electronically transmitted (including pdf)
signature pages), each of which shall be deemed an original and all of which
when taken together shall constitute one and the same Agreement.

     10K. Governing Law. This Agreement, and all claims or causes of action
(whether at law or in equity, in contract or in tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to its conflicts or choice
of law provisions.

     10L. CONSENT TO JURISDICTION. THE PARTIES AGREE THAT JURISDICTION AND VENUE
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY PURSUANT TO THIS
AGREEMENT SHALL PROPERLY AND EXCLUSIVELY LIE IN THE CHANCERY COURT OF THE STATE
OF DELAWARE AND

66

--------------------------------------------------------------------------------




ANY STATE APPELLATE COURT THEREFROM WITHIN THE STATE OF DELAWARE (OR, IF THE
CHANCERY COURT OF THE STATE OF DELAWARE DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF DELAWARE).
EACH PARTY ALSO AGREES NOT TO BRING ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT OR TRIBUNAL (OTHER THAN UPON
THE APPEAL OF ANY JUDGMENT, DECISION OR ACTION OF ANY SUCH COURT LOCATED IN
DELAWARE OR, AS APPLICABLE, ANY FEDERAL APPELLATE COURT THAT INCLUDES THE STATE
OF DELAWARE WITHIN ITS JURISDICTION). BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH
COURT, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER OR
INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING. EACH
OF THE PARTIES FURTHER IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10B OF THIS AGREEMENT.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN SECTION 8B(VI), FOR PURPOSES OF THIS SECTION 10L, THE TERM
"PARTY" OR "PARTIES" SHALL INCLUDE, AS THE CONTEXT REQUIRES, THE SELLERS AND THE
REPRESENTATIVE.

     10M. WAIVER OF JURY TRIAL. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT
OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT
EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 8B(VI), FOR PURPOSES OF THIS SECTION 10M, THE TERM "PARTY" OR "PARTIES"
SHALL INCLUDE, AS THE CONTEXT REQUIRES, THE SELLERS AND THE REPRESENTATIVE.

     10N. Payments under Agreement. Each party agrees that all amounts required
to be paid hereunder shall be paid in United States currency and, except as
otherwise expressly set forth in this Agreement, without discount, rebate or
reduction and subject to no counterclaim or offset (other than withholding Tax
obligations required to be withheld by law), on the dates

67

--------------------------------------------------------------------------------




required hereby (with time being of the essence). Notwithstanding anything to
the contrary in Section 8B(vi), for purposes of this Section 10N, the term
"party" or "parties" shall include, as the context requires, the Sellers and the
Representative.

     10O. Third-Party Beneficiaries and Obligations. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
heirs, executors, successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties hereto or their respective heirs, executors, successors and
permitted assigns, any rights, remedies or liabilities under or by reason of
this Agreement, other than sections which are specifically for the benefit of
any Seller, any holder of Options, any other Equityholder Party, the
Representative (including any duly appointed successor thereto), the Seller
Group, the officers and directors of the Company and/or its Subsidiaries and
Persons to which Company Expenses and/or Representative Expenses are owed, as
applicable (including Section 1B, Section 1D, Section 9A, Section 9H, Section
9I, Section 9J, Section 9M, Section 9N, Section 9O, Section 9P, this Section 10O
and Section 10S), each of which is intended to be for the benefit of the Persons
covered thereby or to be paid thereunder and may be enforced by such Persons;
provided, that in no event shall any third party beneficiary be entitled to
enforce the provisions of Section 9L hereof. The parties hereto further agree
that the rights of third party beneficiaries shall not arise unless and until
the Closing occurs. The representations and warranties in this Agreement are the
product of negotiations among the parties hereto and are for the sole benefit of
the parties hereto. Any inaccuracies in such representations and warranties are
subject to waiver by the parties to whom such representations and warranties are
being made (or to whom the authority to waive the same has been specifically
granted hereunder (e.g., the Representative on behalf of the Sellers)) in
accordance with this Agreement without notice or liability to any other Person.
In some instances, the representations and warranties in this Agreement may
represent an allocation among the parties hereto of risks associated with
particular matters regardless of the knowledge of any of the parties hereto.
Consequently, Persons other than the parties hereto may not rely upon the
representations and warranties in this Agreement as characterizations of actual
facts or circumstances as of the date of this Agreement or as of any other date.
For purposes of this Section 10O, the term "party" or "parties" shall include,
as the context requires, the Sellers and the Representative.

     10P. Obligations of the Buyer and the Company. Whenever this Agreement
requires a Subsidiary of the Buyer (including, after the Closing, the Company)
to take any action, such requirement shall be deemed to include an undertaking
on the part of the Buyer to cause such Subsidiary to take such action. Whenever
this Agreement requires a Subsidiary of the Company to take any action, such
requirement shall be deemed to include an undertaking on the part of the Company
to cause such Subsidiary to take such action.

     10Q. No Partnership Created. Nothing in this Agreement (including Section
3A hereof) is intended to give the Buyer, directly or indirectly, the right to
control or direct the Company's or its Subsidiaries' operations prior to the
Closing and, without limiting its obligations under this Agreement, the Company
shall exercise complete control over its and its Subsidiaries' operations.
Furthermore, in no event shall this Agreement be deemed to create a partnership
or joint venture between the Company or any of its Affiliates or any Seller or
any of its Affiliates, on the one hand, and the Buyer and its Affiliates, on the
other hand, and in no event

68

--------------------------------------------------------------------------------




shall any fiduciary or similar duty be deemed owed by the Company or any of its
Affiliates or any Seller to the Buyer or any of its Affiliates.

     10R. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by the Buyer, the Sellers or the Company, as applicable, in accordance
with their specific terms or were otherwise breached by the Buyer, the Sellers
or the Company, as applicable. It is accordingly agreed that the parties shall
be entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement by any of the Buyer, the Sellers or the Company, as
applicable, and to enforce specifically the terms and provisions hereof against
the Buyer, the Sellers or the Company, as applicable, in any court or before any
other Governmental Entity having jurisdiction with respect to the matter in
question, this being in addition to any other rights or remedies to which the
parties hereto are entitled at law or in equity. Notwithstanding anything herein
to the contrary, in no event shall this Section 10R, be used, alone or together
with any other provision of this Agreement, to require the Company and/or any
Seller to remedy any breach of any representation or warranty of the Company
and/or any Seller made herein. Notwithstanding anything to the contrary in
Section 8B(vi), for purposes of this Section 10R, the term "party" or "parties"
shall include, as the context requires, the Sellers and the Representative.

     10S. Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY OR
ANY OF SUCH PARTY'S AFFILIATES SHALL BE LIABLE TO ANY OTHER PARTY (INCLUDING ITS
HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS OR ASSIGNS, AS THE CASE MAY BE,
HEREUNDER) FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES
ARISING OUT OF THIS AGREEMENT OR ITS TERMINATION, WHETHER FOR BREACH OF
REPRESENTATION OR WARRANTY OR ANY OBLIGATION ARISING THEREFROM OR OTHERWISE,
WHETHER LIABILITY IS ASSERTED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE AND
STRICT PRODUCT LIABILITY) AND REGARDLESS OF WHETHER THE PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE. EACH PARTY HEREBY WAIVES ANY
CLAIMS THAT THESE EXCLUSIONS DEPRIVE SUCH PARTY OF AN ADEQUATE REMEDY.

* * * *




69

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first written above.

SAFETY PRODUCTS HOLDINGS, INC.

/s/ Robert A. Peterson

By: Robert A. Peterson

Its: Chief Executive Officer

HONEYWELL INTERNATIONAL INC.

/s/ Brian S. Cook

By: Brian S. Cook

Its: Vice President, Corporate Development

ODYSSEY INVESTMENT SERVICES, L.L.C.
(solely in its capacity as the Representative)

By: ODYSSEY INVESTMENT PARTNERS FUND III, LP,
its sole member

By: /s/ Brian Kwait
Name: Brian Kwait
Title: Authorized Signatory

By: ODYSSEY CAPITAL PARTNERS III, LLC,
its general partner

By: /s/ Brian Kwait
Name: Brian Kwait
Title: Authorized Signatory

By: ODYSSEY INVESTMENT PARTNERS, LLC,
its manager

By: /s/ Brian Kwait
Name: Brian Kwait
Title: Authorized Signatory




[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




SELLERS:

ODYSSEY INVESTMENT PARTNERS FUND III, LP

By: ODYSSEY CAPITAL PARTNERS III, LLC,
its general partner

By: /s/ Brian Kwait
Name: Brian Kwait
Title: Authorized Signatory

By: ODYSSEY INVESTMENT PARTNERS, LLC,
its manager

By: /s/ Brian Kwait
Name: Brian Kwait
Title: Authorized Signatory



[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




SAFETY PRODUCTS COINVESTMENT, LLC

By: ODYSSEY INVESTMENT PARTNERS, LLC,
its manager

By: /s/ Brian Kwait
Name: Brian Kwait
Title: Authorized Signatory



[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




SAFETY PRODUCTS, LLC

By: GENERAL ELECTRIC PENSION TRUST,
its sole member

By: GE ASSET MANAGEMENT INCORPORATED,
its investment manager

By: /s/ Patrick J. McNeela
Name: Patrick J. McNeela
Title: Vice President



[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




ROBERT A. PETERSON

/s/ Robert A. Peterson







[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




DAVID F. MYERS, JR.

/s/ David F. Myers, Jr.






[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




WILLIAM L. GRILLIOT

/s/ William L. Grilliot






[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




MARY I. GRILLIOT

/s/ Mary I. Grilliot






[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




CHARLES S. ELLIS

/s/ Charles S. Ellis






[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




KENNETH R. MARTELL

/s/ Kenneth R. Martell






[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




JEFFREY G. MORRIS

/s/ Jeffrey G. Morris






[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




THOMAS F. ALGER

/s/ Thomas F. Alger






[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




ROBERT D. MORGAN

/s/ Robert D. Morgan






[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




WILLIAM J. HAYES

/s/ William J. Hayes






[Signature Page to Safety Products Holdings, Inc. Stock Purchase Agreement]

--------------------------------------------------------------------------------




EXHIBIT A

     "Action" shall mean any action, hearing, proceeding, audit or suit before
or by a Governmental Entity, whether administrative, civil, or criminal, in law
or in equity.

     "Additional Consideration" means, as of any date of determination, the
aggregate portion of the Additional Retention Amounts released from the
Retention Escrow Account and paid or payable to Sellers and holders of Options
issued and outstanding as of immediately prior to the Closing (in each case, in
their capacity as such) pursuant to Section 1E(ii).

     "Additional Per Share Consideration" means, as of any date of
determination, the quotient determined by dividing (i) the Additional
Consideration, if any, by (ii) the Aggregate Fully-Diluted Shares.

     "Adjustment Calculation Time" means 11:59 p.m., New York City time, on the
day immediately prior to the Closing Date.

     "Affiliate" means any Person that directly, or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the Person specified; provided that, for purposes of Safety Products, LLC,
its sole Affiliates shall be deemed to be GE Asset Management Incorporated and
General Electric Pension Trust.

     "Affiliated Group" means any affiliated group within the meaning of Section
1504(a) of the Code or any similar group defined under a similar provision of
state or local Tax law.

     "Agents" means, for any Person, such Person's directors, officers,
employees, financial advisors, legal advisors, insurance advisors, accountants,
agents and other advisors.

     "Aggregate Fully-Diluted Shares" means, as of any date of determination,
the sum of (i) the aggregate number shares of Company Capital Stock issued and
outstanding immediately prior to the Closing, plus (ii) the aggregate number
shares of Company Capital Stock issuable upon the exercise in full of all
Options issued and outstanding immediately prior to the Closing (whether vested
or not and without giving effect to any cancellation thereof effected by any
option cancellation agreement with respect thereto (including any Option
Cancellation Agreement)).

     "Aggregate Option Exercise Price" means the sum of the cash exercise prices
payable upon exercise in full of all Options issued and outstanding immediately
prior to the Closing (whether vested or not and without giving effect to any
cancellation thereof effected by any option cancellation agreement (including
any Option Cancellation Agreements with respect thereto entered into in
connection with or effective upon the Closing).

     "Agreement" shall have the meaning set forth in the preamble.

     "Applicable Law" or "Applicable Laws" shall mean, with respect to any
particular Person, all applicable provisions of all (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances or
codes of any Governmental Entity and (b) legally

[Exhibit A to Agreement and Plan of Merger] 1


--------------------------------------------------------------------------------




binding writs, orders, decisions, injunctions, judgments, awards and decrees of
any Governmental Entity, in each case to the extent applicable to such Person.

     "Audited Balance Sheet" means the audited consolidated balance sheet of the
Company and its Subsidiaries as of December 31, 2007 attached to Section 5E(i)
of the Company Disclosure Letter.

     "Base Consideration" means $1,220,000,000 (One Billion Two Hundred Twenty
Million Dollars).

     "Business Day" means any day, other than a Saturday, Sunday, or any other
date in which banks located in any of New York, New York or Chicago, Illinois
are closed for business as a result of federal, state or local holiday.

     "Buyer" shall have the meaning set forth in the preamble.

     "Buyer Material Adverse Effect" means a material adverse effect upon the
ability of the Buyer to pay the Purchase Consideration or perform its other
material obligations in accordance with the terms hereof.

     "Buyer Parties" means the Buyer, any Affiliate of the Buyer (including the
Company and its Subsidiaries after the Closing) and their respective Agents,
successors and permitted assigns.

     "Buyer Plans" shall have the meaning set forth in Section 9L.

     "Cash Calculation Time" means 11:59 p.m., New York City time, on the third
Business Day immediately prior to the Closing Date.

     "Certificate" means a certificate which immediately prior to the Closing
represented any shares of Company Capital Stock.

     "Claims" shall have the meaning set forth in Section 9P.

     "Closing" shall have the meaning set forth in Section 1C.

     "Closing Cash" means cash and cash equivalents of the Company and its
Subsidiaries as of the Cash Calculation Time, as determined in accordance with
GAAP applied on a basis consistent with the methodologies, practices, estimation
techniques, assumptions and principles used in the preparation of the Audited
Balance Sheet; provided, however, that, notwithstanding the foregoing, (x) the
aggregate amount of cash and cash equivalents shall be reduced to the extent
(but only to the extent) that the computation of cash pursuant to this
definition has not already been reduced by the aggregate amount of checks or
drafts issued by, and (without duplication) bank overdrafts of, the Company or
its Subsidiaries prior to the Cash Calculation Time that have not been debited
from a bank account of the Company or any such Subsidiary, and (y) the aggregate
amount of cash and cash equivalents shall be increased to the extent (but only
to the extent) that the computation of cash pursuant to this definition has not
already been increased by the aggregate amount of uncleared deposits and checks
(including,

[Exhibit A to Stock Purchase Agreement] 2


--------------------------------------------------------------------------------




without duplication, deposits in transit) to the Company or its Subsidiaries
prior to the Cash Calculation Time that have not been credited to a bank account
of the Company or any such Subsidiary.

     "Closing Consideration" means the result equal to (i) the Base
Consideration, minus (ii) the Closing Net Indebtedness.

     "Closing Date" shall have the meaning set forth in Section 1C.

     "Closing Net Indebtedness" means the excess of (i) Indebtedness as of the
Adjustment Calculation Time minus (ii) Closing Cash.

     "Closing Option Per Share Consideration" means, in respect of each share of
Company Capital Stock issuable upon exercise of any Option issued and
outstanding as of immediately prior to the Closing, the excess of (i) the
Closing Per Share Consideration over (ii) the cash exercise price payable to
acquire such share of Company Capital Stock issuable upon exercise of such
Option.

     "Closing Per Share Consideration" means, in respect of each share of
Company Capital Stock issued and outstanding as of immediately prior to the
Closing, a portion of the Closing Consideration determined by dividing (i) the
sum of (a) the Closing Consideration, plus (b) the Aggregate Option Exercise
Price, by (ii) the Aggregate Fully-Diluted Shares.

     "COBRA" means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of
the Code, and any similar state law.

     "Code" means the Internal Revenue Code of 1986, as amended.

     "Company" shall have the meaning set forth in the preamble.

     "Company Capital Stock" shall have the meaning set forth in the preamble.

     "Company Disclosure Letter" means the Company Disclosure Letter delivered
by the Company to the Buyer on the date hereof.

     "Company Expenses" means the aggregate fees and expenses of the Company and
its Subsidiaries relating to the transactions contemplated hereby, including the
aggregate fees and expenses of the Company and its Subsidiaries to (i) Credit
Suisse Securities (USA) LLC for investment banking services for the Company and
its Subsidiaries and any other financial advisor retained by the Company and its
Subsidiaries in connection with the transactions contemplated by this Agreement,
(ii) Kirkland & Ellis LLP and other legal counsel for legal services to the
Company and its Subsidiaries, and (iii) Ernst & Young LLP for accounting
services to the Company and its Subsidiaries, in each case to the extent unpaid
at the time of determination (which, unless otherwise expressly indicated
herein, shall be the Closing) and to the extent related to the transactions
contemplated hereby; provided that, for the avoidance of doubt, in no event
shall "Company Expenses" be deemed to include any fees and expenses to the
extent incurred by or at the direction of the Buyer or otherwise relating to the
Buyer's or its Affiliates' financing (including obtaining any consent or waiver
relating thereto) for the

[Exhibit A to Stock Purchase Agreement] 3


--------------------------------------------------------------------------------




transactions contemplated hereby or any other liabilities or obligations
incurred or arranged by or on behalf of the Buyer or its Affiliates in
connection with the transactions contemplated hereby (including any fees payable
to any financing institution or the Company's accountants on behalf of the Buyer
or its Affiliates).

     "Company Intellectual Property Rights" means the Owned Intellectual
Property Rights and the Licensed Intellectual Property Rights.

     "Company Material Adverse Effect" means a material adverse effect upon the
assets, liabilities, financial condition, business or operating results of the
Company and its Subsidiaries taken as a whole; provided, that none of the
following, either alone or taken together with other changes or effects, shall
constitute or be taken into account in determining whether there has been a
Company Material Adverse Effect: (i) changes in, or circumstances or effects
arising from or relating to, general business or economic conditions (whether or
not affecting the industry in which the Company and its Subsidiaries operate) to
the extent not affecting the Company and its Subsidiaries in a manner materially
adversely disproportionate to other companies operating in the safety products
industry generally, (ii) changes in, or circumstances or effects arising from or
relating to, national or international political or social conditions, including
the engagement by the United States in hostilities or the escalation thereof,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence or the escalation of any military or terrorist attack upon the
United States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States to the extent not affecting the Company and its Subsidiaries in a manner
materially adversely disproportionate to other companies operating in the safety
products industry generally, (iii) changes in, or circumstances or effects
arising from or relating to, financial, banking, or securities markets
(including (w) any disruption of any of the foregoing markets, (x) any change in
currency exchange rates, (y) any decline in the price of any security or any
market index and (z) any increased cost of capital or pricing related to any
financing for the transactions contemplated hereby), (iv) changes in, or
circumstances or effects arising from or relating to changes in, GAAP, (v)
changes in, or circumstances or effects arising from or relating to changes in,
laws, rules, regulations, orders, or other binding directives issued by any
Governmental Entity to the extent not affecting the Company and its Subsidiaries
in a manner materially adversely disproportionate to other companies operating
in the safety products industry generally, (vi) changes in, or circumstances or
effects arising from or relating to, the taking of any action contemplated by
this Agreement or the announcement of this Agreement or the transactions
contemplated hereby (other than any such changes or effects arising from the
failure to seek consent for the transactions contemplated hereby from a third
party to a contract that was required to be disclosed on Section 4C or 5D of the
Company Disclosure Letter, but was not disclosed on Section 4C or Section 5D of
the Company Disclosure Letter), (vii) adverse consequences that reasonably would
be expected to result from the matters specifically described in the Company
Disclosure Letter, (viii) changes, circumstances or effects that arise from any
seasonal fluctuations in the business, consistent with historical fluctuations,
of the Company and its Subsidiaries, or (ix) any failure, in and of itself (but
not the facts or circumstances giving rise or contributing to such failure, to
the extent the same otherwise would constitute a Company Material Adverse
Effect), to achieve any projections, forecasts, estimates, performance metrics
or operating statistics (whether or not shared with the Buyer or its Affiliates
or Agents).

[Exhibit A to Stock Purchase Agreement] 4


--------------------------------------------------------------------------------




     "Company Material Contracts" shall have the meaning set forth in Section
5I.

     "Company SEC Reports" means the reports, schedules and forms filed by the
Company and its Subsidiaries with the SEC and publicly available since December
31, 2005 and prior to the execution of this Agreement, in each case as amended
through the date hereof.

     "Competing Transaction" means (i) a sale or issuance by the Company and/or
any of its Subsidiaries of (or the sale, grant or issuance of any right to
purchase) any debt or equity securities (or securities convertible into or
exchangeable for debt or equity securities) of the Company or any Subsidiary of
the Company (other than (w) the issuance of replacement Certificates for lost,
mutilated or destroyed Certificates with respect to which affidavits of loss and
customary indemnification from the stockholder requesting the same are obtained,
(x) issuances to the Company or a wholly owned Subsidiary of the Company to the
extent such securities would not be deemed to be outstanding as of immediately
prior to the Closing for purposes of determining the Aggregate Fully-Diluted
Shares, (y) the issuance of Options to employees of the Company and/or any of
its wholly owned Subsidiaries otherwise in compliance with Section 3B hereof, or
(z) the issuance of shares of capital stock of the Company upon exercise of any
currently outstanding Option granted by the Company and/or any Option hereafter
granted by the Company as contemplated by clause (y) hereof), (ii) a sale of
capital stock of the Company or any Subsidiary (A) by any Seller or stockholder
deemed an Agent of the Company hereunder or (B) by the Company's other
stockholders of more than 5% in the aggregate of the outstanding capital stock
to any third party (excluding sales and/or transfers to any of their respective
Affiliates or members of their respective family group), it being acknowledged
that notwithstanding this clause (ii), the Company shall enforce, or cause its
Affiliates to enforce, the transfer restrictions in the Stockholders Agreement
or any other existing stockholders or other agreements with the Company's or its
Subsidiaries' stockholders and shall not consent to or approve any such transfer
for which the Company's or any of its Subsidiaries' consent, cooperation or
approval is required, (iii) any sale or exclusive license of a material portion
of the assets of the Company and its Subsidiaries (taken as a whole) (other than
sales of inventory and/or obsolete or worn assets in the ordinary course of
business consistent with past practice) or (iv) any merger, consolidation,
business combination, joint venture, recapitalization, liquidation,
reorganization, financing, tender offer, share exchange, dissolution or other
extraordinary transaction involving the Company or any Subsidiary.

     "Confidentiality Agreement" shall have the meaning set forth in Section 9C.

     "Consent Solicitation" shall have the meaning set forth in Section 3I(i).

     "Covered Persons" shall have the meaning set forth in Section 9J(i).

     "Debt Tender" shall have the meaning set forth in Section 3I(i).

     "Designated Contacts" shall have the meaning set forth in Section 3A.

     "Employee Benefit Plan" means each "employee benefit plan" (as such term is
defined in Section 3(3) of ERISA) and each other material employee benefit plan,
program or arrangement (other than the employment agreements listed on Section
5I of the Company Disclosure Letter) that is maintained, sponsored or
contributed to by the Company or any of its

[Exhibit A to Stock Purchase Agreement] 5


--------------------------------------------------------------------------------




Subsidiaries on behalf of any of their respective employees located in the
United States. For the avoidance of doubt, "Employee Benefit Plan" includes each
material plan, agreement or arrangement (other than the employment agreements
listed on Section 5I of the Company Disclosure Letter) that provides one or more
of the following elements of compensation or benefits: commission, bonus,
incentive or deferred compensation, severance, termination, retention, or change
of control payments, stock option or other equity awards, pension, profit
sharing, salary continuation, employee assistance, or supplemental retirement
benefits, vacation, sickness, disability, or death insurance (including any
self-insured arrangements), health or medical insurance benefits, supplemental
unemployment benefits, and retiree health, medical or life insurance benefits,
in each case that is maintained, sponsored or contributed to by the Company or
any of its Subsidiaries on behalf of any of their respective employees located
in the United States.

     "Environmental Laws" shall mean all Applicable Laws, as enacted and in
effect as of the date hereof relating to (a) the protection of human health from
environmental hazards, protection of the environment, or occupational health and
safety, (b) classification, regulation, listing or defining of hazardous
substances, hazardous wastes, hazardous materials, wastes, pollutants or
contaminants, (c) the investigation, clean-up and abatement, removal action,
remedial action or any other response to a release, or threatened release, of
any Hazardous Substances to the environment, (d) any emission of air pollutants
or direct or indirect discharge of pollutants or waste, (e) the generation,
treatment, storage, disposal, transportation, processing, handling, use,
existence, spill, release or threatened release of any Hazardous Substance, and
(f) the manufacture, import, distribution or sale of any Hazardous Substances,
including, without limitation, (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 ("CERCLA"), 42 U.S.C. §9601 et seq.; (ii)
the Resource Conservation and Recovery Act ("RCRA"), 42 U.S.C. §6901 et seq;
(iii) the Hazardous Materials Transportation Act, 49 U.S.C. §1801 et seq.; (iv)
the Clean Water Act, 33 U.S.C. §1251 et seq.; the Clean Air Act, 42 U.S.C. §7401
et seq.; the Toxic Substances Control Act, 15 U.S.C. §2601 et seq.; and (v) the
Occupational Safety and Health Act, 29 U.S.C. §651 et seq.; and each state or
local law corresponding thereto.

     "Environmental Permits" shall have the meaning set forth in Section 5P.

     "Equityholder Parties" means the Sellers, the holders of Options, any
Affiliate of any Seller or any holder of Options and their respective Agents,
partners, members, successors and permitted assigns.

     "ERISA" means the United States Employee Retirement Income Security Act of
1974, as amended.

     "ERISA Affiliate" means, as to any Person, any other Person who for
purposes of Title IV of ERISA is a member of the controlled group, or under
common control with such first Person, within the meaning of Section 414 of the
Code.

     "Exchange Act" means the Securities Exchange Act of 1934, as amended.

     "Excess Payments" shall have the meaning set forth in Section 3E.

[Exhibit A to Stock Purchase Agreement] 6


--------------------------------------------------------------------------------




     "Executive Subscription Agreement" means that certain Subscription
Agreement, dated as of July 19, 2005, by and among the Company and those
executives set forth therein, as the same has been and may be amended, modified,
supplemented or waived from time to time through the date hereof.

     "Foreign Benefit Plan" means each plan, program or arrangement otherwise
constituting an Employee Benefit Plan, but for the exclusion of Foreign Benefit
Plans in the definition thereof, substantially all of the participants and
beneficiaries under which are neither citizens nor residents of the United
States.

     "GAAP" means United States generally accepted accounting principles.

     "Government Contracts" shall have the meaning set forth in Section 5T(i).

     "Governmental Entity" means any government, governmental agency,
department, bureau, office, commission, authority or instrumentality, or court
of competent jurisdiction, whether international, foreign, provincial, domestic,
federal, state or local.

     "Holdco Notes" means the 113/4% Senior Pay In Kind Notes of the Seller and
NSP Holdings Capital Corp. due 2012.

     "HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

     "HSR Approval" shall have the meaning set forth in Section 2A(i).

     "Indebtedness" means, without duplication, the sum of (a) all principal and
accrued (but unpaid) interest owing by the Company and its Subsidiaries for debt
for borrowed money owed to any third party (other than the holders of Opco Notes
and Holdco Notes in their capacities as such), including pursuant to the Senior
Credit Facility, together with any prepayment premium, prepayment penalty, or
similar payment thereon, in each case, calculated assuming such payment
obligations are being repaid immediately prior to (but assuming consummation of)
the Closing, (b) with respect to the Opco Notes and the Holdco Notes, the sum
of, without duplication, the Tender / Consent Amount and the Redemption Amount,
(c) all unpaid obligations (as determined in accordance with GAAP applied on a
basis consistent with the methodologies, practices, estimation techniques,
assumptions and principles used in the preparation of the Audited Balance Sheet)
of the Company or any of its Subsidiaries under leases that are capitalized in
accordance with GAAP applied on a basis consistent with the methodologies,
practices, estimation techniques, assumptions and principles used in the
preparation of the Audited Balance Sheet, (d) any unpaid payment obligation of,
or amounts payable by, the Company or any of its Subsidiaries in connection with
foreign exchange contracts, interest rate and currency swap arrangements or any
other hedging arrangements or derivatives transactions designed to provide
protection against fluctuations in interest or currency rates, (e) the unpaid
balance of any earnout payments owed under the terms of that certain Stock
Purchase Agreement, dated December 20, 2002, by and among Arbin Veilighein B.V.,
Karolus Venlo Holding B.V. and North Safety Products Europe B.V., (f) any
matured and unpaid amounts drawn under Letters of Credit or similar instruments
extended in favor of the Company or any Subsidiary thereof (excluding, for the
avoidance of doubt, any and all obligations

[Exhibit A to Stock Purchase Agreement] 7


--------------------------------------------------------------------------------




described in clause (B) below), (g) all Company Expenses, determined as
reflected in information provided by the payee (or agents of the payee) thereof
(whether in the form of invoices or statement balances) or in accordance with
the terms of the agreement relating to such Company Expenses, and all
Representative Expenses, (h) the aggregate retention bonuses set forth on
Section 10A-1 of the Company Disclosure Letter under the heading "Additional
Retention Amounts" (which amounts shall be deposited by the Buyer into the
Retention Escrow Account at Closing pursuant to Section 1E(ii)), and, without
duplication, all other retention bonuses, stay bonuses or transaction bonuses
entered into by the Company prior to such time or entered into by the Company or
one of its Subsidiaries prior to the Closing and payable as a result of the
transactions contemplated hereby, and (i) 50% of all Transfer Taxes; provided,
that, without limiting other liabilities that are not to be included therein, in
no event shall the calculation of "Indebtedness" include (A) any liabilities
related to inter-company debt between the Company and any of its wholly-owned
Subsidiaries and any wholly-owned Subsidiary of the Company and another
wholly-owned Subsidiary of the Company, (B) any contingent reimbursement
obligations for any letters of credit, performance bonds, surety bonds and
similar obligations of the Company or any of its Subsidiaries, (C) except to the
extent set forth in clause (d) of this definition, any obligations for the
payment of deferred purchase price, "earnouts" or similar consideration, (D)
except to the extent set forth in clause (h) of this definition, any liability
related to any Employee Benefit Plan of the Company or any of its Subsidiaries,
including any pension plan or retiree medical liability, (E) any amounts payable
to or in respect of payments to any Seller and/or any holder of Options under
this Agreement except to the extent set forth in clause (h) of this definition,
or (F) any fees and expenses to the extent incurred by or at the direction of
the Buyer or otherwise relating to the Buyer's or its Affiliates' financing
(including obtaining any consent, agreement or waiver relating thereto) for the
transactions contemplated hereby or any other liabilities or obligations
incurred or arranged by or on behalf of the Buyer or its Affiliates in
connection with the transactions contemplated hereby or otherwise (including any
liabilities that were or are raised or arranged by the Buyer or its Affiliates
in connection with the transactions contemplated hereby or otherwise (e.g., the
Buyer's and its Affiliates' financing for the transactions contemplated hereby
and any fees and expenses related to the Buyer's financing for the transactions
contemplated by this Agreement, including any fees payable to any financing
institution or the Company's accountants on behalf of the Buyer or its
Affiliates)).

     "Intellectual Property Rights" means, individually and collectively, all
rights in and to the following throughout the world: (i) patents, patent
applications, and patent disclosures including reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations thereof,
(ii) trademarks, service marks, trade dress, logos, trade names, corporate
names, uniform resource locator addresses, Internet domain names and symbols,
slogans, and other indicia of source or origin, including common law rights
thereto, registrations and applications for registration thereof, together with
all of the goodwill and all other rights associated therewith, (iii) rights in
mask works (as defined in 17 U.S.C §901) and in works of authorship of any type
(registered or unregistered), including Software, and registrations and
applications for registration thereof, all moral and common law rights thereto,
and all other rights associated therewith, and (iv) trade secrets, inventions
(including all invention disclosures and whether patentable or unpatentable and
whether or not reduced to practice), know-how and other confidential or
proprietary technical, business and other information, including, manufacturing
and production processes and techniques, research and development information,
technology,

[Exhibit A to Stock Purchase Agreement] 8


--------------------------------------------------------------------------------




drawings, specifications, designs, plans, proposals, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans, customer and supplier lists and information, and all rights in
any jurisdiction to limit the use or disclosure thereof ("Trade Secrets").

     "knowledge," when used (i) in the phrase "to the knowledge of the Company",
"to the Company's knowledge" or similar phrases means, and shall be limited to,
the actual knowledge (without any duty of independent inquiry) of Robert A.
Peterson, David F. Myers, Jr., William Hayes and James Walters, (ii) in the
phase "to the knowledge of the Seller" or similar phrases means the actual
knowledge of such Seller (if a natural person) and in the case of any Seller
that is not a natural person, means the actual knowledge of those Persons
specified on Schedule B-1 attached hereto opposite the name of such Seller, in
each case, without any duty of independent inquiry, or (iii) in the phase "to
the knowledge of the Buyer" or similar phrases means the actual knowledge of Jim
Rogers, David DeMeo, Mark Levy, Manish Shanbhag, Brian Cook and Richard Kent, in
each case, without any duty of independent inquiry.

     "Latest Balance Sheet" shall have the meaning set forth in Section 5E(i).

     "Leased Real Property" means all leasehold or subleasehold estates and
other legally enforceable rights of the Company or any Subsidiary thereof to use
or occupy any land, buildings, structures, improvements, fixtures, or other
interest in real or immovable property.

     "Leases" means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto, pursuant to which the
Company or any of its Subsidiaries holds any Leased Real Property and for which
the annual rent obligation exceeds $200,000.

     "Letters of Credit" shall have the meaning set forth in Section 3G.

     "Liabilities" shall have the meaning set forth in Section 5E(iii).

     "Licensed Intellectual Property Rights" means Intellectual Property Rights
licensed to the Company or one of its Subsidiaries by a third party pursuant to
a Company Material Contract set forth in Section 5I(i)(h).

     "Lien" means any mortgage, pledge, lien, hypothec, encumbrance, charge or
other security interest.

     "Majority Holders" shall have the meaning set forth in Section 9I.

     "Merger" shall have the meaning set forth in the preamble.

     "Multiemployer Plan" shall have the meaning set forth in Section 3(37) of
ERISA.

     "Odyssey Entity" means each of the Representative, Odyssey Investment
Partners Fund, III, L.P., a Delaware limited partnership, Odyssey Investment
Partners L.L.C., a Delaware

[Exhibit A to Stock Purchase Agreement] 9

 

--------------------------------------------------------------------------------




limited liability company, and any Affiliate thereof (but excluding the Company
and its Subsidiaries).

     "Odyssey Investment Partnerships" means the Representative, Odyssey
Investment Partners Fund, III, L.P., a Delaware limited partnership, Odyssey
Investment Partners L.L.C., a Delaware limited liability company, and any
Affiliate thereof (but excluding any and all portfolio companies of any of the
foregoing and any and all Subsidiaries of any such portfolio companies).

     "Opco Notes" means the 97/8% Senior Notes of the Company and Norcross
Capital Corp. due 2011.

     "Options" means all stock options to acquire shares of Company Capital
Stock issued pursuant to the Stock Option Plan which are outstanding and
exercisable (or will become exercisable as a result of the transactions
contemplated hereby (whether pursuant to the terms of such options or pursuant
to an action of the Company's board of directors or the Committee (as defined in
the Stock Option Plan)), as of immediately prior to the Closing; provided, that,
for the avoidance of doubt, the portions of the stock options described on
Section 10A-3 of the Company Disclosure Letter shall not be considered
outstanding and exercisable as of the immediately prior to the Closing for
purposes of this Agreement nor shall the holder thereof be entitled to any
Closing Option Per Share Consideration or Additional Consideration with respect
thereto.

     "Organizational Documents" means, with respect to any entity, (i) the
certificate or articles of incorporation and the by-laws, the certificate of
formation and partnership agreement or operating agreement (as applicable), and
(ii) any organizational or governing documents comparable to those described in
clause (i) as may be applicable to such entity pursuant to any Applicable Law.

     "Owned Intellectual Property Rights" means the Intellectual Property Rights
owned by the Company or one of its Subsidiaries.

     "Owned Real Property" means all land, together with all buildings,
structures, improvements, and fixtures located thereon, and all easements,
servitudes and other interests and rights appurtenant thereto, owned by the
Company or any of its Subsidiaries and used in the business of the Company or
any of its Subsidiaries.

     "Payoff Instructions" shall have the meaning given to such term in Section
1D(iii).

     "Permitted Encumbrances" means (i) any restriction on transfer arising
under applicable securities law, (ii) Liens for Taxes not yet delinquent or for
Taxes that the taxpayer is contesting in good faith through appropriate
proceedings, with any pending action to foreclose on account thereof properly
stayed, (iii) purchase money Liens, (iv) Liens of lessors, lessees, sublessors,
sublessees, licensors or licensees arising under lease arrangements or license
arrangements, (v) Liens under the Senior Credit Facility, (vi) mechanics Liens
and similar Liens for labor, materials, or supplies securing amounts the payment
of which (A) is not materially delinquent and that the Company intends to pay in
the ordinary course of business or (B) is being

[Exhibit A to Stock Purchase Agreement] 10


--------------------------------------------------------------------------------




contested in good faith through appropriate proceedings, (vii) zoning, building
codes, and other land use laws regulating the use or occupancy of Owned Real
Property or Leased Real Property or the activities conducted thereon that are
imposed by any Governmental Entity having jurisdiction over such Owned Real
Property or Leased Real Property; (viii) Liens in the form of contra-receivables
or outstanding liabilities related to rebates, refunds and other discounts to
customers in the ordinary course of business, (ix) easements, servitudes,
covenants, conditions, restrictions, and other similar matters affecting title
to any assets of the Company or any of its Subsidiaries that do not or would not
materially impair the use or occupancy of such assets in the operation of the
business of the Company and its Subsidiaries taken as a whole, (x) Liens set
forth on Section 10A-2 of the Company Disclosure Letter, (xi) all matters set
forth on title policies or surveys made available by Company to the Buyer at
least two (2) Business Days prior to the date of this Agreement, and (xii)
non-exclusive licenses of Company Intellectual Property Rights granted in the
ordinary course of business or not inconsistent in any material respect with
past practice.

     "Person" means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a Governmental Entity.

     "Purchase Consideration" means the aggregate consideration to which Sellers
and holders of Options are entitled in their capacity as such (including the
Final Consideration and the Additional Consideration), as determined in
accordance with this Agreement.

     "Redemption Amount" means the aggregate amount required to redeem (i) all
Opco Notes that have not been purchased and paid for pursuant to the Debt Tender
as of the Adjustment Calculation Time and will not be so purchased and paid for
not later than one Business Day after the Closing out of the Tender / Consent
Amount and (ii) all Holdco Notes that have not been purchased and paid for
pursuant to the Debt Tender as of the Adjustment Calculation Time and will not
be so purchased and paid for not later than one Business Day after the Closing
out of the Tender / Consent Amount, in each case assuming redemption on the 30th
calendar day after the Closing Date and otherwise calculating such redemption
amount (including any applicable redemption premium, prepayment penalty or
similar payments thereon) in accordance with the indenture (as amended)
governing the Opco Notes and the indenture (as amended) governing the Holdco
Notes.

     "Released Matters" shall have the meaning set forth in Section 9P.

     "Releasee" shall have the meaning set forth in Section 9P.

     "Releasees" shall have the meaning set forth in Section 9P.

     "Rep and Warranty Policy" shall have the meaning set forth in Section
9A(iv).

     "Representative" shall have the meaning set forth in the preamble.

     "Representative Expenses" means an amount estimated in good faith by the
Company and delivered to the Representative at Closing for fees and expenses
incurred or

[Exhibit A to Stock Purchase Agreement] 11


--------------------------------------------------------------------------------




estimated to be incurred by the Representative in its capacity as such either
before or after the Closing, which amount shall be subject to the review and
approval of the Representative.

     "Retention Escrow Account" shall have the meaning set forth in Section
1E(i).

     "Retention Escrow Agreement" shall have the meaning set forth in Section
1E(i).

     "Retention Plan" means the Safety Products Holdings, Inc. Retention Program
implemented in connection with the transactions contemplated hereby and funded
in part pursuant to Section 1E hereof.

     "Rollover Employee" shall have the meaning set forth in Section 1E(i).

     "Safety Standard" or "Safety Standards" shall mean, with respect to any
particular Person, all applicable published U.S. and foreign safety standards
and certifications applicable to the products of the Company and its
Subsidiaries (including, to the extent applicable, those standards, if any,
promulgated by the Food and Drug Administration, the National Fire Protection
Association, the Occupational and Safety Health Administration, the National
Institute for Occupational Safety and Health, the American National Standards
Institute, the International Electrotechnical Commission, and the American
Society for Testing and Materials), in each case to the extent applicable to
such Person.

     "SEC" means the United States Securities and Exchange Commission.

     "Securities Act" means the Securities Act of 1933, as amended.

     "Seller" shall have the meaning set forth in the preamble.

     "Seller Group" shall have the meaning set forth in Section 9M.

     "Sellers" shall have the meaning set forth in the preamble.

     "Senior Credit Facility" means that certain Credit Agreement, dated as of
July 19, 2005, by and among the Company, as the borrower, the several banks and
other financial institutions or entities from time to time parties thereto, as
lenders, Credit Suisse, as lead arranger and bookrunner, Credit Suisse, as
administrative agent, Bank of America, N.A., as syndication agent, and GMAC
Commercial Finance LLC, LaSalle Bank National Association and US Bank National
Association, as co-documentation agents, as the same has been and may be
amended, modified, supplemented and waived from time to time.

     "Software" means computer software, programs and databases in any form,
including source code, object code, data, databases, and all related
documentation.

     "Stock Option Plan" means that certain 2005 Option Plan of the Company, as
the same has been and may be amended, modified, supplemented or waived through
the date hereof and, from time to time after the date hereof, as contemplated or
permitted by this Agreement or as otherwise may be necessary to consummate the
transactions contemplated hereby on the terms set forth in this Agreement.

[Exhibit A to Stock Purchase Agreement] 12


--------------------------------------------------------------------------------




     "Stockholder Agreements" means (i) that certain stockholders agreement,
dated as of July 19, 2005, by and among the Company, Odyssey Investment Partners
Fund, III, L.P., a Delaware limited partnership, and Safety Products, LLC, a
Delaware limited liability company, and (ii) that certain management
stockholders agreement, dated July 19, 2005, by and among the Company, Odyssey
Investment Partners Fund, III, L.P., a Delaware limited partnership, and certain
stockholders of the Company, as the same has been and may be amended, modified,
supplemented and waived from time to time.

     "Subscription Agreement" means that certain Subscription Agreement, dated
as of July 19, 2005, by and among the Company, Odyssey Investment Partners Fund,
III, L.P., a Delaware limited partnership, and Safety Products, LLC, a Delaware
limited liability company, as the same has been and may be amended, modified,
supplemented or waived from time to time.

     "Subsidiary" means, with respect to any Person, any corporation,
partnership, limited liability company, joint venture, association or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (ii) if a partnership, limited liability company, joint venture, association
or other business entity, a majority of the partnership, limited liability
company, joint venture, or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to control or have a majority ownership
interest in a partnership, limited liability company, joint venture, association
or other business entity if such Person or Persons shall be allocated a majority
of partnership, limited liability company, joint venture, association or other
business entity gains or losses or shall be or control the managing director or
general partner of such partnership, limited liability company, joint venture,
association or other business entity.

     "Tax" or "Taxes" means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, property or windfall profits taxes, environmental taxes, customs
duties, franchise, employees' income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, goods and services, alternative or
add-on minimum or other tax, fee, assessment or charge of any kind whatsoever
including any interest, penalties or additions to Tax or additional amounts in
respect of the foregoing.

     "Tax Return" means any Tax return, declaration, report, claim for refund,
or information return or statement filed or required to be filed by the Company
or any of its Subsidiaries.

     "Tender / Consent Amount" means the aggregate amount required to be paid by
the Company or its Subsidiaries to holders of Opco Notes and/or Holdco Notes
upon acceptance for purchase of the Opco Notes and/or Holdco Notes tendered
pursuant to the Debt Tender as of the Closing or in respect of any consent
solicitation fees required to be paid to holders of Opco Notes and/or Holdco
Notes who have given consents as of the Closing and are entitled to



[Exhibit A to Stock Purchase Agreement] 13

 

--------------------------------------------------------------------------------




payment therefor pursuant to the Consent Solicitation, together with all unpaid
costs and expenses incurred by or on behalf of the Company or any Subsidiary
thereof with respect thereto.

     "Termination Date" shall have the meaning set forth in Section 7A(iv).

     "Title IV Plan" means any employee pension benefit plan (as such term is
defined in Section 3(2) of ERISA) that is subject to Title IV of ERISA, other
than a Multiemployer Plan.

     "Transfer Taxes" means all property, transfer or similar Taxes imposed on
the Company or its Subsidiaries and any transfer or similar Tax imposed on the
Buyer, any Seller or holder of Options resulting from the transactions
contemplated hereby (in each case only to the extent the amount thereof is
determined based on the assets and properties of the Company and its
Subsidiaries and not the assets and properties of Buyer and its Subsidiaries,
other than the Company and its Subsidiaries after the Closing).

     "WARN" shall have the meaning set forth in Section 9K.






[Exhibit A to Stock Purchase Agreement] 14

 

--------------------------------------------------------------------------------